 
 
 
 

 


 
 


CREDIT AGREEMENT


Dated as of April 16, 2013


among


CENVEO CORPORATION,
as Borrower,


CENVEO, INC.,
as a Guarantor,


BANK OF AMERICA, N.A.,
as Administrative Agent, an Issuing Bank and Swingline Lender


BARCLAYS BANK PLC,
GENERAL ELECTRIC CAPITAL CORPORATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


PNC BANK, NATIONAL ASSOCIATION
as Documentation Agent,


and


the other lenders party hereto
________________


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
GENERAL ELECTRIC CAPITAL CORPORATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Managers

 
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY  10005
(212) 701-3000
 

 



 



 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1.01  Defined Terms.
1
1.02  Other Interpretive Provisions.
33
1.03  Accounting Terms.
34
1.04  Rounding.
35
1.05  Times of Day.
36
1.06  Uniform Commercial Code and PPSA.
36
1.07  Currency Equivalents Generally.
36
1.08  Currency Fluctuations.
36
1.09  Interpretation (Quebec).
36
ARTICLE II
 
AMOUNT AND TERMS OF CREDIT
2.01  Commitments.
37
2.02  Revolving Loans.
37
2.03  Borrowing Procedure.
38
2.04  Evidence of Debt; Repayment of Revolving Loans.
39
2.05  Fees.
40
2.06  Interest on Revolving Loans.
40
2.07  Termination and Reduction of Commitments.
41
2.08  Interest Elections.
41
2.09  Optional and Mandatory Prepayments of Revolving Loans.
42
2.10  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
44
2.11  Defaulting Lenders.
45
2.12  Swingline Loans.
46
2.13  Letters of Credit.
47
2.14  Settlement Amongst Lenders.
52
2.15  Revolving Commitment Increase.
52
2.16  [Reserved]
54
2.17  Overadvances.
54
2.18  Protective Advances.
54
2.19  Extended Loans.
54
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01  Taxes.
56
3.02  Illegality.
58
3.03  Inability to Determine Rates.
59
3.04  Increased Costs; Reserves on Eurodollar Rate Loans.
59
3.05  Compensation for Losses.
60
3.06  Mitigation Obligations; Replacement of Lenders.
61
3.07  Survival.
61


 
-i-

--------------------------------------------------------------------------------

 



ARTICLE IV
 
CONDITIONS PRECEDENT TO BORROWINGS
4.01  Conditions of Initial Borrowing.
61
4.02  Conditions to All Credit Extensions.
65
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
5.01  Existence, Qualification and Power.
65
5.02  Authorization; No Contravention.
66
5.03  Governmental Authorization; Other Consents.
66
5.04  Binding Effect.
66
5.05  Financial Statements; No Material Adverse Effect; No Internal Control
Event.
66
5.06  Litigation.
67
5.07  No Default.
67
5.08  Ownership of Property; Liens; Investments.
67
5.09  Environmental Compliance.
68
5.10  Insurance.
68
5.11  Taxes.
69
5.12  ERISA Compliance.
69
5.13  Canadian Benefit Plans; Canadian Pension Plans.
70
5.14  Subsidiaries; Equity Interests; Loan Parties.
70
5.15  Margin Regulations; Investment Company Act.
70
5.16  Disclosure.
70
5.17  Compliance with Laws.
71
5.18  Intellectual Property; Licenses, Etc.
71
5.19  Solvency.
71
5.20  Casualty, Etc.
71
5.21  Labor Matters.
71
5.22  Collateral Documents.
71
5.23  Anti-Terrorism Laws.
72
ARTICLE VI
 
AFFIRMATIVE COVENANTS
6.01  Financial Statements.
72
6.02  Certificates; Other Information.
73
6.03  Notices.
75
6.04  Payment of Obligations.
76
6.05  Preservation of Existence, Etc.
76
6.06  Maintenance of Properties.
76
6.07  Maintenance of Insurance.
76
6.08  Compliance with Laws.
77
6.09  Books and Records.
77
6.10  Inspection Rights.
77
6.11  Use of Proceeds.
78
6.12  Covenant to Guarantee Obligations and Give Security.
78
6.13  Compliance with Environmental Laws.
81
6.14  Preparation of Environmental Reports.
81
6.15  Further Assurances.
81
6.16  Compliance with Terms of Leaseholds.
82
6.17  [Reserved] .
82


 
-ii-

--------------------------------------------------------------------------------

 



6.18  Material Contracts.
82
6.19  [Reserved].
82
6.20  Collateral Monitoring and Reporting.
82
6.21  Post-Closing Actions Related to Real Estate Collateral.
84
ARTICLE VII
 
NEGATIVE COVENANTS
7.01  Liens.
86
7.02  Indebtedness.
87
7.03  Investments.
90
7.04  Fundamental Changes.
91
7.05  Dispositions.
92
7.06  Restricted Payments.
92
7.07  Change in Nature of Business.
93
7.08  Transactions with Affiliates.
93
7.09  Burdensome Agreements.
93
7.10  Use of Proceeds.
93
7.11  Financial Covenant.
94
7.12  Capital Expenditures.
94
7.13  Amendments of Organization Documents.
94
7.14  Accounting Changes.
94
7.15  Prepayments, Etc. of Indebtedness.
94
7.16  Amendment, Etc. of Related Documents and Indebtedness.
95
7.17  Holding Company.
96
7.18  Sanctions.
96
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
8.01  Events of Default.
96
8.02  Remedies upon Event of Default.
98
8.03  Application of Funds.
99
ARTICLE IX
 
ADMINISTRATIVE AGENT
9.01  Appointment and Authority.
100
9.02  Rights as a Lender.
101
9.03  Exculpatory Provisions.
102
9.04  Reliance by Administrative Agent.
102
9.05  Delegation of Duties.
102
9.06  Resignation of Administrative Agent.
103
9.07  Non-Reliance on Administrative Agent and Other Lenders.
103
9.08  No Other Duties, Etc.
104
9.09  Administrative Agent May File Proofs of Claim.
104
9.10  Collateral and Guaranty Matters.
104
9.11  Bank Product Providers.
105
9.12  Tax Indemnity.
105


 
-iii-

--------------------------------------------------------------------------------

 



ARTICLE X
 
CONTINUING GUARANTY
10.01  Guaranty.
105
10.02  Rights of Lenders.
106
10.03  Certain Waivers.
106
10.04  Obligations Independent.
106
10.05  Subrogation.
107
10.06  Termination; Reinstatement.
107
10.07  Subordination.
107
10.08  Stay of Acceleration.
107
10.09  Condition of Borrower.
107
10.10  Additional Guarantor Waivers and Agreements.
107
10.11  Keepwell.
108
ARTICLE XI
 
MISCELLANEOUS
11.01  Amendments, Etc.
108
11.02  Notices; Effectiveness; Electronic Communications.
110
11.03  No Waiver; Cumulative Remedies.
111
11.04  Expenses; Indemnity; Damage Waiver.
112
11.05  Payments Set Aside.
113
11.06  Successors and Assigns.
113
11.07  Treatment of Certain Information; Confidentiality.
117
11.08  Right of Setoff.
117
11.09  Interest Rate Limitation.
118
11.10  Counterparts; Effectiveness.
118
11.11  Survival of Representations and Warranties.
118
11.12  Severability.
118
11.13  Replacement of Lenders.
119
11.14  Governing Law; Jurisdiction; Etc.
120
11.15  Waiver of Jury Trial.
120
11.16  No Advisory or Fiduciary Responsibility.
120
11.17  Judgment Currency.
121
11.18  USA PATRIOT Act Notice.
121
11.19  Canadian Anti-Money Laundering Legislation.
122
11.20  ENTIRE AGREEMENT.
122
11.21  Second Lien Indenture.
122
11.22  Subject to Intercreditor Agreements.
122




 
-iv-

--------------------------------------------------------------------------------

 

SCHEDULES
 
1.02
-
Material Contracts
1.03
-
Consolidated Adjusted EBITDA
1.04
-
Rebate Accruals
1.05
-
Accounts
2.01
-
Revolving Commitments and Applicable Percentages
2.13
-
Existing Letters or Credit
5.08(b)
-
Existing Liens
5.08(c)
-
Owned Real Property
5.08(d)(i)
-
Leased Real Property (Lessee)
5.08(d)(ii)
-
Leased Real Property (Lessor)
5.08(e)
-
Existing Investments
5.09
-
Environmental Matters
5.13
-
Subsidiaries and Other Equity Investments; Loan Parties
5.18
-
Intellectual Property Matters
5.21
-
Labor Matters
6.12
-
Guarantors
6.20
-
Deposit Accounts
7.01
-
Existing Liens
7.02
-
Existing Indebtedness
7.09
 
Restrictions
11.02
-
Administrative Agent’s Office, Certain Addresses for Notices
11.06
-
Processing and Recordation Fees
11.07
-
Canadian Existing Liens
 
EXHIBITS
   
 
Form of
 
   
A-1
-
Notice of Borrowing
A-2
-
Notice of Conversion/Continuation
B-1
-
Revolving Note
B-2
-
Swingline Note
C
-
Compliance Certificate
D
-
Assignment and Assumption
E-1
-
Guaranty
E-2
-
Canadian Guaranty
F-1
-
Security Agreement
F-2
-
Canadian Security Agreement
G
-
Mortgage
H-1
-
Intellectual Property Security Agreement
H-2
-
Canadian Intellectual Property Security Agreement
I-1
-
Opinion Matters – Ian R. Scheinmann, Esq., Vice President, Legal Affairs of
Holdings
I-2
-
Opinion Matters – Hughes Hubbard & Reed LLP, Special New York Counsel to Loan
Parties
I-3
-
Opinion Matters – Davis Graham & Stubbs LLP, Colorado Counsel to Loan Parties
I-4
-
Opinion Matters – DLA Piper LLP, Georgia, Maryland, Massachusetts,
North Carolina and Virginia Counsel to Loan Parties
I-5
-
Opinion Matters – Bose McKinney & Evans LLP, Indiana Counsel to Loan Parties
I-6
-
Opinion Matters – Fasken Martineau DuMoulin LLP, Ontario Counsel to the Canadian
Guarantors
I-7
-
Opinion Matters – Stewart McKelvey, Nova Scotia Counsel to the Canadian
Guarantors
J
-
Joinder Agreement
K
-
Pro Forma Adjustment Compliance Certificate
L
-
Tax Status Certificate
M
-
Borrowing Base Certificate



 
-v-

--------------------------------------------------------------------------------

BACK


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of April 16, 2013, among
CENVEO CORPORATION, a Delaware corporation (the “Borrower”), CENVEO, INC., a
Colorado corporation (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Issuing Bank and Swingline Lender, BARCLAYS BANK
PLC, GENERAL ELECTRIC CAPITAL CORPORATION AND WELLS FARGO BANK , NATIONAL
ASSOCIATION, as Co-Syndication Agents and PNC BANK, NATIONAL ASSOCIATION, as
Documentation Agent.
 
PRELIMINARY STATEMENTS:
 
On the Closing Date, Holdings, the Borrower, Bank of America, N.A., as
administrative agent, and the lenders from time to time party thereto will enter
into the Second Amended and Restated Credit Agreement and on the Closing Date,
the Borrower will use the proceeds of borrowings thereunder to refinance the
term loans under the Existing Credit Agreement and terminate the revolving
commitments under the Existing Credit Agreement simultaneously therewith.
 
In furtherance of the foregoing, (a) the Borrower has requested that the Lenders
extend credit in the form of Revolving Loans in an aggregate principal amount at
any time outstanding not to exceed $200,000,000, (b) the Borrower has requested
that the Issuing Bank issue Letters of Credit in an aggregate stated amount at
any time outstanding not to exceed $35,000,000 and (c) the Borrower has
requested the Swingline Lender to extend credit in the form of Swingline Loans
in an aggregate principal amount at any time outstanding not to exceed
$20,000,000.
 
The Lenders are willing to extend such credit to the Borrower, the Swingline
Lender is willing to make Swingline Loans to the Borrower and the Issuing Bank
is willing to issue Letters of Credit for the account of the Borrower on the
terms and subject to the conditions set forth herein.
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Account Debtor” means any Person who may become obligated to another Person
under, with respect to, or on account of, an Account.
 
“Accounts” means all “accounts,” as such term is defined in the UCC as in effect
on the date hereof in the State of New York (or, with respect to any Canadian
Guarantor, as such term is defined in the PPSA), in which any Person now or
hereafter has rights.
 
“Acquisition” by any Person, means the purchase or acquisition in a single
transaction or a series of related transactions by any such Person, individually
or, together with its Affiliates, of (a) any Equity Interest of any other Person
(other than an existing Subsidiary of the Borrower) which are sufficient such
that such other Person becomes a direct or indirect Subsidiary of the Borrower
or (b) all or a substantial portion of the Property, including, without
limitation, all or a substantial portion of the property comprising a division,
business unit or line of business, of any other Person (other than a Subsidiary
of the Borrower), whether involving a merger or consolidation with such other
Person.  “Acquire” has a meaning correlative thereto.
 
“Acquisitions and Investment Conditions” means, as to any relevant action
contemplated in this Agreement, (i) no Event of Default has then occurred and is
continuing or would result from any action, (ii) (a) Availability on a Pro Forma
Basis immediately after giving effect to such action would be at least 17.5% of
the Aggregate Commitments and (b) over the 30 consecutive days prior to
consummation of such action, Availability on a Pro Forma Basis for such
action  averaged no less than 17.5% of the Aggregate Commitments (for the
avoidance of
 


 
 

--------------------------------------------------------------------------------

BACK


doubt, Availability for each of the foregoing clauses (a) and (b) shall be
calculated to include any applicable acquired entity’s working capital assets,
subject to receipt by the Administrative Agent of satisfactory inventory
appraisals and field examination information of such acquired entity from
examiners and appraisers reasonably satisfactory to the Administrative Agent)
and (iii) the Consolidated Fixed Charge Coverage Ratio would be at least 1.0 to
1.0 on a Pro Forma Basis for such action.
 
“Additional Senior Unsecured Notes” means any senior notes evidencing
Indebtedness permitted under Section 7.02(j).
 
“Adjustment Date” means the first day of January, April, July and October of
each fiscal year.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent Parties” has the meaning specified in Section 11.02(c).
 
“Agent-Related Person” means the Administrative Agent and its affiliates and the
officers, directors, employees, agents and attorneys-in-fact of the
Administrative Agent and its affiliates.
 
“Aggregate Commitments” means, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.
 
“Aggregate Exposures” means, at any time, the sum of (a) the aggregate
Outstanding Amount of all Revolving Loans plus (b) the LC Exposure, each
determined at such time.
 
“Agreement” means this Credit Agreement.
 
“Anti-Terrorism Laws” means Law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended), Executive Order 13224
(effective September 24, 2001) and Canadian Anti-Terrorism and AML Legislation.
 
“Applicable Margin” means, with respect to any Type of Revolving Loan, the per
annum margin set forth below, as determined by the Average Availability as of
the most recent Adjustment Date:
 
Level
Average Availability (percentage of
Aggregate Commitments)
 
Base Rate Loans
 
Eurodollar Rate Loans
I
≥  66%
1.00%
2.00%
II
≥  33% but < 66%
1.25%
2.25%
III
< 33%
1.50%
2.50%





 
-2-

--------------------------------------------------------------------------------

BACK


Until completion of the second full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level I were
applicable.  Thereafter, the Applicable Margin shall be subject to increase or
decrease on the first Business Day of each fiscal quarter based on Average
Availability, and each such increase or decrease in the Applicable Margin shall
be effective on the Adjustment Date occurring immediately after the last day of
the fiscal quarter most recently ended.  If the Borrower fails to deliver any
Borrowing Base Certificate on or before the date required for delivery thereof,
then, at the option of the Required Lenders, the Applicable Margin shall be
determined as if Level III were applicable, from the first day of the calendar
month following the date such Borrowing Base Certificate was required to be
delivered until the date of delivery of such Borrowing Base Certificate.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by the principal amount of such Lender’s Revolving Commitment at
such time.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 hereto or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Approved Processor” means a processor at which Inventory in an amount in excess
of $100,000 is located and has entered into a Landlord Lien Waiver and Access
Agreement.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Assignment Taxes” has the meaning specified in the definition of “Other Taxes.”
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 29, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto, in each case as included in Holdings’ Annual Report
on Form 10-K for the fiscal year ended December 29, 2012.
 
“Availability” means, as of any applicable date, the amount by which the Line
Cap at such time exceeds the Aggregate Exposures on such date.
 
“Average Availability” means, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.
 
“Average Usage” means, on any date of determination, the average utilization of
Revolving Commitments during the immediately preceding fiscal quarter.
 
“Bank of America” means Bank of America, N.A. and its successors.
 


 
-3-

--------------------------------------------------------------------------------

BACK


“Bank Product” means any of the following products, services or facilities
extended to the Borrower or any of its Subsidiaries:  (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card and
merchant card services; (d) foreign exchange banking products and services; and
(e) other banking products or services as may be requested by the Borrower,
other than Letters of Credit.
 
“Bank Product Debt” means Indebtedness and other obligations of the Borrower or
any of its Subsidiaries relating to Bank Products.
 
“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its Permitted Discretion in respect of
Secured Bank Product Obligations.
 
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate for an Interest Period
of one month plus 1.00%.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the Base Rate due to a change in the “prime rate” or the
Federal Funds Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.  For the purposes of
subsection (c) above, the Eurodollar Rate shall be determined daily and any
change in the Eurodollar Rate shall take effect on the day of such change.
 
“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.02.
 
“Borrowing Base” means, at any time of calculation, the Dollar Equivalent sum
of, without duplication:
 
(a)           85% of Eligible Accounts of the Loan Parties, plus
 
(b)           the lesser of (x) 65% of the lesser of Cost (on a basis consistent
with the Loan Parties’ historical accounting practices) or market value of
Eligible Inventory of the Loan Parties and (y) 85% of the appraised NOLV
Percentage of Eligible Inventory of the Loan Parties; minus
 
(c)           any Reserves established from time to time by the Administrative
Agent in accordance herewith.
 
The Administrative Agent shall (i) promptly notify the Borrower in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Borrower,
including the reasons for any impositions of or changes in Reserves or any
change in advance rates with respect to Eligible Accounts (in the Administrative
Agent’s Permitted Discretion and subject to the definition thereof) or
eligibility criteria, with the Borrower, (iii) consider, in the exercise of its
Permitted Discretion, any additional factual information provided by the
Borrower relating to the determination of the Borrowing Base and (iv) promptly
notify the Borrower of its decision with respect to any changes proposed by the
Borrower.  Pending a decision by the Administrative Agent to make any requested
change, the initial determination of the Borrowing Base by the Administrative
Agent shall continue to constitute the Borrowing Base.
 
“Borrowing Base Certificate” means a certificate of a Responsible Officer of the
Borrower substantially in the form of Exhibit M.
 


 
-4-

--------------------------------------------------------------------------------

BACK


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located,
Stamford, Connecticut or New York, New York and, if such day relates to any
Eurodollar Rate Loan, means any such day that is a London Banking Day.
 
“Canadian Anti-Terrorism and AML Legislation” means the anti-terrorist
provisions of the Criminal Code (Canada), the Proceeds of Crime Act, the
Terrorist Financing Act (Canada), the United Nations Suppression of Terrorism
Regulations and the Anti-terrorism Act (Canada) and all regulations and orders
made thereunder.
 
“Canadian Benefit Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, unit purchase, retirement, life, hospitalization
insurance, medical, dental, disability or other employee group or similar
benefit or employment plans or supplemental arrangements applicable to the
Canadian Employees other than statutory employee plans or the Canadian Pension
Plans.
 
“Canadian Dollars” and “Cdn$” mean lawful currency of Canada.
 
“Canadian Employee” means any employee or former employee of a Canadian
Guarantor.
 
“Canadian Existing Lien Reserve” means, until the date that the Canadian
Guarantor delivers (i) an estoppel letter in form and substance reasonably
satisfactory to the Administrative Agent, or (ii) confirmation of discharge, in
each case in respect of those PPSA registrations listed on Schedule 11.07, a
reserve equal to 150% of the liabilities owing to the secured party under such
registration.
 
“Canadian Guarantor” means Cenveo Canada and each other Canadian Subsidiary of
Holdings that is, or becomes, a Guarantor hereunder.
 
“Canadian Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).
 
“Canadian IP Security Agreement Supplement” has the meaning specified in Section
1.03 of the Canadian Security Agreement.
 
“Canadian Mortgage” has the meaning specified in Section 6.21(a)(i).
 
“Canadian Multi-Employer Pension Plan” means any multi-employer pension plan as
that term is defined under Section 147.1(1) of the Income Tax Act (Canada).
 
“Canadian Pension Legislation” means the Pension Benefits Act (Ontario), and any
Canadian federal, provincial, territorial or local counterparts or equivalents.
 
 
“Canadian Pension Plan” means any pension plan that is required to be registered
under the Income Tax Act (Canada) and contributed to by a Canadian Guarantor for
its Canadian Employees, including a pension plan that is subject to the Pension
Benefits Act (Ontario) or other Canadian Pension Legislation and includes any
Canadian Multi-Employer Pension Plan to which a Canadian Guarantor is required
by contract to contribute to for its Canadian Employees but does not include the
Canada Pension Plan maintained by the Government of Canada or Quebec Pension
Plan maintained by the Government of Quebec.
 
“Canadian Priority Payables Reserve” means, on any date of determination,
reserves established by the Administrative Agent in its Permitted Discretion for
amounts payable by Canadian Guarantors and secured by any Liens, choate or
inchoate, which rank or which would reasonably be expected to rank in priority
to or pari passu with the Administrative Agent’s Liens on Collateral in the
Borrowing Base, including, without duplication, amounts deemed to be held in
trust, or held in trust, pursuant to applicable Law and/or for amounts which
represent costs in connection with the preservation, protection, collection or
realization of the Collateral included in the Borrowing Base, any such amounts
due and not paid for wages, vacation pay, amounts (including severance pay)
payable under the Wage Earner Protection Program Act (Canada) or under the
Bankruptcy and Insolvency Act (Canada) or the


 
-5-

--------------------------------------------------------------------------------

BACK


Companies’ Creditors Arrangement Act (Canada), amounts due and not paid under
any legislation relating to workers’ compensation or to employment insurance,
all amounts deducted or withheld and not paid and remitted when due under the
Income Tax Act (Canada), sales tax, goods and services tax, value added tax,
harmonized tax, excise tax, tax payable pursuant to Part IX of the Excise Tax
Act (Canada) or similar applicable provincial legislation, government royalties,
amounts currently or past due and not paid for realty, municipal or similar
taxes and all amounts currently or past due and not contributed, remitted or
paid in respect of any Canadian Pension Plan, or any similar statutory or other
claims that would have or would reasonably be expected to have priority over or
pari passu with any Liens on Collateral in the Borrowing Base granted to the
Administrative Agent in the future (including, as the case may be, in respect of
any wind up deficiency or solvency deficiency, whether or not yet due or
payable).
 
 


“Canadian Security Agreement” has the meaning specified in Section 4.01(a)(iii).
 
“Canadian Security Agreement Supplement” has the meaning specified in Section
1.03 of the Canadian Security Agreement.
 
“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with Insurance Proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such Insurance Proceeds, as the
case may be.  It is understood and agreed that for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio, Capital Expenditures shall never be
less than zero.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require) in accordance with
Section 2.13(j).  “Cash Collateral” has a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
 
 “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or Canada or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America or Canada, as the case may be, is pledged in support
thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any nationally-recognized securities dealer or any commercial
bank, trust company, savings and loan association or savings bank that (i) (A)
is a Lender or (B) is (x) organized under the laws of the United States of
America, any state thereof or the District of Columbia, or is organized under
the laws of Canada, or any province or territory thereof, or a political
subdivision thereof, (y) a U.S. branch of any such institution organized under
the laws of any other country that is a member of the OECD, or (z) the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital
 


 
-6-

--------------------------------------------------------------------------------

BACK


and surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America or any province or territory of Canada
and rated at least “Prime-2” (or the then equivalent grade) by Moody’s or at
least “A-2” (or the then equivalent grade) by S&P, in each case with maturities
of not more than 180 days from the date of acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
 
(e)           obligations with any Lender, any other bank or trust company
described in clause (b) above, or any nationally-recognized securities dealer,
in respect of the repurchase of obligations of the type described in clause (a)
above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clause and the possession of such
obligations shall be transferred to, and segregated from other obligations owned
by, such Lender, such other bank or trust company or such securities dealer.
 
“Cash Management Services” means any services provided from time to time to the
Borrower or any of its Subsidiaries in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.
 
“Cenveo Canada” means Cenveo McLaren Morris and Todd Company, a Nova Scotia
unlimited company.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), except the Permitted Holders, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of 35% or more of the equity securities of Holdings
entitled to vote for members of the board of directors or equivalent governing
body of Holdings on a fully-diluted basis; or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were
 


 
-7-

--------------------------------------------------------------------------------

BACK


members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert (excluding the
Permitted Holders) shall have acquired by contract or otherwise, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Holdings, or control over the equity securities of Holdings entitled
to vote for members of the board of directors or equivalent governing body of
Holdings on a fully-diluted basis representing 35% or more of the combined
voting power of such securities; or
 
(d)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower.
 
“Chattel Paper” has the meaning provided in Article 9 of the UCC (or, with
respect to any Canadian Guarantor, as such term is defined in the PPSA).
 
“Closing Date” means April 16, 2013.
 
“Co-Syndication Agents” has the meaning assigned to such term in the preamble
hereto.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the Canadian
Security Agreement, the Intellectual Property Security Agreement, the Canadian
Intellectual Property Security Agreement, the Mortgages, the Canadian Mortgages,
the Deposit Account Control Agreements, the Security Agreement Supplements, the
Canadian Security Agreement Supplements, the IP Security Agreement Supplements,
the Canadian IP Security Agreement Supplements, or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus (a)
the following to the extent deducted in calculating such Consolidated Net Income
for such Measurement Period:  (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes payable and tax
contingencies, (iii) depreciation and amortization expense and (iv) non-cash
charges resulting from the write-down of goodwill, furniture, fixtures,
equipment and software, minus (b) the following to the extent added
 


 
-8-

--------------------------------------------------------------------------------

BACK


in calculating such Consolidated Net Income for such Measurement Period:  (i)
Federal, state, local and foreign income tax credits and tax contingency credits
and (ii) all non-cash items increasing Consolidated Net Income (in each case of
or by Holdings and its Subsidiaries for such Measurement Period), and excluding
(c) without duplication, the following to the extent included in the calculation
of Consolidated Net Income for such Measurement Period:  (i) cash restructuring,
integration, impairment and related fees, expenses and charges in an aggregate
amount of up to the lesser of (x) 5.0% of Consolidated Adjusted EBITDA (prior to
giving effect to any addbacks pursuant to this clause (i)) and (y) $10,000,000
during any fiscal year, (ii) non-cash restructuring, integration, impairment and
related fees, expenses and charges, (iii) the results of operations and gain
(loss) on the Disposition of non-strategic assets, businesses and discontinued
operations, (iv) stock based compensation expense, (v) gain (loss) on the early
extinguishment of Indebtedness, (vi) cumulative effect of changes in accounting
principles, (vii) non-cash extraordinary gains and non-cash extraordinary losses
for such Measurement Period and (viii) other non-cash non-recurring charges and
expenses (in each case of or by Holdings and its Subsidiaries for such
Measurement Period).  For the purpose of calculating the Financial Covenant,
Consolidated Adjusted EBITDA shall be calculated on a Pro Forma Basis in
accordance with the provisions in Section 1.03.  Notwithstanding the foregoing,
Consolidated Adjusted EBITDA shall be the amount set forth on Schedule 1.03 for
each of the respective periods referenced therein.
 
“Consolidated First Lien Leverage Ratio” has the meaning assigned to such term
in the Second Amended and Restated Credit Agreement as in effect on the Closing
Date.
 
“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters for which financial statements were required to have
been delivered in accordance with Section 6.01, the ratio of (a) Consolidated
Adjusted EBITDA for such period, minus (x) Capital Expenditures paid in cash
(excluding any Capital Expenditures to the extent financed with the proceeds of
any Indebtedness (other than Indebtedness hereunder)) for such period, (y) the
amount of cash payments made during such period by Holdings, the Borrower and
their respective Subsidiaries in respect of federal, state, provincial, local
and foreign income taxes during such period and (z) Restricted Payments
permitted by Section 7.06(d) paid in cash for such period to (b) Consolidated
Fixed Charges for such period.  In making any determination of the Consolidated
Fixed Charge Coverage Ratio, in the event that the Borrower or any of its
Subsidiaries incurs, assumes, guarantees, repays, repurchases, redeems, defeases
or otherwise discharges any Indebtedness (other than in the case of revolving
credit borrowings, in which case interest expense will be computed based upon
the average daily balance of such Indebtedness during the Measurement Period),
in each case, subsequent to the commencement of the period for which the
Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior to
the date on which the event for which the calculation of the Consolidated Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Consolidated
Fixed Charge Coverage Ratio will be calculated on a Pro Forma Basis as if such
incurrence, assumption, guarantee, repayment, repurchase, redemption, defeasance
or other discharge of Indebtedness, and the use of the proceeds therefrom, had
occurred at the beginning of the Measurement Period.
 
For purposes of this definition, if any Indebtedness bears a floating rate of
interest and is being calculated on a Pro Forma Basis, the interest on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligations
have a remaining term in excess of 12 months as of the Calculation Date).  For
purposes of this definition, interest on obligations in respect of Capitalized
Leases will be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer of the Borrower to be the rate of interest implicit in such
obligations in accordance with GAAP.  For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis will be computed based upon the average
daily balance of such Indebtedness during the applicable period.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, will be deemed to have been based upon the rate actually chosen, or,
if none, then based upon such optional rate chosen as the Borrower may
designate.
 
“Consolidated Fixed Charges” means, for any period of four consecutive fiscal
quarters for which financial statements were required to have been delivered in
accordance with Section 6.01, for Holdings, the Borrower and their respective
Subsidiaries on a consolidated basis, the sum, without duplication, of (a)
Consolidated Interest Charges for such period to the extent paid in cash (or
accrued and payable during such period on a current basis in cash), (b) the
aggregate amount of scheduled amortization payments of principal made during
such period in respect of Consolidated Funded Indebtedness of Holdings, the
Borrower and their respective Subsidiaries and (c) to the
 


 
-9-

--------------------------------------------------------------------------------

BACK


extent not deducted from Consolidated Net Income to determine Consolidated
Adjusted EBITDA during such period, amounts paid during such period with respect
to any pension and other post-employment benefit liabilities.  Notwithstanding
the foregoing, for purposes of calculating Consolidated Fixed Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date, Consolidated Fixed Charges shall be calculated from the period from the
Closing Date to the date of determination divided by the number of days in such
period and multiplied by 365.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of (i) all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and (ii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than Holdings or any Subsidiary thereof, and
(g) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or similar legal entity) in which
Holdings or a Subsidiary thereof is a general partner or joint venturer, except
to the extent such Indebtedness is expressly made non-recourse to Holdings or
such Subsidiary.  For the purpose of calculating the Financial Covenant,
Consolidated Funded Indebtedness shall be calculated on a Pro Forma Basis in
accordance with the provisions in Section 1.03.
 
“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all cash interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
that is treated as “interest” under GAAP that is paid or payable with respect to
discontinued operations, and (c) the portion of rent expense under Capitalized
Leases that is treated as interest expense in accordance with GAAP, in each
case, of or by Holdings and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.  For the purpose of calculating the
Financial Covenant, Consolidated Interest Charges shall be calculated on a Pro
Forma Basis in accordance with the provisions in Section 1.03.
 
“Consolidated Leverage Ratio” has the meaning assigned to such term in the
Second Amended and Restated Credit Agreement as in effect on the Closing Date.
 
 “Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) the net income of any Subsidiary (other than any Loan Party)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (b) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Holdings’
equity in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary (other than any Loan Party), such Subsidiary
is not precluded from further distributing such amount as described in
clause (a) of this proviso).  For the purpose of calculating the Financial
Covenant, Consolidated Net Income shall be calculated on a Pro Forma Basis in
accordance with the provisions in Section 1.03.
 
“Consolidated Secured Debt Ratio” has the meaning assigned to such term in the
Senior Notes Indenture as in effect on the Closing Date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 


 
-10-

--------------------------------------------------------------------------------

BACK


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost” means, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of Borrowing Base, the Cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to the Borrower or another Loan Party, (B)
write-ups or write-downs in cost with respect to currency exchange rates or (C)
any “step-ups” calculated in connection with any Acquisition.
 
“Credit Event” means the making of any Revolving Loan.
 
“Credit Extension” means, as the context may require, (i) a Credit Event or (ii)
the issuance, amendment, extension or renewal of any Letter of Credit by the
Issuing Bank or the amendment, extension or renewal of any Existing Letter of
Credit; provided that “Credit Extensions” shall not include (A) conversions and
continuations of outstanding Revolving Loans or (B) amendments to any Letter of
Credit that do not increase the stated amount thereof or extend the expiration
date thereof.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Indebtedness under the Second Amended and
Restated Credit Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) , the Winding-Up Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada, any state, province or
territory thereof, or of any other applicable jurisdictions, from time to time
in effect and affecting the rights of creditors generally (including, as the
case may be, applicable corporate statutes).
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” has the meaning assigned to such term in Section 2.06(c).
 
“Defaulting Lender” means any Lender that (a) has failed to perform any funding
obligations hereunder, or that has failed to pay to the Administrative Agent,
any Issuing Bank, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) and, in each case, such failure is not
cured within three Business Days; (b) has notified the Administrative Agent or
the Borrower that such Lender does not intend to comply with its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply with its funding obligations hereunder or under any other
credit facility; (c) has failed, within three Business Days following request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that such Lender will comply with its funding obligations
hereunder; or (d) has, or has a direct or indirect parent company that has,
become the subject of an insolvency proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of any equity
interest in such Lender or parent company.
 
“Deposit Account” has the meaning assigned thereto in Article 9 of the UCC and,
with respect to any Canadian Guarantor, means any demand, time, savings,
checking, passbook, deposit, collection, lock-box or other similar account
maintained with any financial institution.
 
“Deposit Account Control Agreement” means a Deposit Account control agreement to
be executed by each institution maintaining a Deposit Account (other than an
Excluded Deposit Account) for the Borrower or any other Loan Party, in each case
as required by and in accordance with the terms of Section 6.20.
 


 
-11-

--------------------------------------------------------------------------------

BACK


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Designated Lenders” means the collective reference to (a) any Defaulting
Lenders and (b) any Impacted Lenders with respect to which the Borrower has been
required to provide cash collateral or other credit support to the Issuing Bank
or the Swingline Lender, as the case may be, or otherwise as a result of which
the Borrower cannot obtain a Letter of Credit or a Swingline Loan hereunder.
 
“Dilution Reserve” means a reserve in an amount equal to the sum of the
following: (a) the aggregate amount of rebate accruals described on Schedule
1.04 attached hereto established by the Borrower from time to time and reflected
on the most recent balance sheet of the Borrower and its Subsidiaries; and (b)
an additional amount determined by the Administrative Agent in its Permitted
Discretion from time to time.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any real or
personal property by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
 
“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under any Debtor Relief Law, (ii) a
custodian, conservator, receiver, national receiver, trustee, monitor,
liquidator, administrator, interim receiver or similar official has been
appointed for such Person or for any substantial part of such Person’s assets,
or (iii) such Person has made a general assignment for the benefit of creditors
or has otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt; provided, that a Lender shall not be a Distressed Person
solely as the result of the acquisition or ownership of an equity interest in
such Lender or any Person controlling such Lender or the exercise of control
over a Lender or any Person controlling such Lender by a Governmental Authority
or instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of the courts of the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lenders.
 
“Distressed Person” has the meaning specified in the definition of “Distress
Event.”
 
“Distribution Conditions” means as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from such action, (ii) (a) Availability on a Pro Forma Basis immediately
after giving effect to such action would be at least 25.0% of the Aggregate
Commitments and (b) over the 30 consecutive days prior to consummation of such
action, Availability on a Pro Forma Basis for such action averaged no less than
25.0% of the Aggregate Commitments and (iii) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.1 to 1.0 on a Pro Forma Basis for such
action.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount
denominated in a currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) pursuant to Sections 1.07 and
1.08.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 
“Dominion Account” means a special concentration account established by the
Borrower at Bank of America, N.A. or another bank reasonably acceptable to the
Administrative Agent over which the Administrative Agent has exclusive control
for withdrawal purposes pursuant to the terms and provisions of this Agreement
and the other Loan Documents.
 


 
-12-

--------------------------------------------------------------------------------

BACK


“Effective Yield” means, as to any Revolving Loans, the effective yield on such
Revolving Loans as determined by the Administrative Agent, taking into account
the applicable interest rate margins, any interest rate floors or similar
devices and all fees, including upfront or similar fees or original issue
discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Revolving Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Revolving Loans,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
consent fees paid generally to consenting Lenders.
 
“Eligible Accounts” means an Account owing to any Loan Party that arises in the
ordinary course of business from the sale of goods, is payable in Dollars or
Canadian Dollars (or other currencies acceptable to the Administrative Agent)
and is deemed by the Administrative Agent, in its Permitted Discretion, to be an
Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if: (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; provided, that,
notwithstanding the foregoing, up to $1,000,000 in the aggregate at any time
outstanding of Accounts on Schedule 1.05, which may remain unpaid up to 120 days
after the original invoice date, will not be considered ineligible under this
clause (a); (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts; (c) when aggregated with other Accounts owing by the Account
Debtor and its Affiliates, it exceeds 15% of the aggregate Eligible Accounts (or
such higher percentage as the Administrative Agent may establish for the Account
Debtor from time to time); (d) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (e) an insolvency
proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has suspended or ceased doing business, is liquidating, dissolving or
winding up its affairs, is not Solvent, or is subject to any country sanctions
program or specially designated nationals list maintained by the Office of
Foreign Assets Control of the U.S. Treasury Department, or the Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process; (f) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada, unless the Account is
supported by a letter of credit (delivered to and directly drawable by the
Administrative Agent) or credit insurance satisfactory in all respects to the
Administrative Agent; (g) it is owing by a Governmental Authority, unless the
Account Debtor is the United States or Canada or any department, agency or
instrumentality thereof and the Account has been assigned to the Administrative
Agent in compliance with the federal Assignment of Claims Act, the Financial
Administration Act (Canada) or other applicable Law; (h) it is not subject to a
duly perfected, first priority Lien in favor of the Administrative Agent, or is
subject to any other Lien (other than Liens permitted under Section 7.01); (i)
the goods giving rise to it have not been delivered to the Account Debtor, or it
otherwise does not represent a final sale; (j) it is evidenced by Chattel Paper
or an Instrument of any kind that has not been delivered to the Administrative
Agent, or has been reduced to judgment; (k) it arises from a sale to an
Affiliate, from a sale on a cash-on-delivery, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis, or from a sale for personal,
family or household purposes; (l) it arises from a sale on a bill-and-hold
(unless supported by bill-and-hold letter reasonably acceptable to the
Administrative Agent); (m) is subject to offset by customer deposit; or (n) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).
 
“Eligible Inventory” means Inventory owned by any Loan Party that the
Administrative Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it (a) is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies, provided that
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts, and manufacturing supplies shall not be deemed
ineligible under this clause (a) to the extent the most recent inventory
appraisal delivered to the Administrative Agent ascribes a value to such
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts, and manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit or down payment; (c) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (d) is not slow-moving, perishable, obsolete or unmerchantable, and
does not constitute returned or repossessed goods, provided that slow-moving or
obsolete inventory shall not be deemed ineligible under this clause (d) to the
extent the most recent inventory appraisal delivered to the Administrative Agent
ascribes a
 


 
-13-

--------------------------------------------------------------------------------

BACK


value to such slow moving or obsolete inventory; (e) meets all standards imposed
by any Governmental Authority, and does not constitute Hazardous Materials; (f)
conforms in all material respects with the covenants and representations herein;
(g) is subject to the Administrative Agent’s duly perfected, first priority
Lien, and no other Lien except for Liens in favor of the Fixed Asset Collateral
Agent as permitted by the Term Intercreditor Agreement and other Liens permitted
under Section 7.01; (h) is within the continental United States or Canada and is
not consigned to any Person; (i) is not bill & hold inventory; (j) is not
subject to any warehouse receipt or negotiable document; (k) is not subject to
any license or other property or property right or other arrangement that
restricts the applicable Loan Party’s or the Administrative Agent’s right to
dispose of such Inventory, unless the Administrative Agent has received an
appropriate Lien Waiver or is otherwise satisfied that it could sell such
inventory on favorable terms following a Default; (l) is not located on leased
premises or in the possession of a warehouseman, processor, repairman or
mechanic, unless the lessor or such Person is an Approved Processor and (i) has
delivered a Landlord Lien Waiver and Access Agreement or (ii) an appropriate
Rent and Charges Reserve has been established for such location; and (l) is
reflected in the details of a current perpetual inventory report.
 
“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory subject to OFAC sanctions programs.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
 
“Environmental Laws” means any and all applicable Laws relating to pollution or
the protection of the Environment or human health (to the extent related to
exposure to Hazardous Materials or the Release into the Environment of Hazardous
Materials).
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the Environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equipment Loans” means those certain senior unsecured equipment loans owing by
Cadmus Journal Services, Inc. (and Guaranteed by the Borrower, as successor to
Cadmus Communications Corporation) and set forth on Schedule 7.02 in an
aggregate amount not to exceed $1,300,000.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 


 
-14-

--------------------------------------------------------------------------------

BACK


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower, Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
Holdings or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate or
the successor thereto if the British Bankers Association is no longer making a
LIBOR rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such rate is
not available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Eurodollar Reserve Percentage” of any Lender for each Interest Period for any
Eurodollar Rate Loan means the reserve percentage applicable to such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
Regulation D or other regulations issued from time to time by the FRB for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) then applicable to such
Lender with respect to liabilities or assets consisting of or including
“Eurocurrency liabilities” (as defined in Regulation D of the FRB) having a term
equal to such Interest Period.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Rate” means, on any day with respect to any currency other than
Dollars, the exchange rate reported by Bloomberg (or other commercially
available source designated by the Administrative Agent) as of the end of the
preceding Business Day in the financial market for such currency.
 


 
-15-

--------------------------------------------------------------------------------

BACK


“Exchange Rate Date” has the meaning set forth in Section 1.08.
 
“Excluded Deposit Account” means a Deposit Account (i) which is used for the
sole purpose of making payroll and withholding tax payments related thereto and
other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is used for paying taxes, including sales taxes, (iii) which is used
as an escrow account or as a fiduciary or trust account, (iv) which is a zero
balance Deposit Account or (v) with an average monthly balance of less than
$100,000, not to exceed $1,000,000 in the aggregate at any time for all Deposit
Accounts that are Excluded Deposit Accounts pursuant to this clause (v).
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 of this Agreement and Section
5.15 of the Guaranty and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
of the Borrower or any Guarantor hereunder, (a) Taxes imposed on or measured by
its net income (however denominated) and franchise Taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or by any other jurisdiction in which it is subject to such
Taxes as a result of a connection with such jurisdiction unrelated to the Loan
Documents, (b) any branch profits Taxes imposed under Section 884(a) of the
Code, or any similar Tax imposed by any jurisdiction described in clause (a),
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any United States federal
withholding Tax that is imposed on amounts payable to such Foreign Lender
pursuant to Laws in effect at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such withholding Tax pursuant to
Section 3.01(a), (d) any Tax attributable to a failure of a Lender to comply
with Section 3.01(e) and (e) any any U.S. federal withholding Taxes imposed
under FATCA.
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 21, 2010, among the Borrower, Holdings, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and a
syndicate of lenders, as amended, supplemented or otherwise modified from time
to time and in effect on the date hereof.
 
“Existing Letters of Credit” means those Letters of Credit issued under the
Existing Credit Agreement described on Schedule 2.13 hereto.
 
“Existing Revolving Loans” has the meaning specified in Section 2.19(a).
 
“Extended Revolving Loans” has the meaning specified in Section 2.19(a).
 
“Extended Revolving Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Extended Revolving Loans to the
Borrower.
 
“Extending Lender” has the meaning specified in Section 2.19(c).
 


 
-16-

--------------------------------------------------------------------------------

BACK


“Extension” has the meaning provided in Section 2.19(e).
 
“Extension Amendment” has the meaning provided in Section 2.19(d).
 
“Extension Election” has the meaning provided in Section 2.19(c).
 
“Extension Request” has the meaning provided in Section 2.19(c).
 
“Extension Series” has the meaning provided in Section 2.19(a).
 
“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
other official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS under such provisions).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated April 2, 2013, between the
Borrower and the Administrative Agent.
 
“Fees” means all amounts payable pursuant to or referred to in Section 2.05.
 
“Financial Covenant” means the covenant set forth in Section 7.11.
 
“Fixed Asset Collateral Agent” has the meaning assigned to such term in the Term
Intercreditor Agreement.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.
 
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
 
“Foreign Plan” means any defined benefit plan (within the meaning of Section
3(35) of ERISA), other than any Canadian Benefit Plan or Canadian Pension Plan,
established or maintained by Borrower, Holdings or any Subsidiary (other than a
Plan or Multiemployer Plan) for the benefit of employees employed outside the
United States.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means a Defaulting Lender’s Pro Rata Share of LC Exposure or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 2.11.
 
“Fronting Fee” has the meaning specified in Section 2.05(c).
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 


 
-17-

--------------------------------------------------------------------------------

BACK


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial, local, municipal or otherwise, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively (a) Holdings, (b) the Subsidiaries listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 and (c) with respect to (i) Obligations owing by any Loan Party or
any Subsidiary of a Loan Party (in each case, other than the Borrower) under any
Secured Bank Product Obligations and (ii) the payment and performance by each
Specified Loan Party (other than the Borrower) of its obligations under its
Guaranty with respect to all Swap Obligations, the Borrower.
 
“Guaranty” means, collectively, (i) the Guaranty made by Holdings under Article
X in favor of the Secured Parties, (ii) the Guaranty made by the Guarantors
(other than Cenveo Canada) in favor of the Secured Parties, substantially in the
form of Exhibit E-1, and (iii) the Canadian Guaranty made by Cenveo Canada and
each other Canadian Subsidiary of the Borrower in favor of the Secured Parties,
substantially in the form of Exhibit E-2, in each case, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
materials, substances, pollutants, contaminants or wastes of any nature in any
form regulated pursuant to any Environmental Law.
 
“Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Impacted Lender” means any Revolving Lender (a) that has given written notice
to the Borrower, the Administrative Agent, the Swingline Lender, the Issuing
Bank or any Lender or has otherwise publicly announced that such Revolving
Lender believes it will become, or that fails following inquiry promptly to
provide to the Borrower, the Administrative Agent, the Swingline Lender or the
Issuing Bank making such inquiry reasonably satisfactory assurance that such
Revolving Lender will not become, a Defaulting Lender, (b) as to which the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank has
a good faith belief that such Revolving Lender has defaulted more than once in
fulfilling its funding obligations (as a lender, letter of credit issuer or
issuer of bank
 


 
-18-

--------------------------------------------------------------------------------

BACK


guarantees and including, but not limited to, funding or paying when due loan
requests, swing line participations, letter of credit participations, pro rata
sharing obligations and expense and indemnification obligations) under any other
syndicated credit facility and such Revolving Lender shall not have provided
assurances satisfactory to the Borrower, the Administrative Agent, the Swingline
Lender and the Issuing Bank that despite such defaults such Revolving Lender
will not become a Defaulting Lender hereunder, (c) as to which a Distress Event
has occurred with respect to any Affiliate of such Revolving Lender that
directly or indirectly controls such Revolving Lender or (d) as to which such
Revolving Lender or any Affiliate of such Revolving Lender that directly or
indirectly controls such Revolving Lender has consummated or entered into a
commitment to consummate a forced (in the good faith judgment of the
Administrative Agent) liquidation, merger, sale of assets or other transaction
resulting, in the good faith judgment of the Administrative Agent, in a change
of ownership or operating control of such Person supported in whole or in part
by guaranties, assumption of liabilities or other comparable credit support of
(including without limitation the nationalization or assumption of ownership or
operating control by) any Governmental Authority and the Administrative Agent
(in its good faith judgment) or the Required Lenders (in their respective good
faith judgment) believe that such event increases the risk that such Revolving
Lender could default in performing its obligations hereunder for so long as the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) so believe (it being understood and agreed
that the Administrative Agent shall make any determination under this clause (d)
promptly after being requested to do so by the Borrower or any Lender);
provided, that no Revolving Lender shall be an Impacted Lender solely as the
result of the acquisition or ownership of an equity interest in such Revolving
Lender or any Person controlling such Revolving Lender or the exercise of
control over such Revolving Lender or any Person controlling such Revolving
Lender by a Governmental Authority or instrumentality thereof.
 
“Increase Loan Lender” has the meaning specified in Section 2.15(b).
 
“Increase Date” has the meaning specified in Section 2.15(b).
 
“Increased Reporting Period” means the occurrence of a date when (a)
Availability shall have been less than the greater of (i) 10.0% of the Aggregate
Commitments and (ii) $20,000,000, in either case, until such date as (b)
Availability shall have been at least equal to the greater of (i) 10.0% of the
Aggregate Commitments and (ii) $20,000,000 for 30 consecutive calendar days.
 
“Incremental Revolving Commitment Agreement” has the meaning provided in Section
2.15(d).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 


 
-19-

--------------------------------------------------------------------------------

BACK


(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any Affiliate of such Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation limited liability company or similar legal entity)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligations of any Person under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof due and payable by such Person
as of such date.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Instrument” has the meaning provided in Article 9 of the UCC.
 
“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any casualty or other loss, damage or destruction of any real or
personal property of Holdings or its Subsidiaries.
 
“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).
 
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of February 5, 2010, as amended, among the Loan Parties, Bank of America, as
First Lien Administrative Agent, Bank of America, as control agent, and the
Second Lien Indenture Trustee.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day of each January, April,
July and October and the Maturity Date.
 
“Interest Period” means, as to any Borrowing of a Eurodollar Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the date that is two weeks thereafter (only if
available by the British Bankers Association or the successor thereto if the
British Bankers Association is no longer making a LIBOR rate available) or on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is one, two, three or six
months thereafter, as the Borrower may elect, or the date any Borrowing of a
Eurodollar Rate Loan is converted to a Borrowing of a Base Rate Loan in
accordance with Section 2.08 or repaid or prepaid in accordance with Section
2.07 or Section 2.09; provided, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
 


 
-20-

--------------------------------------------------------------------------------

BACK


“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Holdings’ and its
Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.
 
“Inventory” has the meaning as defined in the UCC (or, with respect to any
Canadian Guarantor, the PPSA), including all goods intended for sale, lease,
display or demonstration, all work in process, and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Loan Party’s
business.
 
“Inventory Reserve” means reserves established by the Administrative Agent in
its Permitted Discretion to reflect factors that may negatively impact the value
of Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (C) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IP Security Agreement Supplement” has the meaning specified in Section 1.03 of
the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means, as the context may require, (a) Bank of America (including
any branch thereof) with respect to Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.13(i) and
2.13(k), with respect to Letters of Credit issued by such Lender; (c) with
respect to the Existing Letters of Credit, the Lender which issued each such
Letter of Credit; or (d) collectively, all of the foregoing.
 
“Joinder Agreement” means a Joinder Agreement executed and delivered in
accordance with the provisions of Section 6.12, substantially in the form of
Exhibit J hereto.
 
“Landlord Lien Waiver and Access Agreement” means a Landlord Lien Waiver and
Access Agreement, in a form reasonably approved by the Administrative Agent.
 
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes, executive orders and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
“LC Collateral Account” means a collateral account in the form of a Deposit
Account established and maintained by the Administrative Agent for the benefit
of the Secured Parties, in accordance with the provisions of Section 2.13.
 
“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.13.
 
“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 


 
-21-

--------------------------------------------------------------------------------

BACK


“LC Documents” means all documents, instruments and agreements delivered by the
Borrower or any other Person to the Issuing Bank or the Administrative Agent in
connection with any Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such
time.  The LC Exposure of any Revolving Lender at any time means its Pro Rata
Percentage of the aggregate LC Exposure at such time.
 
“LC Obligations” means the sum (without duplication) of (a) all amounts owing by
the Borrower for any drawings under Letters of Credit (including any bankers’
acceptances or other payment obligations arising therefrom); and (b) the stated
amount of all outstanding Letters of Credit.
 
“LC Participation Fee” has the meaning assigned to such term in Section
2.05(c)(i).
 
“LC Request” means a request by the Borrower in accordance with the terms of
Section 2.13(b) in form and substance satisfactory to the Issuing Bank.
 
“Lead Arrangers” means Bank of America, N.A., General Electric Capital
Corporation, Barclays Bank PLC and Wells Fargo Bank, National Association, each
in their respective capacity as joint lead arranger and joint book manager.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letters of credit issued or to be issued by an
Issuing Bank for the account of the Borrower or any of its Subsidiaries pursuant
to Section 2.13, including each Existing Letter of Credit.
 
“Letter of Credit Expiration Date” means the date which is five (5) Business
Days prior to the Maturity Date.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), trust (constructive,
deemed, statutory or otherwise), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
 
“Line Cap” means an amount that is equal to the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.
 
“Liquidity Event” means the occurrence of a date when (a) Availability shall
have been less than the greater of (i) 12.5% of the Aggregate Commitments and
(ii) $25,000,000, in either case, until such date as (b) Availability shall have
been at least equal to the greater of (i) 12.5% of the Aggregate Commitments and
(ii) $25,000,000 for 30 consecutive calendar days.
 
“Liquidity Notice” means a written notice delivered by the Administrative Agent
at any time during a Liquidity Period to any bank or other depository at which
any Deposit Account (other than any Excluded Deposit Account) is maintained
directing such bank or other depository (a) to remit all funds in such Deposit
Account to a Dominion Account, or in the case of a Dominion Account, to the
Administrative Agent on a daily basis, (b) to cease following directions or
instructions given to such bank or other depository by any Loan Party regarding
the disbursement of funds from such Deposit Account (other than any Excluded
Deposit Account), and (c) to follow all directions and instructions given to
such bank or other depository by the Administrative Agent in each case, pursuant
to the terms of any Deposit Account Control Agreement in place.
 


 
-22-

--------------------------------------------------------------------------------

BACK


“Liquidity Period” means any period throughout which (a) a Liquidity Event has
occurred and is continuing or (b) a Specified Event of Default has occurred and
is continuing.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement, (f) the
Fee Letter, (g) each agreement governing Secured Bank Product Obligations,
(h) each Joinder Agreement, (i) the Term Intercreditor Agreement and (j) all
other documents and agreements executed and delivered in connection with the
Obligations hereunder.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any one such Person.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 
“Material Contract” means, with respect to any Loan Party, each contract or
agreement listed on Schedule 1.02 hereto and each other contract or agreement
entered into after the Closing Date by any Loan Party the breach or termination
of which could reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” means February 13, 2017, as such date may be extended from time
to time with respect to Extended Revolving Loans pursuant to Section 2.19;
provided that if (i) prior to January 14, 2017, the Borrower purchases, redeems,
defeases or otherwise refinances its 11.50% Senior Notes due 2017, such that no
more than $10.0 million of such 11.50% Senior Notes due 2017 remain outstanding,
with cash on hand and/or indebtedness maturing at least 91 days after the fifth
anniversary of the Closing Date (the “Senior Notes Refinancing”), the Borrower
may elect in its sole discretion (without, for the avoidance of doubt, any other
conditions or consent requirements) to extend the Maturity Date to November 2,
2017, by written notice to the Administrative Agent prior to January 14, 2017,
and (ii) if prior to October 3, 2017, the Borrower has affected the Senior Notes
Refinancing and purchases, redeems, defeases or otherwise refinances the Second
Lien Notes, such that no more than $10.0 million of such Second Lien Notes
remain outstanding, with cash on hand and/or indebtedness maturing at least 91
days after the fifth anniversary of the Closing Date, the Borrower may elect in
its sole discretion (without, for the avoidance of doubt, any other conditions
or consent requirements) to extend the Maturity Date (including as it may have
already been extended) to the fifth anniversary of the Closing Date by written
notice to the Administrative Agent prior to October 3, 2017.
 
“Maximum Cap Ex Amount” has the meaning specified in Section 7.12.
 
“Maximum Rate” has the meaning specified in Section 11.09.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” has the meaning specified in Section 6.21(a)(i).
 
“Mortgage Policies” has the meaning specified in Section 6.21(c)(i).
 


 
-23-

--------------------------------------------------------------------------------

BACK


“Mortgaged Property” means each parcel of real (immovable) property (together
with all improvements, immovables and fixtures thereon and rights appurtenant
thereto) required to be encumbered by a Mortgage or Canadian Mortgage pursuant
to Section 6.12 or 6.20 hereof.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, Holdings or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
 
“NOLV Percentage” means the net orderly liquidation value of Eligible Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent satisfactory inventory appraisals and field
examination information of the Loan Parties’ Eligible Inventory received by the
Administrative Agent and performed by examiners and appraisers reasonably
satisfactory to the Administrative Agent.
 
“Non-Operating Subsidiary” means any non-operating, inactive Subsidiary with
assets having a net book value of less than $100,000.
 
“Note” means a promissory note made by the Borrower in favor of a Revolving
Lender or Swingline Lender, evidencing Revolving Loans or Swingline Loans, as
applicable, made by such Revolving Lender or Swingline Lender, as the case may
be, substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.
 
“Notice of Borrowing” means a notice substantially in the form of Exhibit A-1
hereto.
 
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit A-2 hereto.
 
“Noticed Hedge” means any Secured Bank Product Obligations arising under a Swap
Contract with respect to which the Borrower and the Secured Bank Product
Provider thereof have notified the Administrative Agent of the intent to include
such Secured Bank Product Obligations as a Noticed Hedge hereunder and with
respect to which a Bank Products Reserve has subsequently been established in
the maximum amount thereof.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (x) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and (y) Secured
Bank Product Obligations, excluding, with respect to any Guarantor at any time,
Excluded Swap Obligations.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“OFAC” has the meaning specified in the definition of “Embargoed Person.”
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited company, the memorandum of association and articles of association;
and (d) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 


 
-24-

--------------------------------------------------------------------------------

BACK


“Other Taxes” means all present or future stamp, court, filing, recording,
intangible or documentary Taxes or any other excise or property Taxes arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery, performance, registration or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document, but shall not
include Taxes imposed as a result of a transfer by a Lender or a Participant of
any interest in a Loan Document (“Assignment Taxes”), other than Assignment
Taxes imposed in respect of a transfer pursuant to Section 11.13(a), if such
Assignment Taxes are imposed as a result of a connection between the assignor or
assignee and the taxing jurisdiction that is unrelated to the Loan Documents.
 
“Outstanding Amount” means (a) with respect to all Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans occurring on such date and (b) with respect to any LC
Obligations on any date, the amount of such LC Obligations on such date after
giving effect to any LC Disbursement occurring on such date and any other
changes in the aggregate amount of the LC Obligations as of such date, including
as a result of any reimbursements by the Borrower of Unreimbursed Amounts.
 
“Overadvance” has the meaning specified in Section 2.17.
 
“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“Payment Office” means the office of the Administrative Agent located at 101
S. Tryon Street, Charlotte, NC 28255-0001, Attention:  Operations Manager,
Telephone No.:  860-952-6829, Telecopier No.:  860-952-6830, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Event” means, solely with respect to a Canadian Pension Plan that
contains a defined benefit provision, (a) the whole or partial withdrawal of a
Canadian Guarantor from participation in a Canadian Pension Plan that is a
Canadian Multi-Employer Pension Plan registered in Quebec during a plan year; or
(b) the filing of a notice of proposal to terminate a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination; or (c) the
issuance of a notice of proposal by any Governmental Authority to terminate or
to appoint an administrator or like body appointed to administer a Canadian
Pension Plan that is not a Canadian Multi-Employer Pension Plan; or (d) any
other event or condition which constitutes grounds for the termination of any
Canadian Pension Plan, to the extent any relevant Governmental Authority has so
notified a Loan Party, unless such grounds are being contested by a Canadian
Guarantor or any of its Subsidiaries in good faith or (e) except for any
Canadian Pension Plan that is a Canadian Multi-Employer Pension Plan or any
successor thereto, the establishment or participation by a Canadian Guarantor in
a defined benefit pension plan on or after the Closing Date.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower,
Holdings or any ERISA Affiliate or to which the Borrower, Holdings or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
 
“Perfection Certificate” has the meaning given such term in Section 1.03 of the
Security Agreement or the Canadian Security Agreement, as applicable.
 
“Permitted Discretion” means reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions,
and as it relates to the establishment of reserves or the imposition
 


 
-25-

--------------------------------------------------------------------------------

BACK


of exclusionary criteria shall require that (x) the contributing factors to the
imposition of any reserves shall not duplicate (i) the exclusionary criteria set
forth in the definitions of Eligible Accounts or Eligible Inventory as
applicable (and vice versa) or (ii) any reserves deducted in computing book
value and (y) the amount of any such reserve so established or the effect of any
adjustment or imposition of exclusionary criteria be a reasonable quantification
of the incremental dilution of the Borrowing Base attributable to such
contributing factors.
 
“Permitted Encumbrances” has the meaning (if any) specified in the Mortgages and
includes any Liens on any real property interests of any Loan Party permitted to
be created, incurred or assumed, or otherwise permitted to exist, pursuant to
the terms of any Mortgage.
 
“Permitted Holders” means Robert G. Burton, Sr., his immediate family and their
heirs and estates and any Person (other than a natural Person and Holdings and
its Subsidiaries) that is wholly-owned or otherwise directly Controlled by any
of the foregoing, including, without limitation, Burton Capital Management, LLC.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than any Canadian Benefit Plan, Canadian Pension Plan,
Canadian Multi-Employer Pension Plan, Multiemployer Plan or Foreign Plan,
established or maintained by the Borrower, Holdings or any Subsidiary.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Debt” has the meaning specified in Section 2.01 of the Security
Agreement or the Canadian Security Agreement, as applicable.
 
“Pledged Equity” has the meaning specified in Section 2.01 of the Security
Agreement or the Canadian Security Agreement, as applicable.
 
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of the Administrative Agent’s Lien on any Collateral are
governed by the personal property security laws of any Canadian jurisdiction
other than Ontario, PPSA shall mean those personal property security laws
(including the Civil Code of Quebec) in such other jurisdiction for the purposes
of the provisions hereof relating to such validity, perfection and effect of
perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.
 
“Prepayment Conditions” means, as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from such action, (ii) (a) Availability on a Pro Forma Basis immediately
after giving effect to such action would be at least 20.0% of the Aggregate
Commitments and (b) over the 30 consecutive days prior to consummation of such
action, Availability averaged on a Pro Forma Basis for such action no less than
20.0% of the Aggregate Commitments and (iii) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.
 
“Pro Forma Adjustment Compliance Certificate” means a certificate substantially
in the form of Exhibit K.
 
“Pro Forma Basis” has the meaning specified in Section 1.03.
 
“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the Aggregate Commitments represented by such Lender’s Revolving Commitment.
 
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Aggregate Exposures of such Lender at
such time and the denominator of which is the Aggregate Exposures at such
time.  The initial Pro Rata Shares of each Lender are set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
 


 
-26-

--------------------------------------------------------------------------------

BACK


“Protective Advances” has the meaning specified in Section 2.18.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualified Cash” means unrestricted cash of the Borrower and the Subsidiaries
that (i) is subject to Deposit Account Control Agreements in form and substance
reasonably satisfactory to the Administrative Agent (which will not prohibit
withdrawal of such funds by the Borrower or such Subsidiaries in the absence of
an Event of Default), (ii) does not include customer deposits or unapplied cash
and (iii) does not otherwise constitute proceeds from the Disposition of any
Revolver Priority Collateral.
 
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.
 
“Related Documents” means (a) the Second Lien Notes Documents, (b) the Unsecured
Term Loan Facility Documents, (c) the Term Documents and (d) all Material
Contracts.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Required Lenders” means, as of any date of determination, Lenders holding
without duplication more than 50% of the Outstanding Amount and unused Revolving
Commitments; provided that the portion of the Outstanding Amount and unused
Revolving Commitments held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months rent and other charges that could be
payable to any such Person, unless it has executed a Landlord Lien Waiver and
Access Agreement.
 
“Reserves” means the sum (without duplication) of (a) the Inventory Reserve; (b)
the Rent and Charges Reserve; (c) reserves for accrued and unpaid Royalties,
whether or not then due and payable;  (d) the Bank Product Reserve; (e) to the
extent that the Borrowing Base includes any Eligible Account and/or Eligible
Inventory of a Canadian Guarantor, the Canadian Priority Payables Reserve; (f)
the Dilution Reserve; (g) reserves for amounts owed by any Loan Party to any
processor (including, without limitation, the Approved Processors); (h) the
aggregate amount of liabilities secured by Liens upon Collateral included in the
Borrowing Base that are senior to the Administrative Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (i) the Canadian Existing Lien Reserve and (j) such additional
reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time.
 


 
-27-

--------------------------------------------------------------------------------

BACK


Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Borrower (or such shorter period as may be
agreed by the Borrower), which notice shall include a reasonably detailed
description of such Reserve being established (during which period (a) the
Administrative Agent shall, if requested, discuss any such Reserve or change
with the Borrower and (b) the Borrower may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
change thereto no longer exists or exists in a manner that would result in the
establishment of a lower Reserve or result in a lesser change thereto, in a
manner and to the extent reasonably satisfactory to the Administrative Agent),
and (ii) the amount of any Reserve established by the Administrative Agent, and
any change in the amount of any Reserve, shall have a reasonable relationship to
the event, condition or other matter that is the basis for such Reserve or such
change.  Notwithstanding clause (i) of the preceding sentence, changes to the
Reserves solely for purposes of correcting mathematical or clerical errors shall
not be subject to such notice period, it being understood that no Default or
Event of Default shall be deemed to result therefrom, if applicable, for a
period of three (3) Business Days.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Revolver Priority Collateral” has the meaning assigned to the term “ABL
Collateral” in the Term Intercreditor Agreement.
 
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder up to the amount set forth
on Schedule 2.01, or in the Assignment and Assumption Agreement pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07, (b) increased
from time to time pursuant to Section 2.15 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.06.  The aggregate amount of the Lenders’ Revolving Commitments on the
Closing Date is $200,000,000.
 
“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).
 
“Revolving Commitment Increase Notice” has the meaning specified in Section
2.15(b).
 
“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.
 
“Revolving Lender” means a Lender with a Revolving Commitment.
 


 
-28-

--------------------------------------------------------------------------------

BACK


“Revolving Loan” means a loan made pursuant to Article II hereof including,
without duplication, any Swingline Loan (to the extent the context so requires
the same), Overadvance Loan, Protective Advance and Extended Revolving Loan.
 
“Revolving Note” means each revolving note substantially in the form of Exhibit
B-1 hereto.
 
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a license.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or the
Canadian Government.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Amended and Restated Credit Agreement” means that certain Second Amended
and Restated Credit Agreement, dated as of the date hereof, among the Borrower,
Holdings, Bank of America, N.A., as administrative agent, and a syndicate of
lenders, as the same may be amended, restated, amended and restated, modified,
supplemented, replaced or refinanced from time to time in accordance herewith
and the Terrm Intercreditor Agreement.
 
“Second Lien Indenture Trustee” means Wells Fargo Bank, National Association, in
its capacity as trustee under the Second Lien Notes Indenture.
 
“Second Lien Notes” means the Senior Second Lien Notes due 2018 issued pursuant
to the Second Lien Notes Documents.
 
“Second Lien Notes Documents” means the Second Lien Notes Indenture, the Second
Lien Notes and all other agreements, instruments and other documents pursuant to
which the Second Lien Notes have been or will be issued or otherwise setting
forth the terms of the Second Lien Notes.
 
“Second Lien Notes Indenture” means the Indenture, dated as of February 5, 2010,
by and among the Borrower, the guarantors party thereto and the Second Lien
Indenture Trustee.
 
“Section 6.01 Financials” means the quarterly and annual financial statements
required to be delivered pursuant to Sections 6.01(a) and (b).
 
“Secured Bank Product Obligations” means Bank Product Debt owing to a Secured
Bank Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America, N.A. and its Affiliates) specified
by such provider in writing to the Administrative Agent, which amount may be
established or increased (by further written notice by the Borrower to the
Administrative Agent from time to time) as long as no Default or Event of
Default then exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations.
 
“Secured Bank Product Provider” means, at the time of entry into a Bank Product
(or, if such Bank Product exists on the Closing Date, as of the Closing Date),
the Administrative Agent, any Lender or any of their respective Affiliates that
is providing a Bank Product; provided such provider delivers written notice to
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, by the later of the Closing Date or ten (10) days
following creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount
 


 
-29-

--------------------------------------------------------------------------------

BACK


to be secured by the Collateral and the methodology to be used in calculating
such amount, and (ii) agreeing to be bound by Section 9.11.  It is hereby
understood that a Person may not be a Secured Bank Product Provider to the
extent it is similarly treated as such under the Second Amended and Restated
Credit Agreement in respect of such Bank Product.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Secured Bank Product Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
 
“Security Agreement Supplement” has the meaning specified in Section 1.03 of the
Security Agreement.
 
“Senior Notes” means the (i) 11.5% Senior Notes due 2017 issued pursuant to the
Senior Notes Indenture and (ii) 7.0% Exchangeable Senior Notes due 2017 issued
pursuant to the Senior Exchangeable Notes Indenture.
 
“Senior Notes Documents” means the Senior Notes Indenture, the Senior
Exchangeable Notes Indenture, the Senior Notes and all other agreements,
instruments and other documents pursuant to which the Senior Notes have been or
will be issued or otherwise setting forth the terms of the Senior Notes.
 
“Senior Notes Indenture” means the Indenture, dated as of March 28, 2012, among
the Borrower, the guarantors party thereto and U.S. Bank National Association,
as trustee, which provides for the issuance of the Borrower’s 11.5% Senior Notes
due 2017.
 
“Senior Exchangeable Notes Indenture” means the Indenture, dated as of March 28,
2012, among the Borrower, the guarantors party thereto and U.S. Bank National
Association, as trustee, which provides for the issuance of the Borrower’s 7.0%
Exchangeable Senior Notes due 2017.
 
“Settlement Date” has the meaning specified in Section 2.14(b).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, (e) such
Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business, and (f) as
regards the Canadian Guarantors, none is an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).  The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Specified Event of Default” means any Event of Default arising under Section
8.01(a), 8.01(b)(i) (solely relating to a failure to comply with Section
6.20(c)), 8.01(b)(iv) or 8.01(f).
 
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11 of this Agreement and Section 5.15 of the Guaranty).
 


 
-30-

--------------------------------------------------------------------------------

BACK


“Spot Rate” means the exchange rate, as determined by the Administrative Agent,
that is applicable to conversion of one currency into another currency, which is
(a) the exchange rate reported by Bloomberg (or other commercially available
source designated by the Administrative Agent) as of the end of the preceding
Business Day in the financial market for the first currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
Business Day in the Administrative Agent’s principal foreign exchange trading
office for the first currency as of the end of such preceding Business Day.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Supermajority Lenders” means those non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66⅔%.”
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement governing any
transaction described in clause (a) above (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.
 
“Swingline Exposure” means, at any time, the aggregate principal amount at such
time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” means Bank of America, N.A.
 
“Swingline Loan” means any Revolving Loan made by the Swingline Lender pursuant
to Section 2.12.
 


 
-31-

--------------------------------------------------------------------------------

BACK


“Swingline Note” means each swingline note substantially in the form of Exhibit
B-2 hereto.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Tax Status Certificate” has the meaning set forth in Section 3.01(e).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Agent” means Bank of America, N.A., in its capacity as administrative
agent under the Term Documents.
 
“Term Documents” means the Second Amended and Restated Credit Agreement and the
other “Loan Documents” (as such term is defined in the Second Amended and
Restated Credit Agreement).
 
“Term Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, among the Borrower, Holdings, the other Guarantors, the
Administrative Agent and the Term Agent, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Term Loans” means the term loans borrowed under the Second Amended and Restated
Credit Agreement.
 
“Threshold Amount” means $35,000,000.
 
“Trade Date” has the meaning specified in Section 11.06(b)(i)(B).
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the entry into the Second Amended and Restated
Credit Agreement, (c) the refinancing of the term loans under the Existing
Credit Agreement and the termination of the revolving commitments under the
Existing Credit Agreement and (d) the payment of the fees and expenses incurred
in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 


 
-32-

--------------------------------------------------------------------------------

BACK


“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.13(e).
 
“Unsecured Term Loan Facility” means that certain unsecured credit agreement,
dated as of January 18, 2013, among the Borrower, Holdings, as a guarantor,
Macquarie US Trading LLC, as administrative agent, and the lenders named therein
and from time to time party thereto, together with any refinancing, refunding,
renewal or extension thereof pursuant to Section 7.02(m).
 
“Unsecured Term Loan Facility Documents” means the Unsecured Term Loan Facility
and all other agreements, instruments and other documents executed in connection
therewith.
 
“Unsecured Term Loan Prepayment Conditions” means, as to any relevant action
contemplated in this Agreement, (i) no Event of Default has then occurred and is
continuing or would result from such action, (ii) (a) the sum of (x) the amount
of Qualified Cash on the date of such action plus (y) Availability on a Pro
Forma Basis immediately after giving effect to such action would be at least
$35,000,000 and (b) over the 30 consecutive days prior to consummation of such
action, the sum of (x) the amount of Qualified Cash  plus (y) Availability
averaged no less than $30,000,000 and (iii) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.
 
“Unused Line Fee” has the meaning specified in Section 2.05(a).
 
“Unused Line Fee Rate” means, (i) initially, 0.50% per annum and (ii) from and
after the delivery by the Borrower to the Administrative Agent of the Borrowing
Base Certificate for the second full fiscal quarter completed after the Closing
Date, the rate determined by reference to the following grid on a per annum
basis based on the Average Usage as a percentage of the Aggregate Commitments
during the immediately preceding fiscal quarter:
 
Average Usage
(percentage of Aggregate Commitments)
Unused Line Fee Rate
< 50%
0.50%
≥ 50%
0.375%



“USA PATRIOT Act” has the meaning specified in the definition of “Anti-Terrorism
Laws.”
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
 
1.02 Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning
 


 
-33-

--------------------------------------------------------------------------------

BACK


and effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           The Borrower has a fiscal year and fiscal quarters not ending on
the calendar year and calendar quarter, respectively.  For the avoidance of
doubt for so long as such situation exists, when interpreting any provision of
this Agreement relating to a fiscal year or fiscal quarter or period ended at or
as of the end of a fiscal year or fiscal quarter, including, without limitation,
the financial covenant set forth in Section 7.11, any reference to such a period
shall be deemed to refer to the Borrower’s fiscal quarter or year ended nearest
the given date.  In addition, any reference to a fiscal quarter of the Borrower
contained in Section 7.11 (e.g., “Q3 2010”) shall be deemed to refer to the
specified fiscal quarter of the specified fiscal year (e.g., in the case of Q3
2010, such reference means the third fiscal quarter of the Borrower’s 2010
fiscal year).
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c) Pro Forma Calculations.  Notwithstanding anything herein to the contrary,
any calculation of the Financial Covenant for any Measurement Period during
which an Acquisition or Disposition shall have occurred (or shall be deemed to
have occurred for the purposes described in clause (ii) of this Section 1.03(c))
shall each be made on a Pro Forma Basis for purposes of making the following
determinations:
 


 
-34-

--------------------------------------------------------------------------------

BACK


(i) determining compliance with the Financial Covenant (other than whether the
conditions precedent for a proposed transaction have been satisfied as
contemplated by clause (ii) of this Section 1.03(c)); and
 
(ii) determining whether the conditions precedent have been satisfied for a
proposed transaction which is permitted hereunder only so long as no Default
will result from the consummation thereof, including, without limitation, any
Disposition or any Investment which results in an Acquisition.
 
Any calculation made on a Pro Forma Basis or to determine pro forma compliance
with any Financial Covenant or financial ratio shall similarly count any other
Acquisition or Disposition consummated and any other Indebtedness and related
interest expense otherwise incurred or repaid after the latest Measurement
Period and prior to the calculation date.  Any time this Agreement requires pro
forma compliance with any Financial Covenant or financial ratio, such compliance
shall be demonstrated by a certified calculation of such pro forma compliance
provided by the Borrower to the Administrative Agent.
 
“Pro Forma Basis” means, for purposes of calculating any financial ratio
(including the Consolidated Leverage Ratio, the Consolidated Secured Debt Ratio,
the Consolidated First Lien Leverage Ratio and the Consolidated Fixed Charge
Coverage Ratio) or financial amount for any Measurement Period for any of the
purposes specified in this Section 1.03(c), and with respect to each proposed
Acquisition or Disposition and each such transaction actually consummated in
such Measurement Period, that such financial ratio or financial amount shall be
calculated on a pro forma basis based on the following assumptions:  (a) each
such transaction shall be deemed to have occurred on the first day of such
Measurement Period; (b) any funds to be used by any Person in consummating any
such transaction will be assumed to have been used for that purpose as of the
first day of such Measurement Period; (c) any Indebtedness to be incurred by any
Person in connection with the consummation of any such transaction will be
assumed to have been incurred on the first day of such Measurement Period; (d)
the gross interest expenses, determined in accordance with GAAP, with respect to
such Indebtedness assumed to have been incurred on the first day of such
Measurement Period that bears interest at a floating rate shall be calculated at
the current rate (as of the date of such calculation) under the agreement
governing such Indebtedness (including this Agreement if the Indebtedness is
incurred hereunder); and (e) any gross interest expense, determined in
accordance with GAAP, with respect to Indebtedness outstanding during such
Measurement Period that was or is to be refinanced with proceeds of a
transaction assumed to have been incurred as of the first day of the Measurement
Period will be excluded from such calculations (and to the extent not already
excluded pursuant to clause (a) or (b) above, the principal amount of such
Indebtedness shall be excluded).  “Pro Forma Basis” may also include such
adjustments for expected cost savings in connection with an Acquisition or
Disposition as forecasted by the Borrower to occur within twelve months after
such Acquisition or Disposition in a reasonable manner with appropriate
supporting documentation and representations by management, reasonably
satisfactory to the Administrative Agent; provided, that, (i) “Pro Forma Basis”
shall not include any expected cost savings arising from (A) any Acquisition of
property by any Loan Party or any of its Subsidiaries from any Affiliate thereof
or (B) any Disposition of any Property by any Loan Party or any of its
Subsidiaries to any Affiliate thereof, and (ii) prior to taking into account any
such expected cost savings in calculating any financial ratio or financial
amount pursuant to this paragraph, the Borrower shall deliver to the
Administrative Agent a Pro Forma Adjustment Compliance Certificate; provided,
further, that the aggregate amount of such adjustments for expected cost savings
during any Measurement Period (excluding cost savings arising from an
Acquisition with respect to which at least 85% of the purchase price is financed
with Equity) shall not exceed 15.0% of Consolidated Adjusted EBITDA for such
Measurement Period.
 
(d) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities:  an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
 
1.04 Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the
 


 
-35-

--------------------------------------------------------------------------------

BACK


number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06 Uniform Commercial Code and PPSA.
 
As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York (and with respect to any Canadian Guarantor,
such definition (or correlative terms (if existing) under the PPSA) shall be
defined in accordance with the PPSA) from time to time:  “Commercial Tort
Claim,” “Document” and “Document of Title,” “Equipment,” “General Intangibles”
and “Intangibles,” “Goods,” “Instrument” and “Supporting Obligations.”
 
1.07 Currency Equivalents Generally.
 
Any amount specified in this Agreement or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars to the extent necessary to give effect to the intent, where
applicable, that this Agreement apply to Canadian Guarantors, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate for the purchase of such
currency with Dollars.  Unless expressly provided otherwise, all references in
the Loan Documents to Revolving Loans, Letters of Credit, Obligations, Revolving
Commitments, Borrowing Base components and other amounts shall be denominated in
Dollars.  The Dollar Equivalent of any amounts denominated or reported under a
Loan Document in a currency other than Dollars shall be determined by the
Administrative Agent at its discretion, based on the current Spot Rate.  The
Borrower shall report Borrowing Base components to the Administrative Agent in
the currency invoiced by the applicable Loan Parties or shown in their financial
records, and unless expressly provided otherwise herein, shall deliver financial
statements and calculate financial covenants in Dollars.
 
1.08 Currency Fluctuations.
 
On such dates determined by the Administrative Agent (the “Exchange Rate Date”),
the Administrative Agent shall determine the Exchange Rate as of such date.  The
Exchange Rate so determined shall become effective on the first Business Day
immediately following such determination (a “Reset Date”) and shall remain
effective until the next succeeding Reset Date.
 
1.09 Interpretation (Quebec).
 
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property,” (b) “real property” shall be deemed to include
“immovable property,” (c) “tangible property” shall be deemed to include
“corporeal property,” (d) “intangible property” shall be deemed to include
“incorporeal property,” (e) “security interest,” “mortgage” and “lien” shall be
deemed to include a “hypothec,” “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Quebec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (h) any
“right of offset,” “right of setoff” or similar expression shall be deemed to
include a “right of compensation,” (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary,” (k) “construction liens” shall be
 


 
-36-

--------------------------------------------------------------------------------

BACK


deemed to include “legal hypothecs,” (l) “joint and several” shall be deemed to
include “solidary,” (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault,” (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary,” (o) “easement” shall
be deemed to include “servitude,” (p) “priority” shall be deemed to include
“prior claim,” (q) “survey” shall be deemed to include “certificate of location
and plan” and (r) “fee simple title” shall be deemed to include “absolute
ownership.”  The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only (except if another
language is required under any applicable Law) and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only.  Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en la langue anglaise seulement (sauf si une autre langue est requise en
vertu d’une loi applicable).
 
ARTICLE II
 
AMOUNT AND TERMS OF CREDIT
 
2.01 Commitments.
 
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrower, at any time and from time to time on and
after the Closing Date until the earlier of one Business Day prior to the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Exposure exceeding the lesser of
(A) such Lender’s Revolving Commitment, and (B) such Lender’s Pro Rata
Percentage multiplied by the Borrowing Base then in effect.  Within the limits
set forth above and subject to the terms, conditions and limitations set forth
herein, the Borrower may borrow, pay or prepay and reborrow Revolving Loans.
 
2.02 Revolving Loans.
 
(a) Each Revolving Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Revolving Loan shall not in itself relieve any other Lender
of its obligation to lend hereunder (it being understood, however, that no
Lender shall be responsible for the failure of any other Lender to make any
Revolving Loan required to be made by such other Lender).  Except for Revolving
Loans deemed made pursuant to Section 2.02(f), Revolving Loans (other than
Swingline Loans) comprising any Borrowing shall be in an aggregate principal
amount that is (i) (A) in the case of Base Rate Loans, not less than $500,000
and (B) in the case of Eurodollar Rate Loans, an integral multiple of $250,000
and not less than $1,000,000, or (ii) equal to the remaining available balance
of the applicable Revolving Commitments.
 
(b) Subject to Sections 3.02, 3.03 and 3.04, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Rate Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Revolving Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Revolving Loan in accordance
with the terms of this Agreement or cause the Borrower to pay additional amounts
pursuant to Sections 3.02, 3.03 and 3.04.  Borrowings of more than one Type may
be outstanding at the same time; provided further that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than ten
Borrowings of Eurodollar Rate Loans outstanding hereunder at any one time.  For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
 
(c) Except with respect to Revolving Loans deemed made pursuant to Section
2.02(f), each Lender shall make each Revolving Loan (other than Swingline Loans)
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 3:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account as directed by the Borrower in the applicable Notice of Borrowing
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met or waived, return the amounts so received to the respective Lenders.
 


 
-37-

--------------------------------------------------------------------------------

BACK


(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Revolving Loans comprising such Borrowing and (ii) in the case of such
Lender, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Revolving Loan
as part of such Borrowing for purposes of this Agreement.
 
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof.  Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.13(e) prior to the time that any
Revolving Lender makes any payment pursuant to this paragraph (f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear.  If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph (f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Base Rate.
 
2.03 Borrowing Procedure.
 
To request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request by telecopy or electronic transmission (if arrangements
for doing so have been approved by the Administrative Agent, which approval
shall not be unreasonably withheld, conditioned or delayed) or telephone
(promptly confirmed by telecopy) (i) in the case of a Borrowing of Eurodollar
Rate Loans, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of a Borrowing of
Base Rate Loans (other than Swingline Loans), not later than 11:00 a.m., New
York City time, on the Business Day of the proposed Borrowing.  Each such
telephonic Notice of Borrowing shall be irrevocable, subject to Sections 2.09
and 3.01, and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Notice of Borrowing in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Notice of Borrowing shall specify the following information in
compliance with Section 2.02:
 
(a)           the aggregate amount of such Borrowing;
 


 
-38-

--------------------------------------------------------------------------------

BACK


(b)           the date of such Borrowing, which shall be a Business Day;
 
(c)           whether such Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of Eurodollar Rate Loans;
 
(d)           in the case of a Borrowing of Eurodollar Rate Loans, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
 
(e)           the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and
 
(f)           that the conditions set forth in Section 4.01 or Section 4.02, as
applicable, are satisfied or waived as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans.  If no Interest Period is
specified with respect to any requested Borrowing of Eurodollar Rate Loans, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (d) above).  Promptly following
receipt of a Notice of Borrowing in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing.
 
2.04 Evidence of Debt; Repayment of Revolving Loans.
 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Revolving Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  The Borrower shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.
 
(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Revolving Loan made hereunder, the Type thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.  Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender.  The
Borrower shall be entitled to review records of such accounts with prior
reasonable notice during normal business hours.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Revolving Loans in accordance with their terms.
 
(e) Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.
 


 
-39-

--------------------------------------------------------------------------------

BACK


2.05 Fees.
 
(a) Unused Line Fee.  The Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Lenders (other than any Defaulting Lender), a fee
equal to the Unused Line Fee Rate multiplied by the amount by which the
Revolving Commitments (other than Revolving Commitments of a Defaulting Lender)
exceed the average daily balance of outstanding Revolving Loans (other than
Swingline Loans) and stated amount of outstanding Letters of Credit during any
fiscal quarter (such fee, the “Unused Line Fee”).  Such fee shall accrue
commencing on the Closing Date, and will be payable in arrears, on the first day
of each fiscal quarter, commencing July 1, 2013.
 
(b) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, the fees set forth in the Fee Letter or such other
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent (the “Administrative Agent Fees”).
 
(c) LC and Fronting Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin from time
to time used to determine the interest rate on Eurodollar Rate Loans pursuant to
Section 2.06, on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to the Issuing
Bank a fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder as agreed among the Borrower and the
Issuing Bank from time to time.  LC Participation Fees and Fronting Fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand (including documentation
reasonably supporting such request).  Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after written demand
(together with backup documentation supporting such reimbursement request).  All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank.  Once paid, none of the fees shall be
refundable under any circumstances.
 
2.06 Interest on Revolving Loans.
 
(a) Subject to the provisions of Section 2.06(c), the Revolving Loans comprising
each Borrowing of Base Rate Loans, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin
in effect from time to time.
 
(b) Subject to the provisions of Section 2.06(c), the Revolving Loans comprising
each Borrowing of Eurodollar Rate Loans shall bear interest at a rate per annum
equal to the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any
Revolving Loan or any fees or other amount payable by the Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of, or interest on,
any Revolving Loan, 2% plus the rate otherwise
 


 
-40-

--------------------------------------------------------------------------------

BACK


applicable to such Revolving Loan or (ii) in the case of any other amount, 2%
plus the rate applicable to Base Rate Loans (in each case, the “Default Rate”).
 
(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Adjustment Date, commencing with July 1, 2013, for such Revolving Loan and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.06 shall be payable on demand and,
absent demand, on each Adjustment Date and upon termination of the Revolving
Commitments, (ii) in the event of any repayment or prepayment of any Revolving
Loan (other than a prepayment of a Base Rate Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Revolving
Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the Eurodollar Rate (other
than Base Rate Loans determined by reference to the Eurodollar Rate) and all
fees shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Base Rate or Eurodollar Rate shall
be determined by the Administrative Agent in accordance with the provisions of
this Agreement and such determination shall be conclusive absent manifest error.
 
2.07 Termination and Reduction of Commitments.
 
(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.07 shall be irrevocable except that, to the
extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and
funded.  Any effectuated termination or reduction of the Aggregate Commitments
shall be permanent.  Each reduction of the Aggregate Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.
 
2.08 Interest Elections.
 
(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of Eurodollar
Rate Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Borrowing of
Eurodollar Rate Loans, may elect Interest Periods therefor, all as provided in
this Section 2.08.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Revolving Loans
comprising such Borrowing, and the Revolving Loans comprising each such portion
shall be considered a separate Borrowing.  Notwithstanding anything to the
contrary, the Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than ten Borrowings of
Eurodollar Rate Loans outstanding hereunder at any one time.  This Section 2.08
shall not apply to Swingline Loans, which may not be converted or continued.
 


 
-41-

--------------------------------------------------------------------------------

BACK


(b) To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election by telephone or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would be required under
Section 2.03 if the Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election,
subject to Section 3.05.  Each such telephonic Notice of Conversion/Continuation
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Notice of Conversion/Continuation substantially in the form
of Exhibit A-2, unless otherwise agreed to by the Administrative Agent and the
Borrower.
 
(c) Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of Eurodollar Rate Loans; and
 
(iv) if the resulting Borrowing is a Borrowing of Eurodollar Rate Loans, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
 
If any such Notice of Conversion/Continuation requests a Borrowing of Eurodollar
Rate Loans but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If a Notice of Conversion/Continuation with respect to a Borrowing of
Eurodollar Rate Loans is not timely delivered prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Borrowing of Base Rate Loans.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
after the occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of
Eurodollar Rate Loans and (ii) unless repaid, each Borrowing of Eurodollar Rate
Loans shall be converted to a Borrowing of Base Rate Loans at the end of the
Interest Period applicable thereto.
 
2.09 Optional and Mandatory Prepayments of Revolving Loans.
 
(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.09; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000.
 
(b) Revolving Loan Prepayments.
 
               (i)In the event of the termination of all the Revolving
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all the outstanding Revolving Borrowings and all outstanding Swingline
Loans and Cash Collateralize or backstop on terms reasonably satisfactory to the
Administrative Agent the LC Exposure in accordance with Section 2.13(j).
 


 
-42-

--------------------------------------------------------------------------------

BACK


               (ii)In the event of any partial reduction of the Revolving
Commitments, then (A) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Revolving Lenders of the
Aggregate Exposures after giving effect thereto and (B) if the Aggregate
Exposures would exceed the Line Cap then in effect, after giving effect to such
reduction, then the Borrower shall, on the date of such reduction (or, if such
reduction is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, within five Business Days
following such notice), first, repay or prepay all Swingline Loans, second,
repay or prepay Revolving Borrowings and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.
 
               (iii)In the event that the Aggregate Exposures at any time
exceeds the Line Cap then in effect, the Borrower shall, immediately after
demand (or, if such overadvance is due to the imposition of new Reserves or a
change in the methodology of calculating existing Reserves, or change in
eligibility standards, within five Business Days following notice), apply an
amount equal to such excess to prepay the Revolving Loans and any interest
accrued thereon, in accordance with this Section 2.09(b)(iii).  The Borrower
shall, first, repay or prepay all Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section
2.13(j), in an amount sufficient to eliminate such excess.
 
               (iv)In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, the Borrower shall, without notice or demand,
immediately replace or Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess.
 
(c) Application of Prepayments.
 
               (i)Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (i) of this Section 2.09(c).  Unless during a Liquidity Period, except
as provided in Section 2.09(b)(iii) hereof, all mandatory prepayments shall be
applied as follows:  first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to the Loan Documents;
second, to interest then due and payable on the Borrower’s Swingline Loans;
third, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full; fourth, to interest then due and payable on the
Revolving Loans and other amounts due pursuant to Section 3.05; fifth, to the
principal balance of the Revolving Loans until the same have been prepaid in
full; sixth, to Cash Collateralize all LC Exposure plus any accrued and unpaid
interest thereon (to be held and applied in accordance with Section 2.13(j)
hereof); seventh, to all other Obligations pro rata in accordance with the
amounts that such Lender certifies is outstanding; and eighth, as required by
the Term Intercreditor Agreement or, in the absence of any such requirement,
returned to the Borrower or to such party as otherwise required by law.
 
               (ii)Amounts to be applied pursuant to this Section 2.09 to the
prepayment of Revolving Loans shall be applied, as applicable, first to reduce
outstanding Base Rate Loans.  Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Loans.  Notwithstanding the
foregoing, if the amount of any prepayment of Revolving Loans required under
this Section 2.09 shall be in excess of the amount of the Base Rate Loans at the
time outstanding, only the portion of the amount of such prepayment that is
equal to the amount of such outstanding Base Rate Loans shall be immediately
prepaid and, at the election of the Borrower, the balance of such required
prepayment shall be either (A) deposited in the LC Collateral Account and
applied to the prepayment of Eurodollar Rate Loans on the last day of the then
next-expiring Interest Period for Eurodollar Rate Loans (with all interest
accruing thereon for the account of the Borrower) or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section
2.10.  Notwithstanding any such deposit in the LC Collateral Account, interest
shall continue to accrue on such Revolving Loans until prepayment.
 
(d) Notice of Prepayment.  The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Borrowing of Eurodollar Rate Loans, not later than 1:00 p.m.,
New York City time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of a Borrowing of Base Rate Loans, not later than 4:00
p.m., New York City time, on the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment.  Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid
 


 
-43-

--------------------------------------------------------------------------------

BACK


and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment.  Each notice of prepayment pursuant to this
Section shall be irrevocable, except that the Borrower may, by subsequent notice
to the Administrative Agent, revoke any such notice of prepayment if such notice
of revocation is received not later than 10:00 a.m. (New York City time) on the
day on which such prepayment is scheduled to occur and, provided that (i) the
Borrower reimburses each Lender pursuant to Section 3.05 for any funding losses
within five Business Days after receiving written demand therefor and (ii) the
amount of Revolving Loans as to which such revocation applies shall be deemed
converted to (or continued as, as applicable) Base Rate Loans in accordance with
the provisions of Section 2.08 as of the date of notice of revocation (subject
to subsequent conversion in accordance with the provisions of this
Agreement).  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.06.
 
2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.02,
3.03, 3.04 and 3.05 or otherwise) at or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the reasonable discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 3.02,
3.03, 3.04, 3.05 and 11.04 shall be made to the Administrative Agent for the
benefit of to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Administrative Agent for the benefit of the
Persons specified therein.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under each Loan Document shall be made in Dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 8.03 hereof, as applicable,
ratably among the parties entitled thereto.
 
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable
 


 
-44-

--------------------------------------------------------------------------------

BACK


Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Loan Parties rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of a Loan Party in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
2.11 Defaulting Lenders.
 
(a) Reallocation of Pro Rata Share; Amendments.  For purposes of determining the
Lenders’ obligations to fund or acquire participations in Revolving Loans
(including Swingline Loans) or Letters of Credit, the Administrative Agent may
exclude the Revolving Commitments and Revolving Loans of any Defaulting
Lender(s) from the calculation of Pro Rata Shares and any Revolving Commitments
or Fronting Exposure of any such Defaulting Lender shall automatically be
reallocated among the non-Defaulting Lenders pro rata in accordance with their
Revolving Commitments up to an amount such that the Revolving Exposure of each
non-Defaulting Lender does not exceed its Revolving Commitments, so long as the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation.  A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
11.01.
 
(b) Payments; Fees.  Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08) shall be applied at such
time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to any applicable Issuing
Banks and Swingline Lenders hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank or
Swingline Lender, to be held as Cash Collateral for the Fronting Exposure of
such Defaulting Lender; fourth, to the funding of any Revolving Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent or the Borrower, to be held in a
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Revolving Loans under this Agreement and to Cash Collateralize
any Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans or LC Obligations in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Revolving Loans or LC Obligations were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of, and LC Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving
 


 
-45-

--------------------------------------------------------------------------------

BACK


Loans of, or LC Obligations owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.11(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Revolving Commitment shall be disregarded for purposes of calculating the
Unused Line Fee Rate under Section 2.05(a).  To the extent any LC Obligations
owing to a Defaulting Lender are reallocated to other Lenders, Letter of Credit
fees attributable to such LC Obligations under Section 2.05(c) shall be paid to
such other Lenders.  The Borrower shall not be required to pay any Letter of
Credit fees attributable to LC Obligations that are not so reallocated; provided
that if the Borrower has not Cash Collateralized the Fronting Exposure
associated with a Defaulting Lender pursuant to Section 2.13(j)(ii), then the
Borrower shall pay such Letter of Credit fees to the Administrative Agent.
 
(c) Cure.  The Borrower, the Administrative Agent and the Issuing Bank may agree
in writing that a Lender is no longer a Defaulting Lender.  At such time, Pro
Rata Shares shall be reallocated without exclusion of such Lender’s Revolving
Commitments and Revolving Loans, and all outstanding Revolving Loans, LC
Obligations and other exposures under the Revolving Commitments shall be
reallocated among the Lenders and settled by the Administrative Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata Shares.  Unless expressly agreed in writing by the Borrower, the
Administrative Agent and the Issuing Bank (each of which shall make such
determination, in its sole discretion), no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender.  The failure
of any Lender to fund a Revolving Loan, to make a payment in respect of LC
Obligations or otherwise to perform its obligations hereunder shall not relieve
any other Lender of its obligations, and no Lender shall be responsible for
default by another Lender.  No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
2.12 Swingline Loans.
 
(a) Swingline Commitment.  Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000 or (ii) the Aggregate Exposures exceeding the Line Cap; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow Swingline Loans.
 
(b) Swingline Loans.  To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 4:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.13(e), by remittance to the Issuing Bank) by 5:00 p.m.,
New York City time, on the requested date of such Swingline Loan.  The Borrower
shall not request a Swingline Loan if at the time of and immediately after
giving effect to such request a Default has occurred and is
continuing.  Swingline Loans shall be made in minimum amounts of $100,000.
 
(c) Prepayment.  The Borrower shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire.  All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.
 


 
-46-

--------------------------------------------------------------------------------

BACK


(d) Participations.  The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan(s).  Each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Pro Rata Percentage of
such Swingline Loan(s).  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments or whether an
Overadvance exists or is created thereby, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Revolving Exposure to
exceed such Lender’s Revolving Commitment).  Each Revolving Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(f) with respect
to Revolving Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
 
(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of the Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Maturity Date.
 
2.13 Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for the Borrower’s account or the
account of a Subsidiary of the Borrower in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that the Borrower shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of a Subsidiary).  All Existing Letters of Credit shall be deemed,
without further action by any party hereto, to have been issued on the Closing
Date pursuant to this Agreement, and the Lenders shall thereupon acquire
participations in the Existing Letters of Credit as if so issued without further
action by any party hereto, to be acquired by the Lenders hereto.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
 
(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) a LC Request to the Issuing Bank and the
Administrative Agent not later than 1:00
 


 
-47-

--------------------------------------------------------------------------------

BACK


p.m. on the second Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is reasonably
acceptable to the Issuing Bank).  A request for an initial issuance of a Letter
of Credit shall specify in form and detail reasonably satisfactory to the
Issuing Bank:  (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Issuing Bank may
reasonably require.  A request for an amendment, renewal or extension of any
outstanding Letter of Credit shall specify in form and detail reasonably
satisfactory to the Issuing Bank (w) the Letter of Credit to be amended, renewed
or extended, (x) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day), (y) the nature of the proposed amendment,
renewal or extension, and (z) such other matters as the Issuing Bank may
reasonably require.  If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application substantially on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (A) the LC Exposure shall not exceed
$35,000,000, (B) the total Revolving Exposures shall not exceed the lesser of
(1) the total Revolving Commitments and (2) the Borrowing Base then in effect
and (C) if a Defaulting Lender exists, either such Lender or the Borrower has
entered into arrangements satisfactory to the Administrative Agent and Issuing
Bank to eliminate any Fronting Exposure associated with such Lender.  Unless the
Issuing Bank shall otherwise agree, no Letter of Credit shall be denominated in
a currency other than Dollars.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of the date which is one year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree and, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date), the Letter of Credit Expiration Date.  Each
Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of twelve (12) months or less (but, subject to the
foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section 2.13, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the Business Day after receiving notice
from the Issuing Bank of such LC Disbursement; provided that, whether or not the
Borrower submits a Notice of Borrowing, the Borrower shall be deemed to have
requested (except to the extent the Borrower makes payment to reimburse such LC
Disbursement when due) a Borrowing of Base Rate Loans in an amount necessary to
reimburse such LC Disbursement.  If the Borrower fails to make such payment when
due, the Issuing Bank shall notify the Administrative Agent and the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the
 


 
-48-

--------------------------------------------------------------------------------

BACK


payment then due from the Borrower in respect thereof and such Lender’s Pro Rata
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Pro Rata Percentage of the
unreimbursed LC Disbursement (such aggregate amount, the “Unreimbursed Amount”)
in the same manner as provided in Section 2.02(f) with respect to Revolving
Loans made by such Lender, and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse the Issuing Bank, distribute such payment to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Loans or a Swingline Loan as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
 
(f) Obligations Absolute.
 
               (i)Subject to the limitations set forth below, the obligation of
the Borrower to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against a beneficiary of any Letter of Credit,
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.13,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder; provided that the Borrower
shall have no obligation to reimburse the Issuing Bank to the extent that such
payment was made in error due to the gross negligence, bad faith, or willful
misconduct of the Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction).  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct, or bad faith on the part
of the Issuing Bank (as determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
               (ii)The Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by the Borrower or other Person of
any obligations under any LC Document.  The Issuing Bank does not make to the
Lenders any express or implied warranty, representation or guaranty with respect
to the Collateral, such documents or any Loan Party.  The Issuing Bank shall not
be responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of
 


 
-49-

--------------------------------------------------------------------------------

BACK


any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.
 
               (iii)No Issuing Bank or any of its Affiliates, or any of their
respective officers, directors, employees, agents and investment advisors, shall
be liable to any Lender or other Person for any action taken or omitted to be
taken in connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment.  The Issuing Bank shall not have
any liability to any Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.13(e)).
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made (whether with the proceeds of a Revolving Loan or
otherwise), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Base Rate Loans; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to Section 2.13(e), then Section 2.06(c)
shall apply.  Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.13(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Borrower.  The Issuing Bank may
be replaced at any time by agreement between the Borrower and the Administrative
Agent, provided that so long as no Default or Event of Default exists, such
successor Issuing Bank shall be reasonably acceptable to the Borrower.  One or
more Lenders may be appointed as additional Issuing Banks in accordance with
subsection (k) below.  The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank or any such additional Issuing Bank.  At
the time any such resignation or replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.05(c).  From and after the effective date of
any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor or such additional Issuing Bank and all previous
Issuing Banks, as the context shall require.  After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.  If at any time there is more than one Issuing
Bank hereunder, the Borrower may, in its discretion, select which Issuing Bank
is to issue any particular Letter of Credit.
 
(j) Cash Collateralization.
 
               (i)If any Specified Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent (acting at the request of the Required Lenders) demanding
the deposit of Cash Collateral pursuant to this paragraph, the Borrower shall
deposit in the LC Collateral Account, in the name of the Administrative Agent
and for the benefit of the Secured Parties, an amount in cash equal to 103.0% of
the LC Exposure as of such date.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement, but shall be immediately
released and returned to the Borrower (in no event later than two (2) Business
Days) once all Specified Events of
 


 
-50-

--------------------------------------------------------------------------------

BACK


Default are cured or waived.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made only in Cash Equivalents and at the direction of
the Borrower and at the Borrower’s risk and expense, such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Revolving Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of the Borrower.
 
               (ii)The Borrower shall, on demand by the Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
associated with any Defaulting Lender.
 
(k) Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.
 
(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or
 
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.
 
(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(n) LC Collateral Account.
 
               (i)The Administrative Agent is hereby authorized to establish and
maintain at the Payment Office, in the name of the Administrative Agent and
pursuant to a dominion and control agreement, a restricted deposit account
designated “The Borrower LC Collateral Account.”  Each Loan Party shall deposit
into the LC Collateral Account from time to time the Cash Collateral required to
be deposited under Section 2.13(j) hereof.
 
               (ii)The balance from time to time in such LC Collateral Account
shall constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided.  Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect
 


 
-51-

--------------------------------------------------------------------------------

BACK


of Letters of Credit have been paid in full.  All funds in “The Borrower LC
Collateral Account” may be invested in accordance with the provisions of Section
2.13(j).
 
(o) Extended Commitments.  If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders providing) the Extended Revolving Loan
Commitments, up to an aggregate amount not to exceed the aggregate principal
amount of the unutilized Extended  Revolving Loan Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.13(j).  Except to the extent of
reallocations of participations pursuant to the prior sentence, the occurrence
of the Maturity Date with respect to Existing Revolving Loans shall have no
effect upon (and shall not diminish) the percentage participations of the
Lenders of Extended Revolving Loans in any Letter of Credit issued before the
Maturity Date.
 
2.14 Settlement Amongst Lenders.
 
(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Borrower (which hereby authorizes the Swingline Lender to act on
its behalf in that regard) request the Administrative Agent to cause the Lenders
to make a Revolving Loan (which shall be a Base Rate Loan) in an amount equal to
such Lender’s Pro Rata Percentage of the Outstanding Amount of Swingline Loans,
which request may be made regardless of whether the conditions set forth in
Section 4.02 have been satisfied.  Upon such request, each Lender shall make
available to the Administrative Agent the proceeds of such Revolving Loan for
the account of the Swingline Lender.  If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day.  The obligation of each such Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender.  If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.
 
(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including Swingline Loans) shall be computed weekly (or more frequently
in the Administrative Agent’s discretion) and shall be adjusted upward or
downward based on all Revolving Loans (including Swingline Loans) and repayments
of Revolving Loans (including Swingline Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
 
(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period.  As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrower (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day.  The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.
 


 
-52-

--------------------------------------------------------------------------------

BACK


2.15 Revolving Commitment Increase.
 
(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Borrower shall have the right to request, by written notice to the
Administrative Agent, an increase in the Revolving Commitments (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed $50,000,000; provided
that (a) the Borrower shall only be permitted to request five (5) Revolving
Commitment Increases during the term of this Agreement and (b) any Revolving
Commitment Increase shall be in a minimum amount of $5,000,000.
 
(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested.  Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of the Borrower) promptly notify the Lenders and each Lender
may (subject to the Borrower’s consent, not to be unreasonably withheld) have
the right to elect to have its Revolving Commitment increased by its Pro Rata
Share (it being understood and agreed that a Lender may elect to have its
Revolving Commitment increased in excess of its Pro Rata Share in its discretion
if any other Lender declines to participate in the Revolving Commitment
Increase) of the requested increase in Revolving Commitments; provided that (i)
each Lender may elect or decline, in its sole discretion, to have its Revolving
Commitment increased in connection with any requested Revolving Commitment
Increase, it being understood that no Lender shall be obligated to increase its
Revolving Commitment unless it, in its sole discretion, so agrees and, if a
Lender fails to respond to any Revolving Commitment Increase Notice within five
(5) Business Days after such Lender’s receipt of such request, such Lender shall
be deemed to have declined to participate in such Revolving Commitment Increase,
(ii) if any Lender declines to participate in any Revolving Commitment Increase
and, as a result, commitments from additional financial institutions are
required in connection with the Revolving Commitment Increase, any Person or
Persons providing such commitment shall be subject to the written consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld or delayed), if such consent would be required
pursuant to the definition of Eligible Assignee and (iii) in no event shall a
Defaulting Lender be entitled to participate in such Revolving Commitment
Increase.  In the event that any Lender or other Person agrees to participate in
any Revolving Commitment Increase (each an “Increase Loan Lender”), such
Revolving Commitment Increase shall become effective on such date as shall be
mutually agreed upon by the Increase Loan Lenders and the Borrower, which date
shall be as soon as practicable after the date of receipt of the Revolving
Commitment Increase Notice (such date, the “Increase Date”); provided that the
establishment of such Revolving Commitment Increase shall be subject to the
satisfaction of each of the following conditions:  (1) the conditions set forth
in Section 4.02(a) and (b) shall be satisfied; (2) the Revolving Commitment
Increase shall be effected pursuant to one or more joinder agreements executed
and delivered by the Borrower, the Administrative Agent, and the Increase Loan
Lenders, each of which shall be reasonably satisfactory to the Borrower, the
Administrative Agent, and the Increase Loan Lenders; (3) the Loan Parties shall
execute and deliver or cause to be executed and delivered to the Administrative
Agent such amendments to the Loan Documents, customary legal opinions and other
documents as the Administrative Agent may reasonably request in connection with
any such transaction, which amendments, legal opinions and other documents shall
be reasonably satisfactory to the Administrative Agent; (4) the Borrower shall
have paid to the Administrative Agent and the Lenders such additional fees as
may be agreed to be paid by the Borrower in connection therewith; and (5) such
Revolving Commitment Increase shall be permitted under the Second Lien Notes
Indenture.
 
(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Loan Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrower, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.
 
(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Loan Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving
Loans.  Without limiting the generality of the foregoing, (i) the rate of
interest applicable to the Revolving Commitment Increase shall be the same as
the rate of interest applicable to the existing Revolving Loans, (ii) unused
line fees applicable to the Revolving Commitment Increase shall be calculated
using the same Unused Line Fee Rates applicable to the
 


 
-53-

--------------------------------------------------------------------------------

BACK


existing Revolving Loans, (iii) the Revolving Commitment Increase shall share
ratably in any mandatory prepayments of the Revolving Loans, (iv) after giving
effect to such Revolving Commitment Increases, Revolving Commitments shall be
reduced based on each Lender’s Pro Rata Percentage, and (v) the Revolving
Commitment Increase shall rank pari passu in right of payment and security with
the existing Revolving Loans.  Each joinder agreement and any amendment to any
Loan Document requested by the Administrative Agent in connection with the
establishment of the Revolving Commitment Increase may, without the consent of
any of the Lenders, effect such amendments to this Agreement  (an “Incremental
Revolving Commitment Agreement”) and the other Loan Documents as may be
reasonably necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.15.
 
2.16 [Reserved]
 
2.17 Overadvances.
 
If the aggregate Revolving Loans outstanding exceed the Line Cap (an
“Overadvance”) at any time, the excess amount shall be payable by the Borrower
on demand by the Administrative Agent, but all such Revolving Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents.  The Administrative Agent may require the
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the Borrower to cure an Overadvance, (a) when no other Event of Default is known
to the Administrative Agent, as long as (i) the Overadvance does not continue
for more than 30 consecutive days (and no Overadvance may exist for at least
five consecutive days thereafter before further Overadvance Loans are required)
and (ii) the aggregate amount of all Overadvances and Protective Advances is not
known by the Administrative Agent to exceed 10.0% of the Borrowing Base, (b)
regardless of whether an Event of Default exists, if the Administrative Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than
$500,000, and (ii) does not continue for more than 30 consecutive days.  In no
event shall Overadvance Loans be required that would cause the aggregate
outstanding Revolving Loans and LC Obligations to exceed the aggregate Revolving
Commitments.  The making of any Overadvance shall not create nor constitute a
Default or Event of Default; it being understood that the making or continuance
of an Overadvance shall not constitute a waiver by the Administrative Agent or
the Lenders of the then existing Event of Default.  In no event shall the
Borrower or other Loan Party be permitted to require any Overadvance Loan to be
made.
 
2.18 Protective Advances.
 
The Administrative Agent shall be authorized, in its discretion, following
notice to and consultation with the Borrower, at any time, to make Base Rate
Loans (“Protective Advances”) (a) in an aggregate amount, together with the
aggregate amount of all Overadvance Loans, not to exceed 10.0% of the Borrowing
Base, if the Administrative Agent deems such Protective Advances necessary or
desirable to preserve and protect the Collateral, or to enhance the
collectability or repayment of the Obligations; or (b) to pay any other amounts
chargeable to Loan Parties under any Loan Documents, including costs, fees and
expenses; provided that, the aggregate amount of outstanding Protective Advances
plus the outstanding amount of Revolving Loans and LC Obligations shall not
exceed the aggregate Revolving Commitments.  Each Lender shall participate in
each Protective Advance in accordance with its Pro Rata Percentage.  Required
Lenders may at any time revoke the Administrative Agent’s authority to make
further Protective Advances under clause (a) by written notice to the
Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  The Administrative Agent may use the proceeds of such Protective
Advances to (a) protect, insure, maintain or realize upon any Collateral; or
(b) defend or maintain the validity or priority of the Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien; provided that the Administrative Agent shall use reasonable
efforts to notify the Borrower after paying any such amount or taking any such
action and shall not make payment of any item that is being properly contested.
 
2.19 Extended Loans.
 
(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, the Borrower may at any time and from time to time
when no Event of Default then exists request that all or a
 


 
-54-

--------------------------------------------------------------------------------

BACK


portion of the Revolving Loans (the “Existing Revolving Loans”), together with
any related outstandings, be converted to extend the scheduled maturity date(s)
of any payment of principal with respect to all or any portion of the principal
amount (and related outstandings) of such Revolving Loans (any such Revolving
Loans which have been so converted, “Extended Revolving Loans”) and to provide
for other terms consistent with this Section 2.19.  In order to establish any
Extended Revolving Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Revolving Loans to be established, which shall (x) be identical as
offered to each Lender (including as to the proposed interest rates and fees
payable) and (y) be identical to the Existing Revolving Loans, except that:  (i)
repayments of principal of the Extended Revolving Loans may be delayed to later
dates than the Maturity Date; (ii) the Effective Yield with respect to the
Extended Revolving Loans (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different than the Effective
Yield for the Existing Revolving Loans to the extent provided in the applicable
Extension Amendment; and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Maturity Date that
is in effect on the effective date of the Extension Amendment (immediately prior
to the establishment of such Extended Revolving Loans); provided, however, that
(A) in no event shall the final maturity date of any Extended Revolving Loans at
the time of establishment thereof be earlier than the then Maturity Date of any
other Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of
any Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding.  Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans.
 
(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Loan Commitments and/or Extended Revolving Loan
Commitments in accordance with their Pro Rata Share of the Aggregate Commitments
(and, except as provided in Sections 2.12(e) and 2.13(o), without giving effect
to changes thereto on the Maturity Date with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued) and all borrowings under the
Aggregate Commitments and repayments thereunder shall be made on a pro rata
basis (except for (x) payments of interest and fees at different rates on
Extended Revolving Loan Commitments (and related outstandings) and (y)
repayments required upon any Maturity Date of any Revolving Commitments or
Extended Revolving Loan Commitments).
 
(c) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19.  No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension
Request.  Any Lender (each, an “Extending Lender”) wishing to have all or a
portion of its Existing Revolving Loans subject to such Extension Request
converted into Extended Revolving Loans shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Revolving Loans which it has
elected to request be converted into Extended Revolving Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent).  Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension Request.  In
the event that the aggregate principal amount of Existing Revolving Loans
subject to Extension Elections relating to a particular Extension Request
exceeds the amount of Extended Revolving Loans requested pursuant to such
Extension Request, Revolving Loans subject to such Extension Elections shall be
converted to Extended Revolving Loans, on a pro rata basis based on the
aggregate principal amount of Revolving Loans included in each such Extension
Election or to the extent such option is expressly set forth in the respective
Extension Request, the Borrower shall have the option to increase the amount of
Extended Revolving Loans so that such excess does not exist.
 
(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, a “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a)
 


 
-55-

--------------------------------------------------------------------------------

BACK


above (but which shall not require the consent of any other Lender).  The
Administrative Agent shall promptly notify each relevant Lender as to the
effectiveness of each Extension Amendment.
 
(e) With respect to any extension (an “Extension”) consummated by the Borrower
pursuant to this Section 2.19, (i) such Extension shall not constitute voluntary
or mandatory payments or prepayments for purposes of this Agreement, (ii) with
respect to Extended Revolving Loan Commitments, if the aggregate amount extended
is less than (A) the LC Commitment, the LC Commitment shall be reduced upon the
date that is five (5) Business Days prior to the Maturity Date to the extent
needed so that the LC Commitment does not exceed the aggregate Revolving
Commitment which would be in effect after the Maturity Date, and, if applicable,
the Borrower shall Cash Collateralize obligations under any issued Letters of
Credit in an amount equal to 103.0% of the stated amount of such Letters of
Credit, or (B) the Swingline Commitment, the Swingline Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the Swingline Commitment does not exceed the
aggregate Revolving Commitment which would be in effect after the Maturity Date,
and, if applicable, the Borrower shall prepay any outstanding Swingline
Loans.  The Administrative Agent and the Lenders hereby consent to each
Extension and the other transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Revolving Loan Commitments on such terms as may be set
forth in the Extension Request) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any Extension or any other transaction contemplated by this Section
2.19, provided that such consent shall not be deemed to be an acceptance of the
Extension Request.
 
(f) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Loan Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and (iii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.  Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions actually
received from such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by, or on account of any
Obligation of, any Loan Party hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
provided that if the applicable withholding agent shall be required by
applicable Law to deduct any Taxes in respect of such payments, then (i) if the
Tax in question is an Indemnified Tax or Other Tax, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or any Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
 


 
-56-

--------------------------------------------------------------------------------

BACK


(b) Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.
 
(c) Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify the Administrative Agent and each Lender, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes with respect
to amounts payable under the Loan Documents or any Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by the Administrative Agent or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower, Holdings or any other Loan Party, as the case may be, is resident for
tax purposes, or any treaty to which such jurisdiction is a party, with respect
to any payments hereunder or under any other Loan Document shall deliver to the
Borrower, Holdings, such other Loan Party and the Administrative Agent, at the
time or times reasonably requested by the Borrower, Holdings, such other Loan
Party or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law, or reasonably requested by the
Borrower, Holdings, such other Loan Party or the Administrative Agent, as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower, Holdings,
any other Loan Party or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower, Holdings, such other Loan Party or the Administrative Agent as will
enable the Borrower, Holdings, such other Loan Party or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Each Lender shall, whenever a lapse in time
or change in circumstances renders any documentation (including any specific
documentation required below in this Section 3.01(e)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower, Holdings, such
other Loan Party and the Administrative Agent updated or other appropriate
documentation or promptly notify the Borrower, Holdings, such other Loan Party
and the Administrative Agent of its legal ineligibility to do so.
 
Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement whichever of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit L (a “Tax Status Certificate”) to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and that no
interest payments will be considered effectively connected income and (B) duly
completed copies of Internal Revenue Service Form W-8BEN,
 


 
-57-

--------------------------------------------------------------------------------

BACK


(iv) where such Foreign Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner(s) behalf)), and/or
 
(v) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If a payment made to a Foreign Lender or the Administrative Agent hereunder or
under any other Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender or the Administrative Agent (as the case may be)
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable, or in any agreement or request entered into or issued pursuant to
such Sections), such Lender or the Administrative Agent (as the case may be)
shall deliver to the Borrower, Holdings and (in the case of such Lender) to the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower, Holdings or the Administrative
Agent, such documentation, certifications or other information prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation, certifications or other information
reasonably requested by the Borrower, Holdings or the Administrative Agent as
may be necessary for the Borrower, Holdings or the Administrative Agent to
comply with its obligations under FATCA, to determine whether such Lender or the
Administrative Agent (as the case may be) has complied with its obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party, or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Bank, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower, Holdings or
any other Person.
 
(g) For purposes of this Section 3.01, the term “Lender” shall include any
Swingline Lender and the Issuing Bank.
 
3.02 Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative
 


 
-58-

--------------------------------------------------------------------------------

BACK


Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03 Inability to Determine Rates.
 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)), the Swingline
Lender or the Issuing Bank;
 
(ii) subject any Lender, the Swingline Lender or the Issuing Bank to any Tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of Taxation of payments to such Lender, the Swingline Lender or
the Issuing Bank in respect thereof (except for Indemnified Taxes or Other Taxes
indemnifiable under Section 3.01 and any Excluded Tax); or
 
(iii) impose on any Lender, the Swingline Lender or the Issuing Bank or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender, the Swingline Lender or
any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Revolving Loan), or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any Lending Office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing
 


 
-59-

--------------------------------------------------------------------------------

BACK


the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Revolving Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 120
day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities,” as defined in Regulation D of
the FRB), additional interest on the unpaid principal amount of each Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to such
Eurodollar Rate Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Eurodollar Rate Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender together with
a schedule containing a reasonably detailed explanation and calculation thereof;
and provided, further, that such additional interest shall not exceed an amount
based upon an interest rate per annum equal to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Eurodollar
Rate Loan from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Reserve Percentage of such Lender
for such Interest Period.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05 Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of a Lender to make a Revolving Loan)  to prepay, borrow, continue or convert
any Eurodollar Rate Loan on the date or in the amount notified by the Borrower;
or
 


 
-60-

--------------------------------------------------------------------------------

BACK


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
 
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Eurodollar Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Revolving Loans hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 11.13.
 
3.07 Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO BORROWINGS
 
4.01 Conditions of Initial Borrowing.
 
The Administrative Agent, the Swingline Lender, the Issuing Bank and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived:
 
(a)           Documents, Certificates, Opinions and Other Instruments.  The
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
               (i)(x) with respect to each Loan Party (other than the Canadian
Guarantors), to the extent that it is a party thereto, executed counterparts of
this Agreement, the Second Amended and
 


 
-61-

--------------------------------------------------------------------------------

BACK


Restated Credit Agreement, a Guaranty and the Term Intercreditor Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower, and (y) with respect to each Canadian Guarantor, to the extent
it is a party thereto, executed counterparts of a Canadian Guaranty, the Term
Intercreditor Agreement and a counterpart to the Intercreditor Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
 
               (ii)a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
               (iii)a pledge and security agreement, in substantially the form
of Exhibit F-1 (together with each other pledge and security agreement and
pledge and security agreement supplement delivered by any Loan Party (other than
the Canadian Guarantors) pursuant to Section 6.12, in each case as amended, the
“Security Agreement”), duly executed by each Loan Party (other than the Canadian
Guarantors), and a pledge and security agreement, in substantially the form of
Exhibit F-2 (together with each other pledge and security agreement and pledge
and security agreement supplement delivered by a Canadian Guarantor pursuant to
Section 6.12, in each case as amended, the “Canadian Security Agreement”), duly
executed by each Canadian Guarantor, together with:
 
(A)           certificates (if any) representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt (if any) indorsed in blank,
 
(B)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code or the PPSA of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement or the Canadian Security Agreement,
covering the Collateral described therein,
 
(C)           certified copies of UCC, PPSA, Bank Act, insolvency, tax, judgment
lien and execution searches, or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents (together with copies of such financing statements and documents) that
name any Loan Party as debtor and that are filed in those state, province,
territory and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business or maintains assets in Canada, and
such other searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate,
 
(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement and the Canadian Security
Agreement that the Administrative Agent may deem necessary or desirable in order
to perfect the Liens created thereby,
 
(E)           a Perfection Certificate, duly executed by each Loan Party, and
 
(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement and the Canadian Security Agreement has been taken (including
receipt of duly executed payoff letters, UCC-3 termination statements, PPSA
termination and financing change statements and landlords’ and bailees’ waiver
and consent agreements);
 
               (iv)with respect to each Mortgaged Property located in the United
States, (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination and (y) if any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood
 


 
-62-

--------------------------------------------------------------------------------

BACK


Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto and the evidence of flood insurance required pursuant to
Section 6.07 hereof;
 
               (v)an intellectual property security agreement, in substantially
the form of Exhibit H-1 (together with each other intellectual property security
agreement and intellectual property security agreement supplement delivered by
any Loan Party (other than the Canadian Guarantors) pursuant to Section 6.12 or
for the avoidance of doubt pursuant to the Existing Credit Agreement, in each
case as amended, the “Intellectual Property Security Agreement”), duly executed
by the applicable Loan Parties (other than the Canadian Guarantors), and, to the
extent that any Canadian Guarantor owns any patents, trademarks, copyrights or
other registered intellectual property rights, an intellectual property security
agreement, in substantially the form of Exhibit H-2 (together with each other
intellectual property security agreement and intellectual property security
agreement supplement delivered by a Canadian Guarantor pursuant to Section 6.12,
the “Canadian Intellectual Property Security Agreement”), duly executed by each
Canadian Guarantor, together with evidence that all action that the
Administrative Agent may reasonably deem necessary in order to perfect the Liens
created under the Intellectual Property Security Agreement and the Canadian
Intellectual Property Security Agreement has been taken;
 
               (vi)such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
               (vii)such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed and is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
               (viii)a favorable opinion of Ian R. Scheinmann, Esq., Senior Vice
President, Legal Affairs of Holdings, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit I-1 and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
               (ix)a favorable opinion of Hughes Hubbard & Reed LLP, special
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit I-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
               (x)a favorable opinion of Davis Graham & Stubbs LLP, special
Colorado counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit I-3 and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
               (xi)a favorable opinion of DLA Piper LLP, special Georgia,
Maryland, Massachusetts, North Carolina and Virginia counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit I-4 and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
               (xii)a favorable opinion of Bose McKinney & Evans LLP, special
Indiana counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, as to the matters set
 


 
-63-

--------------------------------------------------------------------------------

BACK


forth in Exhibit I-5 and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;
 
               (xiii)a favorable opinion of Fasken Martineau DuMoulin LLP,
special Ontario counsel to the Canadian Guarantors, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit I-6
and such other matters concerning the Canadian Guarantors and the Loan Documents
as the Administrative Agent may reasonably request;
 
               (xiv)a favorable opinion of Stewart McKelvey, special Nova Scotia
counsel to the Canadian Guarantors, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit I-7 and such other matters
concerning the Canadian Guarantors and the Loan Documents as the Administrative
Agent may reasonably request;
 
               (xv)a certificate of a Responsible Officer of each Loan Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
               (xvi)a certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 4.02(a) and (b)
have been satisfied;
 
               (xvii)certificates attesting to the Solvency of each Loan Party,
individually and together with its Subsidiaries on a consolidated basis, before
and after giving effect to the Transaction, from its chief financial officer;
 
               (xviii)evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect, together with
the certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
 
               (xix)such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender reasonably may require; and
 
               (xx)a Borrowing Base Certificate prepared as of the last day of
the most recent fiscal month ended at least 15 consecutive Business Days prior
to the Closing Date (or such shorter period as may be elected by the Borrower).
 
(b)           Fees.  (i) All fees required to be paid to the Administrative
Agent and the Lead Arrangers on or before the Closing Date shall have been paid
and (ii) all fees required to be paid to the Lenders on or before the Closing
Date shall have been paid.
 
(c)           Counsel’s Fees.  Unless waived by the Administrative Agent, the
Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).
 
(d)           Availability on the Closing Date, after giving effect to the
Transaction, shall not be less than $35.0 million.
 


 
-64-

--------------------------------------------------------------------------------

BACK


(e)           Substantially concurrently with the initial Borrowing on the
Closing Date, (i) the Second Amended and Restated Credit Agreement shall become
effective and (ii) an amendment to the Unsecured Term Loan Facility shall have
become effective.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to All Credit Extensions.
 
The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to the satisfaction
(or waiver) of each of the conditions precedent set forth below:
 
(a)           Representations and Warranties.  The representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (except to the extent already qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date of such Borrowing, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (except to
the extent already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
(b)           No Default.  No Default shall exist, or would result from such
proposed Borrowing or from the application of proceeds thereof.
 
(c)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing as required by Section 2.03 (or such notice shall have
been deemed given in accordance with Section 2.03) if Revolving Loans are being
requested or, in the case of the issuance, amendment, extension or renewal of a
Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance, amendment, extension or renewal of
such Letter of Credit as required by Section 2.13(b) or, in the case of the
Borrowing of a Swingline Loan, the Swingline Lender and the Administrative Agent
shall have received a notice requesting such Swingline Loan as required by
Section 2.12(b).
 
(d)           Availability.  Availability on the proposed date of such Credit
Extension shall be adequate to cover the amount of such Credit Extension.
 
Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
conversion of Revolving Loans of one Type to another Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
 
5.01 Existence, Qualification and Power.
 


 
-65-

--------------------------------------------------------------------------------

BACK


Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents or
Material Contracts to which it is a party and consummate the Transaction, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02 Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or result in the
creation of any Lien under (i) any Contractual Obligation to which such Person
is a party or binding upon such Person or the properties of such Person or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in each case referred to in
the foregoing clauses (b) and (c), to the extent that such conflict, breach,
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Material Contract, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof (subject to
the Term Intercreditor Agreement)) or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for (i)
filings and recordings necessary to perfect Liens created under the Collateral
Documents, (ii) with respect to clause (d) above, any approvals, authorizations
or filings that may be required under the Securities Laws and (iii) such
authorizations, approvals, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect.  All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any Governmental Authority restraining, preventing
or imposing materially adverse conditions upon the Transaction or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.
 
5.04 Binding Effect.
 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by equitable principles regardless of whether
considered in a proceeding in equity or at law.
 
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent,
 


 
-66-

--------------------------------------------------------------------------------

BACK


of Holdings and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.
 
(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries as
at September 29, 2012, and the related consolidated statements of income or
operations, and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
quarter-end or year-end adjustments.
 
(c) Since the date of the Audited Financial Statements, except as disclosed in
Holdings’ public filings with the SEC made prior to the Closing Date, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
 
(d) To the best knowledge of Holdings and the Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a misstatement
in any material respect, in any financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of Holdings and its Subsidiaries on a
consolidated basis.
 
(e) The consolidated forecasted balance sheets, statements of income and cash
flows of Holdings and its Subsidiaries delivered by or on behalf of the Borrower
to the Administrative Agent or the Lenders during the period prior to the
Closing Date in connection with the syndication of the credit facilities
evidenced by this Agreement were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were reasonable in light of the
conditions existing at the time of delivery of such forecasts.
 
5.06 Litigation.
 
There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of Holdings or the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings, the Borrower or any
of Holding’s other Subsidiaries or against any of their properties or revenues
that (a) purport to affect or pertain to this Agreement, any other Loan
Document, any Related Document or the consummation of the Transaction, or (b)
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07 No Default.
 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation in any manner that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08 Ownership of Property; Liens; Investments.
 
(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(b) Schedule 5.08(b) sets forth a complete and accurate list as of the Closing
Date of all Liens (except Liens securing the Obligations) on the property or
assets of each Loan Party and each of its Subsidiaries, showing as of the
Closing Date the property or assets of such Loan Party or such Subsidiary
subject thereto.  The property of each Loan Party and each of its Subsidiaries
is subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.
 


 
-67-

--------------------------------------------------------------------------------

BACK


(c) Schedule 5.08(c) sets forth a complete and accurate list as of the Closing
Date of all real property owned by each Loan Party and each of its Subsidiaries,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state, record owner and fair market value thereof (as reasonably
determined by the Borrower).  Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.
 
(d) Schedules 5.08(d)(i) and (ii) set forth as of the Closing Date a complete
and accurate list of all leases of real property under which any Loan Party or
any Subsidiary of a Loan Party is the lessee or the lessor, respectively,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state, lessor, lessee and annual rental cost thereof.  Each such
lease is the legal, valid and binding obligation of such Loan Party or
Subsidiary party thereto, enforceable against such Loan Party or Subsidiary in
accordance with its terms, except as enforceability may be limited by applicable
Debtor Relief Laws and by equitable principles regardless of whether considered
in a proceeding in equity or at law.
 
(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date
(other than Investments in Subsidiaries), showing as of the Closing Date the
amount, obligor or issuer and maturity, if any, thereof.
 
5.09 Environmental Compliance.
 
Except as specifically disclosed in Schedule 5.09 or for any matters,
individually or in the aggregate, that could not reasonably be expected to have
a Material Adverse Effect:
 
(a)           the Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not reasonably be expected to result in an
Environmental Liability;
 
(b)           (i) none of the properties currently or, to the best knowledge of
Holdings and the Borrower, formerly owned or operated by any Loan Party or any
of its Subsidiaries is listed or formally proposed for listing on the NPL or any
analogous foreign, state, provincial, territorial or local list; (ii) there are
no and never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or, to the best of the knowledge
of the Loan Parties, on any property formerly owned or operated by any Loan
Party or any of its Subsidiaries, in each case except in compliance with all
applicable Environmental Laws; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Subsidiaries, in each case except in compliance with all applicable
Environmental Laws, and (iv) there has been no Release of Hazardous Materials
on, at, under or from any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries that could reasonably be expected to
result in an Environmental Liability; and
 
(c)           neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of Holdings
and the Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in an Environmental Liability.
 
5.10 Insurance.
 


 
-68-

--------------------------------------------------------------------------------

BACK


(a) The properties of the Borrower, Holdings and its other Subsidiaries are
insured with financially sound and reputable insurance companies having an A.M.
Best Financial Strength Rating of at least A which are not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
(b) With respect to any portion of any Mortgaged Property which is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), the Borrower or the applicable
Loan Party (x) maintains, or causes to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (y) has delivered to the Administrative Agent evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent.
 
5.11 Taxes.
 
The Borrower, Holdings and each of their respective Subsidiaries have filed all
federal, state, provincial, territorial and other material tax returns and
reports required to be filed, and have paid all federal, state, provincial,
territorial and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established in accordance with GAAP.  To the best knowledge of
Holdings and the Borrower, there is no proposed Tax assessment against the
Borrower, Holdings or any other Subsidiary that would, if made, reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.
 
5.12 ERISA Compliance.
 
(a) Compliance Generally.  Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS (or is a prototype
plan that is the subject of a favorable opinion letter from the IRS) or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower,
Holdings and each ERISA Affiliate have made all required contributions to each
Pension Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.  Each Foreign Plan is in compliance in all material
respects with the applicable requirements of Law.  No Loan Party nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan.
 
(b) Pending Claims.  There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c) No ERISA or Unfunded Pension Liability.  (i) No ERISA Event has occurred or
is reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect; (ii) as of the Closing Date, no Pension Plan has any
Unfunded Pension Liability that could reasonably be expected to result in a
liability in an amount in excess of $75,000,000; and (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (A) under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA), (B) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability), or (C) as a result of a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, which liability described in the
foregoing clauses (A) through (C), individually or in the aggregate, could
reasonably be expected to exceed $50,000,000.
 


 
-69-

--------------------------------------------------------------------------------

BACK


5.13 Canadian Benefit Plans; Canadian Pension Plans.
 
(a) Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Canadian Pension Plan that
is not a Canadian Multi-Employer Pension Plan is, and has been, established,
registered, funded, administered and invested in compliance in all material
respects with the terms of such Canadian Pension Plan, all applicable Laws and
any collective agreements, as applicable.
 
(b) Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, there are no pending or, to the
knowledge of Holdings or the Borrower, threatened claims (other than routine
claims for benefits), actions or lawsuits, or other action by any Governmental
Authority, with respect to any Canadian Benefit Plan.
 
(c) Except for any Canadian Pension Plan that is a Canadian Multi-Employer
Pension Plan or any successor thereto, no Canadian Guarantor has at any time
prior to the Closing Date established or participated or currently participates
in a defined benefit pension plan.
 
(d) Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Pension Event in respect of
a Canadian Guarantor has occurred and is continuing.
 
(e) No Lien has arisen in respect of any Canadian Guarantor in connection with
any Canadian Pension Plan (save for contribution amounts not yet due) which
could reasonably be expected to secure assets of such Canadian Guarantor
exceeding $1,000,000 in value.
 
5.14 Subsidiaries; Equity Interests; Loan Parties.
 
As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned directly or indirectly by a Loan Party in the
amounts specified in Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Collateral Documents.  As of the Closing Date, no
Loan Party has any equity investments in any other corporation or entity other
than such Subsidiaries and those specifically disclosed in Part (b) of Schedule
5.13.  All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid and non-assessable and are owned by Holdings free and
clear of all Liens except those created under the Collateral Documents.  Set
forth in Part (c) of Schedule 5.13 is a complete and accurate list of Holdings
and all Loan Parties, showing as of the Closing Date, the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation.  The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a) is a true and correct copy of each such document, each of which
is valid and in full force and effect as of the Closing Date.
 
5.15 Margin Regulations; Investment Company Act.
 
(a) Margin Stock.  The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b) Investment Company Act.  None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be, or after giving effect to
the Transaction will be required to be, registered as an “investment company”
under the Investment Company Act of 1940.
 
5.16 Disclosure.
 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material
 


 
-70-

--------------------------------------------------------------------------------

BACK


Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, including any confidential
information memorandum (in each case as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, each of Holdings and the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
5.17 Compliance with Laws.
 
Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.18 Intellectual Property; Licenses, Etc.
 
Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, and Schedule 5.18 sets forth a complete and accurate list of all such IP
Rights owned or licensed by each Loan Party and each of its Subsidiaries as of
the Closing Date.  To the best knowledge of the Borrower and Holdings, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of its Subsidiaries infringes upon any rights held by any other Person.  No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower and Holdings, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.19 Solvency.
 
Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
 
5.20 Casualty, Etc.
 
Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.21 Labor Matters.
 
Except as described on Schedule 5.21 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date and to the best knowledge of any
Responsible Officer of the Borrower and Holdings, neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.
 
5.22 Collateral Documents.
 
The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01
and the Term Intercreditor Agreement) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
and recordings completed prior to the Closing Date and as
 


 
-71-

--------------------------------------------------------------------------------

BACK


contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
 
5.23 Anti-Terrorism Laws.
 
(a) No Loan Party, none of its Subsidiaries and, to the actual knowledge of the
Responsible Officers of each Loan Party, none of the respective officers,
directors, brokers or agents of such Loan Party or such Subsidiary (i) has
violated or is in violation of Anti-Terrorism Laws or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.
 
(b) No Loan Party, none of its Subsidiaries and, to the actual knowledge of the
Responsible Officers of each Loan Party, none of the respective officers,
directors, brokers or agents of such Loan Party or such Subsidiary that is
acting or benefiting in any capacity in connection with the Revolving Loans is
an Embargoed Person.
 
(c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the actual knowledge of the Responsible Officers of each
Loan Party, none of the respective officers, directors, brokers or agents of
such Loan Party or such Subsidiary acting or benefiting in any capacity in
connection with the Revolving Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Revolving Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding (unless Cash Collateralized or backstopped on
terms reasonably satisfactory to the Administrative Agent), each of Holdings and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
 
6.01 Financial Statements.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           Annual Financials.  As soon as available, but in any event within
110 days (or such shorter period as required by the SEC) after the end of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement; and
 


 
-72-

--------------------------------------------------------------------------------

BACK


(b)           Quarterly Financials.  As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of Holdings’ fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal quarter-end or year-end adjustments and the absence of footnotes.
 
(c)           Monthly Financials.  As soon as available, but in any event within
30 days after the end of each fiscal month, a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal month, and the
related consolidated statements of income or operations and cash flows for such
fiscal month and for the portion of Holdings’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding month
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), neither Holdings nor the Borrower shall be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of Holdings and the Borrower to
furnish the information and materials described in Sections 6.01(a) and (b)
above at the times specified therein.
 
6.02 Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           [Intentionally Omitted];
 
(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, which certificate shall set
forth reasonably detailed calculations with respect to the Consolidated Fixed
Charge Coverage Ratio for such period, whether or not the Financial Covenant is
then in effect, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP;
 
(c)           Annual Budget.  Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), an annual budget of Holdings and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a quarterly basis for the then-current
fiscal year;
 
(d)           SEC Filings.  Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 


 
-73-

--------------------------------------------------------------------------------

BACK


(e)           Other Reports.  Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           Insurance Coverage.  As soon as available, but in any event within
30 days after the end of each fiscal year of the Borrower, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g)           Investigations.  Promptly, and in any event within ten Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
 
(h)           Related Document Notices.  Not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any Related Document regarding
or related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
Related Documents as the Administrative Agent may reasonably request;
 
(i)           Environmental Notices.  Promptly after the assertion or occurrence
thereof, notice of any action or proceeding alleging an Environmental Liability
against any Loan Party or any of its Subsidiaries that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any property described
in the Mortgages or Canadian Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;
 
(j)           Schedule Supplements.  As soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an
identification of all owned and leased real property disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such schedules as may be necessary for
such schedules to be accurate and complete and (ii) a report supplementing
Schedules 5.08(e) and 5.13 and each schedule to the Security Agreement and the
Canadian Security Agreement containing a description of all changes in the
information included in such schedules as may be necessary for such schedules to
be accurate and complete, each such report to be signed by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the
Administrative Agent; and
 
(k)           Additional Information.  Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written
 


 
-74-

--------------------------------------------------------------------------------

BACK


request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers, the
Issuing Bank and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”
 
6.03 Notices.
 
Promptly notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any Environmental Laws, but only if any of the matters
described in the foregoing clauses (i) through (iii) has resulted or reasonably
could be expected to result in a Material Adverse Effect;
 
(c)           after a Responsible Officer of the Borrower or Holdings knows or
has reason to know of the occurrence of any ERISA Event or Pension Event that
could reasonably be expected to result in liability of one or more Loan Parties
or any Subsidiary thereof in excess of $2,500,000;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(e)           of the Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event; and
 
(f)           of any announcement by Moody’s or S&P of any change in a Debt
Rating.
 


 
-75-

--------------------------------------------------------------------------------

BACK


Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04 Payment of Obligations.
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Holdings, the
Borrower or such Subsidiary; and (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, unless the same are being contested in
good faith by appropriate proceedings diligently conducted, adequate reserves in
accordance with GAAP are being maintained by Holdings, the Borrower or such
Subsidiary and such contest could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
6.05 Preservation of Existence, Etc.
 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;
 
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and
 
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
6.06 Maintenance of Properties.
 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;
 
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect; and
 
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
 
6.07 Maintenance of Insurance.
 
(a) Maintain with financially sound and reputable insurance companies having an
A.M. Best Financial Strength Rating of at least A which are not Affiliates of
the Borrower, insurance with respect to its properties and business against
interruption, loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for such insurer to endeavor to give not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance.  The Loan Parties shall cause the Administrative Agent to be named on
each policy evidencing such insurance as secured party, mortgagee, loss payee or
additional insured, as applicable, in a manner acceptable to the Administrative
Agent.
 
(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), (x) maintain, or cause to be
maintained, with a financially sound and reputable
 


 
-76-

--------------------------------------------------------------------------------

BACK


insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (y) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.
 
6.08 Compliance with Laws.
 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
 
6.09 Books and Records.
 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.
 
(a) Permit the Administrative Agent (and any Lender, at the expense of any such
Lender), subject to reasonable advance notice to, and reasonable coordination
with, the Borrower and during normal business hours, to visit and inspect the
properties of the Loan Parties, at the Borrower’s expense as provided in clause
(b) below, inspect, audit and make extracts from the Loan Parties’ corporate,
financial or operating records, and discuss with its officers, employees,
agents, advisors and independent accountants (subject to such accountants’
customary policies and procedures) the Loan Parties’ business, financial
condition, assets and results of operations (it being understood that a
representative of the Borrower is allowed to be present in any discussions with
officers, employees, agent, advisors and independent accountants); provided that
the Administrative Agent shall only be permitted to conduct two field
examinations and two inventory appraisals (in each case, exclusive of any field
examination or appraisal initiated during an Increased Reporting Period or
during the existence and continuance of an Event of Default) with respect to any
Collateral comprising the Borrowing Base per 12-month period; provided, further,
that during any Increased Reporting Period, one additional field examination and
one additional inventory appraisal of Revolver Priority Collateral will be
permitted in such 12-month period, except that during the existence and
continuance of an Event of Default, there shall be no limit on the number of
additional field examinations and inventory appraisals of Revolver Priority
Collateral that shall be permitted at the Administrative Agent’s request.  No
such inspection or visit shall unduly interfere with the business or operations
of the Loan Parties, nor result in any damage to the property or other
Collateral.  Neither the Administrative Agent nor any Lender shall have any duty
to the Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with the Borrower.  The Borrower acknowledges
that all inspections, appraisals and reports are prepared by the Administrative
Agent and Lenders for their purposes, and the Borrower shall not be entitled to
rely upon them.
 
(b) Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses (other than any legal fees or costs and
expenses covered under Section 11.04) of the Administrative Agent in connection
with (i) two examinations per fiscal year of the Loan Parties’ books and records
or any other financial or Collateral matters as the Administrative Agent deems
appropriate and (ii) field examinations and inventory appraisals of Collateral
comprising the Borrowing Base, in each case subject to the limitations on such
examinations, audits and appraisals permitted under the preceding
paragraph.  Subject to and without limiting the foregoing, the Borrower
specifically agrees to pay the Administrative Agent’s then standard charges for
examination activities, including the standard charges of the Administrative
Agent’s internal appraisal group.  This Section shall not be construed to limit
the Administrative Agent’s right to use third parties for such purposes.
 


 
-77-

--------------------------------------------------------------------------------

BACK


6.11 Use of Proceeds.
 
Use the proceeds of the Borrowings to consummate the Transactions and for
general corporate purposes not in contravention of any Law or of any Loan
Document; provided that no more than $10,000,000 of Revolving Loans may be used
to prepay, purchase, redeem or defease the 7.0% Exchangeable Senior Notes due
2017.
 
6.12 Covenant to Guarantee Obligations and Give Security.
 
(a) Upon the formation or acquisition of any new direct or indirect Domestic
Subsidiary (other than any CFC and any Subsidiary that is held directly or
indirectly by a CFC) or Canadian Subsidiary by any Loan Party, then the Borrower
shall, at the Borrower’s expense:
 
(i) within 30 days after such formation or acquisition, cause such Domestic
Subsidiary or Canadian Subsidiary, as the case may be, and cause each direct and
indirect parent of such Domestic Subsidiary or Canadian Subsidiary, as the case
may be (if it has not already done so), to duly execute and deliver to the
Administrative Agent a Joinder Agreement, pursuant to which such other Loan
Party shall guaranty the other Loan Parties’ obligations under the Loan
Documents and pledge a security interest in and to all of its assets in support
of such guaranty in accordance with the terms and conditions of the Security
Agreement (for each Domestic Subsidiary) or the Canadian Security Agreement (for
each Canadian Subsidiary, and in addition, to the extent any such Canadian
Subsidiary maintains its chief executive office, registered office or domicile
(within the meaning of such term in the Civil Code of Québec) or any property or
assets within the Province of Québec, also in accordance with a deed of
hypothec),
 
(ii) within 15 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Domestic Subsidiary or Canadian Subsidiary, as the case may be, in detail
satisfactory to the Administrative Agent,
 
(iii) within 30 days after such formation or acquisition, cause such Domestic
Subsidiary or Canadian Subsidiary, as the case may be, and each direct and
indirect parent of such Domestic Subsidiary or Canadian Subsidiary, as the case
may be (if it has not already done so) to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages (other than leasehold mortgages and leasehold deeds of trust),
Security Agreement Supplements, Canadian Security Agreement Supplements, IP
Security Agreement Supplements, Canadian IP Security Agreement Supplements and
other security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Equity in and of such Domestic Subsidiary or Canadian Subsidiary, as the
case may be, and other instruments of the type specified in Section
4.01(a)(iii)), securing payment of all the Obligations of such Domestic
Subsidiary or Canadian Subsidiary, as the case may be, or such parent, as the
case may be, under the Loan Documents and constituting Liens on all such real
and personal properties, and with respect to each Mortgaged Property encumbered
by a Mortgage or a Canadian Mortgage, as the case may be, pursuant to this
Section 6.12(a)(iii), deliver the items set forth in Sections 4.01(a)(iv) and
6.21 hereof,
 
(iv) within 30 days after such formation or acquisition, cause such Domestic
Subsidiary or Canadian Subsidiary, as the case may be, and each direct and
indirect parent of such Domestic Subsidiary or Canadian Subsidiary, as the case
may be (if it has not already done so) to take whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code or PPSA financing
statements, the giving of notices and the endorsement of notices on title
documents) as may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages (other than leasehold mortgages and leasehold deeds of
trust), hypothecs, Security Agreement Supplements, Canadian Security Agreement
Supplements, IP Security Agreement Supplements, Canadian IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,
 


 
-78-

--------------------------------------------------------------------------------

BACK


(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent (certain of which
opinions, in the Administrative Agent’s discretion, may be given by in-house
counsel) as to the matters contained in clauses (i), (iii) and (iv) above, and
as to such other matters as the Administrative Agent may reasonably request, and
 
(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property or series of
related real properties with a fair market value (as reasonably determined by
the Borrower) of $3,000,000 or more that is owned or held by the entity that is
the subject of such formation or acquisition title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
 
(b) Upon the acquisition of any property (other than any CFC and any Subsidiary
that is held directly or indirectly by a CFC) by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest and Lien in favor of the
Administrative Agent for the benefit of the Secured Parties (subject to the Term
Intercreditor Agreement), then the Borrower shall, at the Borrower’s expense:
 
(i) within 15 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,
 
(ii) within 30 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages (other than leasehold mortgages and
leasehold deeds of trust), Security Agreement Supplements, Canadian Security
Agreement Supplements, IP Security Agreement Supplements, Canadian IP Security
Agreement Supplements and other security and pledge agreements (including any
deed of hypothec), as specified by and in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties, and with respect to each Mortgaged
Property encumbered by a Mortgage or a Canadian Mortgage pursuant to this
Section 6.12(b)(ii), deliver the items set forth in Sections 4.01(a)(iv) and
6.21 hereof,
 
(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code or PPSA financing statements, the giving of notices and
the endorsement of notices on title documents) as may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on such property, enforceable against all third parties,
 
(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent (certain of which opinions, in the Administrative Agent’s
discretion, may be given by in-house counsel) as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and
 
(v) as promptly as practicable after any acquisition of any real property or
series of related real properties with a fair market value (as reasonably
determined by the Borrower) of $3,000,000 or more, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to such real property title reports, surveys and engineering, soils
and other reports, and environmental assessment reports, each in scope, form and
substance reasonably satisfactory to the Administrative Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have
 


 
-79-

--------------------------------------------------------------------------------

BACK


otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
 
(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:
 
(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent,
 
(ii) within 15 days after such request, duly execute and deliver, and cause each
Domestic Subsidiary (other than any Subsidiary that is held directly or
indirectly by a CFC) and Canadian Subsidiary of the Borrower (if it has not
already done so) to duly execute and deliver, to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages (other than leasehold
mortgages and leasehold deeds of trust), Security Agreement Supplements,
Canadian Security Agreement Supplements, IP Security Agreement Supplements,
Canadian IP Security Agreement Supplements and other security and pledge
agreements (including any deed of hypothec), as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all Pledged Equity and Pledged Debt in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(a)(iii)), securing
payment of all the Obligations of such Domestic Subsidiary or Canadian
Subsidiary, as applicable, under the Loan Documents and constituting Liens on
all such properties,
 
(iii) within 30 days after such request, take, and cause each Domestic
Subsidiary (other than any Subsidiary that is held directly or indirectly by a
CFC) and Canadian Subsidiary of the Borrower to take, whatever action (including
the recording of mortgages, the filing of Uniform Commercial Code or PPSA
financing statements, the giving of notices and the endorsement of notices on
title documents) as may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages (other than leasehold
mortgages and leasehold deeds of trust), Security Agreement Supplements,
Canadian Security Agreement Supplements, IP Security Agreement Supplements,
Canadian IP Security Agreement Supplements and other security and pledge
agreements (including any deed of hypothec) delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,
 
(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent (certain of which opinions, in the discretion of the
Administrative Agent, may be given by in-house counsel) as to the matters
contained in clauses (ii) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request, and
 
(v) as promptly as practicable after such request, deliver to the Administrative
Agent with respect to each parcel of real property owned or held by the Borrower
and its Subsidiaries, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent.
 
(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages (other than leasehold mortgages and leasehold deeds of trust),
Security Agreement Supplements, Canadian Security Agreement Supplements, IP
Security Agreement Supplements, Canadian IP Security Agreement Supplements and
other security and pledge agreements (including any deed of hypothec).
 
Notwithstanding anything in this Section 6.12 to the contrary (i) no Loan Party
shall be required to deliver a mortgage on any real property or series of
related real properties with a fair market value (as reasonably
 


 
-80-

--------------------------------------------------------------------------------

BACK


determined by the Borrower) of less than $3,000,000 and (ii) any Subsidiary that
pledges assets to secure obligations under the Second Amended and Restated
Credit Agreement or that guarantees the obligations under the Second Amended and
Restated Credit Agreement shall similarly guarantee and grant Liens to secure
the Obligations even if such Subsidiary is a CFC.
 
6.13 Compliance with Environmental Laws.
 
Comply, and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither Holdings
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
 
6.14 Preparation of Environmental Reports.
 
At the request of the Required Lenders from time to time upon the occurrence of
any Release of Hazardous Materials or other event governed by Environmental Law
that could reasonably be expected to materially impair the interests of the
Secured Parties in any property of the Loan Parties, provide to the Lenders
within 90 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of such properties, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.
 
6.15 Further Assurances.
 
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Domestic Subsidiaries’ (other than any CFC and any
Subsidiary that is held directly or indirectly by a CFC) or Canadian
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Domestic Subsidiaries (other than any CFC and any Subsidiary that is held
directly or indirectly by a CFC) or Canadian Subsidiaries to do so, and (c) if
an Event of Default has occurred and is continuing, deliver to the
Administrative Agent such surveys, appraisals, environmental assessments, title
insurance updates or policies and other related documents with respect to each
parcel of real estate subject to a Mortgage or Canadian Mortgage.
 


 
-81-

--------------------------------------------------------------------------------

BACK


6.16 Compliance with Terms of Leaseholds.
 
Make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
 
6.17 [Reserved] .
 
6.18 Material Contracts.
 
Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
6.19 [Reserved] .
 
6.20 Collateral Monitoring and Reporting.
 
(a) Borrowing Base Certificates.  By the 20th day after the end of each fiscal
month, the Borrower shall deliver to the Administrative Agent (and the
Administrative Agent shall promptly deliver same to the Lenders) a Borrowing
Base Certificate prepared as of the close of business on the last Business Day
of the previous month (provided that, during an Increased Reporting Period, the
Borrower shall deliver to the Administrative Agent weekly Borrowing Base
Certificates by Wednesday of every week prepared as of the close of business on
Friday of the previous week, which weekly Borrowing Base Certificates shall be
in standard form unless otherwise reasonably agreed to by the Administrative
Agent; it being understood that (i) Inventory amounts shown in the Borrowing
Base Certificates delivered on a weekly basis will be based on the Inventory
amount (x) set forth in the most recent weekly report, where possible, and (y)
for the most recently ended fiscal month for which such information is available
with regard to locations where it is impracticable to report Inventory more
frequently, and (ii) the amount of Eligible Accounts shown in such Borrowing
Base Certificate will be based on the amount of the gross Accounts set forth in
the most recent weekly report, less the amount of ineligible Accounts reported
for the most recently ended fiscal month).  All calculations of Availability in
any Borrowing Base Certificate shall be made by the Borrower and certified by a
Responsible Officer, provided that the Administrative Agent may from time to
time review and adjust any such calculation in consultation with the Borrower to
the extent the calculation is not made in accordance with this Agreement or does
not accurately reflect the Reserves.
 
(b) Records and Schedules of Accounts.  Each Loan Party shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to the
Administrative Agent on a periodic basis (but not more frequently than at the
time of delivery of each of the financial statements required pursuant to
Sections 6.01(a) and (b)).  The Borrower shall also provide to the
Administrative Agent, on or before the 15th day after the end of each fiscal
month, a detailed aged trial balance of all Accounts of the Loan Parties as of
the end of the preceding month, specifying each Account’s Account Debtor name
and the amount, invoice date and due date as the Administrative Agent may
reasonably request.  If Accounts of Loan Parties owing from any single Account
Debtor in an aggregate face amount of $500,000 or more cease to be Eligible
Accounts, the Borrower shall notify the Administrative Agent of such occurrence
promptly (and in any event within five Business Days) after any Responsible
Officer of the Borrower has actual knowledge thereof.
 


 
-82-

--------------------------------------------------------------------------------

BACK


(c) Maintenance of Dominion Account.  Within sixty (60) days (or such later date
as the Administrative Agent may agree in its reasonable discretion) of the
Closing Date (or, with respect to any Deposit Account other than Excluded
Deposit Accounts opened following the Closing Date, within thirty (30) days (or
such later date as the Administrative Agent may agree in its reasonable
discretion) after the date such Loan Party notifies the Administrative Agent of
the opening of such Deposit Account or the date any Person becomes a Loan Party
hereunder), (i) each Loan Party shall cause each bank or other depository
institution at which any Deposit Account other than any Excluded Deposit Account
is maintained, to enter into a Deposit Account Control Agreement that provides
for such bank or other depository institution to transfer to a Dominion Account,
on a daily basis, all balances in each Deposit Account other than any Excluded
Deposit Account maintained by any Loan Party with such depository institution
for application to the Obligations then outstanding following the receipt by
such bank or other depository institution of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably promptly deliver a
copy of such Liquidity Notice to the Borrower), (ii) the Borrower shall
establish the Dominion Account and obtain an agreement (in form reasonably
satisfactory to the Administrative Agent) from the Dominion Account bank,
establishing the Administrative Agent’s control over and Lien in the Dominion
Account, which will be exercised by the Administrative Agent during any
Liquidity Period, requiring immediate deposit of all remittances received to a
Dominion Account, (iii) each Loan Party shall irrevocably appoint the
Administrative Agent as such Loan Party’s attorney-in-fact to collect such
balances during a Liquidity Period to the extent any such delivery is not so
made and (iv) each Loan Party shall instruct each Account Debtor to make all
payments with respect to Revolver Priority Collateral into Deposit Accounts
subject to Deposit Account Control Agreements, or the Loan Parties shall
immediately direct any such payments into Deposit Accounts subject to Deposit
Account Control Agreements.  Following the commencement of a Liquidity Period,
the Administrative Agent shall promptly deliver Liquidity Notices to banks or
depository institutions that have entered into Deposit Account Control
Agreements, unless otherwise directed by the Required Lenders.  The
Administrative Agent and the Lenders assume no responsibility to the Borrower
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any check, draft or other item of
payment payable to a Loan Party (including those constituting proceeds of
Collateral) accepted by any bank.
 
(d) Proceeds of Collateral.  Each Loan Party shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Revolver Priority Collateral are made directly to a
Deposit Account subject to a Deposit Account Control Agreement (or a lockbox
relating to a Dominion Account).  If any Loan Party receives cash or any check,
draft or other item of payment payable to a Loan Party with respect to any
Revolver Priority Collateral, it shall hold the same in trust for the
Administrative Agent and promptly deposit the same into any such Deposit Account
or Dominion Account.
 
(e) Administration of Deposit Accounts.  Schedule 6.20 sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Loan Parties,
including all Dominion Accounts, as of the Closing Date.  Subject to Section
6.20(c), each Loan Party shall take all actions necessary to establish the
Administrative Agent’s control (within the meaning of the UCC) over each such
Deposit Account other than Excluded Deposit Accounts at all times.  Each Loan
Party shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than, subject to the terms of the Term
Intercreditor Agreement and the Intercreditor Agreement, the Administrative
Agent, the Term Agent, the Second Lien Indenture Trustee and the applicable
depositary bank) to have control over a Deposit Account or any deposits
therein.  The Borrower shall promptly notify the Administrative Agent of any
opening or closing of a Deposit Account by any Loan Party (other than any
Excluded Deposit Accounts), and no Loan Party shall open any Deposit Accounts
(other than any Excluded Deposit Accounts) at a bank not reasonably acceptable
to the Administrative Agent.
 
(f) Account Verification.  Whether or not a Default or Event of Default exists,
the Administrative Agent shall have the right at any time, in the name of the
Administrative Agent, any designee of the Administrative Agent or any Loan
Party, to verify the validity, amount or any other matter relating to any
Accounts of the Loan Parties by mail, telephone or otherwise. Loan Parties shall
cooperate fully with the Administrative Agent in an effort to facilitate and
promptly conclude any such verification process.
 
(g) Administration of Inventory.
 
               (i)Records and Reports of Inventory. Each Loan Party shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and, prior to the 15th day after the end of each
 


 
-83-

--------------------------------------------------------------------------------

BACK


fiscal month, shall submit or otherwise make available to the Administrative
Agent inventory and reconciliation reports for such month in form reasonably
satisfactory to the Administrative Agent. Each Loan Party shall conduct a
physical inventory at least once per calendar year (and on a more frequent basis
if requested by the Administrative Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
the Administrative Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
the Administrative Agent may reasonably request. The Administrative Agent may
participate in and observe each physical count.
 
               (ii)Returns of Inventory. No Loan Party shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the ordinary course of business; (b) no
Default, Event of Default or Overadvance exists or would result therefrom; (c)
the Administrative Agent is promptly notified if the aggregate value of all
Inventory returned in any month exceeds $250,000; and (d) any payment received
by a Loan Party for a return is promptly remitted to the Administrative Agent
for application to the Obligations.
 
               (iii)Acquisition, Sale and Maintenance. No Loan Party shall
acquire or accept any Inventory on consignment or approval from any individual
vendor in excess of $1,000,000 without notifying the Administrative Agent, and
shall take all steps to assure that all Inventory is produced in accordance with
applicable Law, including the Fair Labor Standards Act and that any such
Inventory is segregated from all other Inventory of the Loan Parties.  No Loan
Party shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require a Loan Party to repurchase such
Inventory to any individual customer in excess of $1,000,000 without notifying
the Administrative Agent.  Loan Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity in all material respects with all
applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.
 
6.21 Post-Closing Actions Related to Real Estate Collateral.
 
(a) Within ninety (90) days after the Closing Date or such longer period as
agreed to by the Administrative Agent in its reasonable discretion, deliver to
the Administrative Agent the following items (unless the requirement for any
such item is waived by the Administrative Agent due to costs that are excessive
in relation to the benefits afforded thereby or on such other basis as the
Administrative Agent may determine in its sole discretion):
 
(i) deeds of trust, trust deeds, deeds to secure debt and mortgages (other than
leasehold mortgages and leasehold deeds of trust), in substantially the form of
Exhibit G (with such changes as may be satisfactory to the Administrative Agent
and its counsel to account for local law matters) and covering the properties
identified to be mortgaged on Schedule 5.08(c) (together with the assignments of
leases and rents contained therein and each other mortgage delivered pursuant to
Section 6.12, in each case as amended, the “Mortgages”), duly executed by the
appropriate Loan Party (other than Canadian Guarantors), as well as deeds of
trust, trust deeds, deeds to secure debt and mortgages (other than leasehold
mortgages and leasehold deeds of trust), in form and substance satisfactory to
the Administrative Agent (with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters,
including, as the case may be, for purposes of creating a hypothec) and covering
the properties identified to be mortgaged on Schedule 5.08(c) (together with the
assignments of leases and rents contained therein and each other mortgage
delivered pursuant to Section 6.12, in each case as amended, the “Canadian
Mortgages”), duly executed by the appropriate Canadian Guarantor;
 
(ii) evidence that counterparts of the Mortgages and the Canadian Mortgages have
been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien (subject only to Liens set forth on Schedule 5.08(b) and Liens
otherwise permitted by Section 7.01) on the property described therein in favor
of the Administrative Agent for the benefit of the Secured Parties and that all
filing, documentary, stamp, intangible and recording taxes and fees have been
paid (or that arrangements for the payment thereof satisfactory to the
Administrative Agent have been made);
 


 
-84-

--------------------------------------------------------------------------------

BACK


(iii) with respect to each Mortgage and Canadian Mortgage, as the case may be, a
title search dated contemporaneous with the delivery of such Mortgage or
Canadian Mortgage conducted by a title insurance company in the case of such
Mortgage and by the Canadian Guarantor’s counsel in the case of such Canadian
Mortgage which reflects that the Mortgaged Property subject to such Mortgage or
Canadian Mortgage, as the case may be, is free and clear of all defects and
encumbrances other than Liens set forth on Schedule 5.08(b) and Liens otherwise
permitted by Section 7.01;
 
(iv) evidence of the insurance required by the terms of the Mortgages and the
Canadian Mortgages and Section 6.07 hereof; and
 
(v) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens
(subject only to Liens set forth on Schedule 5.08(b) and Liens otherwise
permitted by Section 7.01) on the property described in the Mortgages and the
Canadian Mortgages has been taken.
 
(b) Within thirty (30) days after the recording of each Mortgage or Canadian
Mortgage, as the case may be, delivered pursuant to Section 6.12 or Section
6.21(a) or such longer period as agreed to by the Administrative Agent in its
reasonable discretion, a confirmatory lien search conducted by a title insurance
company in the case of such Mortgage and by the Canadian Guarantor’s counsel in
the case of such Canadian Mortgage which reflects that such Mortgage or Canadian
Mortgage, as the case may be, was duly recorded and that the Mortgaged Property
subject to such Mortgage or Canadian Mortgage, as the case may be, was free and
clear of all defects and encumbrances other than Liens set forth on Schedule
5.08(b) and Liens otherwise permitted by Section 7.01 as of the date of such
recording.
 
(c) If any Event of Default shall have occurred and be continuing, promptly
following written request by the Administrative Agent, deliver to the
Administrative Agent the following items with respect to each Mortgage or
Canadian Mortgage delivered pursuant to Section 6.12 or 6.21(a) hereof or the
applicable Mortgaged Property:
 
(i) if requested by the Administrative Agent, fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies (the “Mortgage
Policies”) in form and substance, with endorsements (other than zoning,
creditors rights and environmental) and in amounts reasonably acceptable to the
Administrative Agent (but in any event not greater than the fair market value of
the applicable Mortgaged Property, as reasonably determined by the Borrower),
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and Liens otherwise
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents and for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem necessary or desirable;
 
(ii) if requested by the Administrative Agent, American Land Title
Association/American Congress on Surveying and Mapping form surveys (or with
respect to any Canadian property, a new survey prepared by a qualified land
surveyor), for which all necessary fees (where applicable) have been paid,
certified to the Administrative Agent and the issuer of the Mortgage Policies in
a manner satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the States, provinces or territories in which the
property described in such surveys is located and acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent or that do not materially adversely affect the value of the
applicable Mortgaged Property;
 
(iii) if requested by the Administrative Agent, Phase I environmental site
assessments as to the properties described in the Mortgages, in form and
substance and from professional firms reasonably acceptable to the
Administrative Agent; and
 


 
-85-

--------------------------------------------------------------------------------

BACK


(iv) if requested by the Administrative Agent, an appraisal of each of the
properties described in the Mortgages complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Revolving Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding (unless Cash Collateralized or backstopped on
terms reasonably satisfactory to the Administrative Agent), the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
 
7.01 Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code or the PPSA of any
jurisdiction a financing statement that names the Borrower, Holdings or any of
its other Subsidiaries as debtor, or assign any accounts or other right to
receive income, other than the following (including any financing statements
filed in connection with any of the following):
 
(a)           (i) Liens pursuant to any Loan Document; and (ii) Liens securing
Indebtedness and other obligations under the Term Documents so long as such
Liens are subject to the Term Intercreditor Agreement;
 
(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(d), as applicable, (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(d) or Section 7.15(d);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business
which are not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or Canadian Pension
Legislation;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           (i) easements, (ii) rights-of-way, (iii) servitudes, (iv)
restrictions, (v) reservations, limitations, provisos and conditions expressed
in an original grant from the Crown and (vi) other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 


 
-86-

--------------------------------------------------------------------------------

BACK


(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           Liens on property of a Person existing at the time such Person is
merged into, amalgamated with or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, amalgamation,
consolidation or Investment and do not extend to any assets other than those of
the Person merged into, amalgamated with or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(g);
 
(k)           other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $25,000,000, provided that no such Lien shall
extend to or cover Revolver Priority Collateral with a book or fair market value
(whichever is higher) of over $1,000,000 in the aggregate;
 
(l)           the replacement, extension or renewal of any Lien permitted by
clauses (i) through (k) above upon or in the same property theretofore subject
thereto;
 
(m)           Liens securing Indebtedness evidenced by the Second Lien Notes
outstanding on the Closing Date or Indebtedness incurred pursuant to Section
7.02(n), so long as such Liens are subject and subordinate to the Liens upon the
Collateral under the Loan Documents in accordance with the terms and conditions
of the Intercreditor Agreement; and
 
(n)           Liens in favor of a depositary institution on cash deposits and
other funds maintained with such depository institution in each case arising in
the ordinary course of business by virtue of any statutory or common law
provision relating to banker’s liens, including Section 4-208 of the UCC.
 
7.02 Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract; provided that (A) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view,” and (B) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
 
(b)           unsecured Indebtedness of a Subsidiary of the Borrower owed to the
Borrower or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall
(i) in the case of Indebtedness owed to a Loan Party, constitute “Pledged Debt”
under the Security Agreement or the Canadian Security Agreement, as the case may
be, (ii) be on terms (including subordination terms) acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03;
 
(c)            (i) Indebtedness under the Loan Documents; and (ii) Indebtedness
under the Second Amended and Restated Credit Agreement not to exceed
$360,000,000 at any one time outstanding; provided that the total Indebtedness
incurred pursuant to this clause (c) shall not exceed $560,000,000 at any one
time outstanding; provided further, however, that notwithstanding the foregoing
provisions of this
 


 
-87-

--------------------------------------------------------------------------------

BACK


clause (c), the Borrower and its Subsidiaries may incur Indebtedness under the
Loan Documents and the Second Amended and Restated Credit Agreement in an
aggregate amount in excess of $560,000,000 (and, for the avoidance of doubt,
Indebtedness under the Second Amended and Restated Credit Agreement in excess of
$360,000,000) so long as (A) immediately after giving effect to the incurrence
of such Indebtedness, Holdings and its Subsidiaries shall have a Consolidated
First Lien Leverage Ratio calculated on a Pro Forma Basis, as determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b), as applicable, less
than 2.25 to 1.0, (B) after giving effect to the incurrence of such
Indebtedness, the sum of (x) the Aggregate Commitments and (y) the aggregate
outstanding principal amount of the Term Loans shall not exceed the Maximum
First Lien Principal Indebtedness (as defined in the Intercreditor Agreement),
(C) any such Indebtedness in excess of $560,000,000 shall be used solely to
finance all or a portion of the purchase price of any Acquisition permitted
under Section 7.03 and related fees, costs and expenses, and (D) no Default
exists immediately prior to, or would result from, the issuance or incurrence of
such Indebtedness;
 
(d)           Indebtedness (excluding Indebtedness permitted to be incurred
under Section 7.02(k)) outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions of such
Indebtedness or of Indebtedness permitted under Section 7.02(g); provided that
(i) no Default shall have occurred and be continuing or would result from any
such refinancing, refunding, renewal or extension on a Pro Forma Basis, (ii) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and any accrued and unpaid interest
thereon, (iii) the direct or any contingent obligor with respect thereto is not
changed as a result of or in connection with such refinancing, refunding,
renewal or extension, and (iv) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
 
(e)           Guarantees of Holdings, the Borrower, or any Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any of its
Subsidiaries;
 
(f)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations, Synthetic Debt and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $25,000,000;
 
(g)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the Closing Date in accordance with the terms of Section 7.03(h),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Borrower);
 
(h)            (i) Indebtedness of any Subsidiary that is not a Loan Party owing
to any other Subsidiary that is not a Loan Party and (ii) other Indebtedness of
Subsidiaries which are not Loan Parties in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding;
 
(i)           other Indebtedness in any aggregate amount of up to $25,000,000
which may be secured by Liens permitted under Section 7.01(k);
 
(j)           other unsecured Indebtedness, provided that (A) no Default exists
immediately prior to, or would result from, on a Pro Forma Basis, the incurrence
of such Indebtedness, (B) no portion of such Indebtedness is scheduled to be
paid (either at maturity or as amortization or as a mandatory prepayment
(except, in the case of the initial Unsecured Term Loan Facility only, any
mandatory prepayments thereunder
 


 
-88-

--------------------------------------------------------------------------------

BACK


that are paid only after any mandatory prepayments then due and payable
hereunder are satisfied) prior to 91 days after the Maturity Date of any
Revolving Loan hereunder, (C) such Indebtedness is not Indebtedness of Holdings
to the Borrower or any of its Subsidiaries, (D) the material terms and
conditions of such Indebtedness are not more restrictive than the terms and
conditions of this Agreement, (E) immediately after giving effect to such
incurrence, Holdings and its Subsidiaries shall have a Consolidated Leverage
Ratio that is 0.25 less than the level set forth in Section 7.11 of the Second
Amended and Restated Credit Agreement (as in effect on the Closing Date) (i.e.,
if the level set forth is 6.00 to 1.00 the required level under this clause (j)
shall be 5.75 to 1.00) on a Pro Forma Basis, such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) and
(F) if such Indebtedness is subordinated Indebtedness, such Indebtedness is
subordinated in right of payment to the Obligations pursuant to terms of
subordination in form and substance acceptable to the Administrative Agent;
 
(k)           Indebtedness evidenced by the Senior Notes and the Second Lien
Notes in each case outstanding on the Closing Date;
 
(l)           Indebtedness issued as consideration for all or any portion of the
purchase price of any Acquisition permitted under Section 7.03(h), provided that
(A) no Default exists immediately prior to, or would result from, on a Pro Forma
Basis, the incurrence of such Indebtedness, (B) such Indebtedness is not
Indebtedness of a Loan Party to any other Loan Party and (C) the aggregate
amount of such Indebtedness shall not exceed $20,000,000;
 
(m)           any refinancings, refundings, renewals or extensions of the
Unsecured Term Loan Facility in whole or in part; provided that (i) no Default
shall have occurred and be continuing or would result from any such refinancing,
refunding, renewal or extension on a Pro Forma Basis, (ii) the Borrower shall be
in compliance with the financial covenant set forth in Section 7.11 of the
Second Amended and Restated Credit Agreement (as in effect on the Closing Date)
on a Pro Forma Basis after giving effect to such refinancing, refunding, renewal
or extension, (iii) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder and any accrued and unpaid interest thereon, (iv) the direct or any
contingent obligor with respect thereto is not changed as a result of or in
connection with such refinancing, refunding, renewal or extension, (v) such
refinancing, refunding, renewing or extending Indebtedness does not contain any
mandatory prepayments or amortization and the terms relating to principal
amount, maturity, collateral (if any) and subordination (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
(vi) the interest rate and yield (as reasonably measured by the Borrower in a
manner acceptable to the Administrative Agent) applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
interest rate or yield (as reasonably measured by the Borrower in a manner
acceptable to the Administrative Agent), respectively, applicable to the
Indebtedness being refinanced, refunded, renewed or extended; and
 
(n)           Indebtedness issued or incurred from time to time in respect of
the Second Lien Notes after the Closing Date or other Indebtedness secured by
Liens on the Collateral that are junior to the Liens securing the Obligations
(including, without limitation, Permitted Additional Pari Passu Obligations (as
defined in the Second Lien Notes Indenture)); provided, that (x) immediately
after giving effect to such issuance or incurrence, Holdings and its
Subsidiaries shall have a Consolidated Secured Debt Ratio not greater than 4.5
to 1.0, (y) no Default exists immediately prior to, or would result from, on a
Pro Forma Basis, the incurrence of such Indebtedness and (z) such Indebtedness
is in compliance with the terms and conditions of the Intercreditor Agreement.
 


 
-89-

--------------------------------------------------------------------------------

BACK


7.03 Investments.
 
Make or hold any Investments, except:
 
(a)           Investments held by Holdings and its Subsidiaries in the form of
Cash Equivalents;
 
(b)           advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           (i) Investments by Holdings and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by Holdings and its Subsidiaries in Loan Parties (other than
Holdings), and (iii) additional Investments by Subsidiaries of the Borrower that
are not Loan Parties in other Subsidiaries that are not Loan Parties; provided
that each such Investment that consists of intercompany Indebtedness owing to a
Loan Party shall be evidenced by an intercompany note which shall be delivered
to, and in form reasonably acceptable to, the Administrative Agent and shall
constitute “Pledged Debt” pursuant to the terms of the Security Agreement or the
Canadian Security Agreement, as the case may be;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02;
 
(f)           Investments existing on the Closing Date (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e);
 
(g)           Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);
 
(h)           any Acquisition; provided that each of the following conditions
shall be satisfied:
 
               (i)any Subsidiary created or acquired in connection with such
Acquisition shall comply with the requirements of Section 6.12;
 
               (ii)the lines of business of the Person to be (or the property of
which is to be) so Acquired shall be substantially similar or related to one or
more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course;
 
               (iii)immediately before and immediately after giving effect to
any such Acquisition, the Acquisitions and Investment Conditions shall be
satisfied on a Pro Forma Basis for such Acquisition; and
 
               (iv)the Borrower shall have delivered to the Administrative Agent
and each Lender, at least two Business Days prior to the date on which any such
Acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (h) have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition;
 
(i)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03, so long as the Acquisitions and Investment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investment; provided that, with respect to each Investment made pursuant to
this Section 7.03(i):
 


 
-90-

--------------------------------------------------------------------------------

BACK


               (i)such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer); and
 
               (ii)such Investment shall be in property that is part of, or in
lines of business that are substantially similar or related to, one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course; and
 
(j)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 not to exceed $3,000,000 in any fiscal year
(provided that no more than $6,000,000 in the aggregate shall be permitted
during the term of this Agreement), so long as the Acquisitions and Investment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investment
 
7.04 Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom on a Pro Forma Basis:
 
(a)           any Domestic Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Domestic Subsidiaries, provided that when any Loan Party is
merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;
 
(b)           any Canadian Subsidiary may amalgamate with any one or more other
Canadian Subsidiaries, provided that when any Canadian Guarantor is amalgamating
with another Canadian Subsidiary, such Canadian Guarantor shall be the
continuing or surviving Person;
 
(c)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than Holdings);
 
(d)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to any other Subsidiary;
 
(e)           in connection with any Acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or amalgamate or consolidate with
any other Person or permit any other Person to merge into or amalgamate or
consolidate with it; provided that (i) the Person surviving or continuing such
merger, amalgamation or consolidation shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger, amalgamation or consolidation
to which any Loan Party is a party, such Loan Party is the surviving or
continuing Person;
 
(f)           so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or amalgamate or consolidate with any other Person or permit any other
Person to merge into or amalgamate or consolidate with it; provided, however,
that in each case, immediately after giving effect thereto (i) in the case of
any such merger, amalgamation or consolidation to which the Borrower is a party,
the Borrower is the surviving corporation and (ii) in the case of any such
merger, amalgamation or consolidation to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving or continuing
corporation; and
 
(g)           any Non-Operating Subsidiary may be dissolved or liquidated so
long as such dissolution or liquidation would not reasonably be expected to
result in a Material Adverse Effect.
 


 
-91-

--------------------------------------------------------------------------------

BACK


7.05 Dispositions.
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the net proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions, provided that the book value of all
property so Disposed of shall not exceed $15,000,000 in the aggregate from and
after the Closing Date;
 
(g)           non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
ten years; and
 
(h)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition on a
Pro Forma Basis, (ii) in connection with the Disposition of any Revolver
Priority Collateral, (x) the Borrower shall receive not less than 75% of
consideration in connection with such Disposition in the form of cash and (y) a
new Borrowing Base Certificate shall be delivered and (iii) the aggregate book
value of all property Disposed of in reliance on this clause (h) in any fiscal
year shall not exceed $35,000,000;
 
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(h) shall be for fair market value (as reasonably determined by the
Borrower or the applicable Subsidiary).
 
7.06 Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           each Subsidiary may make Restricted Payments to (i) the Borrower,
(ii) any Subsidiaries of the Borrower that are Guarantors and (iii) so long as
no Default has occurred and is continuing, any other Person that owns a direct
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b)           Holdings and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           Holdings and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
 


 
-92-

--------------------------------------------------------------------------------

BACK


(d)           Holdings and the Borrower may declare and make any Restricted
Payments so long as the Distribution Conditions are satisfied on a Pro Forma
Basis immediately after giving effect to such Restricted Payment; and
 
(e)           the Borrower may declare and pay cash dividends to Holdings (i) in
the amounts of and at the times necessary to permit Holdings to make payments
permitted pursuant to Section 7.06(d) above and (ii) so long as no Default
exists or would be caused thereby, in an aggregate amount not to exceed
$10,000,000 in any fiscal year to permit Holdings to pay (A) reasonable and
customary corporate and operating expenses (including reasonable out-of-pocket
expenses for legal, administrative and accounting services provided by third
parties, and compensation, benefits and other amounts payable to officers and
employees in connection with their employment in the ordinary course of business
and to board of director observers), (B) franchise fees or similar Taxes and
fees required to maintain its corporate existence, and (C) its proportionate
share of the tax liability of the affiliated group of corporations that file
consolidated Federal income tax returns determined as if the Borrower and its
Subsidiaries had filed a separate consolidated federal income tax return (or
that file state and local income tax returns on a consolidated basis), in each
case under clauses (i) and (ii) above, only to the extent such payments are
actually made by Holdings.
 
7.07 Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.
 
7.08 Transactions with Affiliates.
 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties (other than Holdings).
 
7.09 Burdensome Agreements.
 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the Closing Date and set forth on
Schedule 7.09 (including the Term Documents, the Senior Notes Indenture, the
Senior Exchangeable Notes Indenture and the Second Lien Notes Documents), (B) at
the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower or (C) on the effective date of any Unsecured Term
Loan Facility and contained in the Unsecured Term Loan Facility Documents, (ii)
of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person, except for any agreement in effect on the Closing Date
and set forth on Schedule 7.09 (including the Term Documents, the Term
Intercreditor Agreement, the Intercreditor Agreement, the Senior Notes
Indenture, the Senior Exchangeable Notes Indenture and the Second Lien Notes
Documents); provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under (x) Section 7.02(f) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness
or (y) Sections 7.02(d), (i), (j), (k) and (n) so long as such negative pledge
does not limit the ability of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations.
 
7.10 Use of Proceeds.
 
Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit
 


 
-93-

--------------------------------------------------------------------------------

BACK


to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11 Financial Covenant.
 
The Borrower and its Subsidiaries shall, on any date when Availability is less
than the greater of (a) 12.5% of the Aggregate Commitments and (b) $25,000,000
(the “FCCR Test Amount”), have a Consolidated Fixed Charge Coverage Ratio of at
least 1.0 to 1.0, tested for the four fiscal quarter period ending on the last
day of the most recently ended fiscal quarter for which the Borrower has
delivered Section 6.01 Financials, and at the end of each succeeding fiscal
quarter thereafter until the date on which Availability has exceeded the FCCR
Test Amount for 30 consecutive days.
 
7.12 Capital Expenditures.
 
Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding for each
fiscal year $45,000,000 in the aggregate for the Borrower and its Subsidiaries
during any such fiscal year (together with any such amounts carried over
pursuant to clause (i) below, the “Maximum Cap Ex Amounts”); provided, however,
that (i) so long as (A) no Default has occurred and is continuing or would
result from such expenditure and (B) the Consolidated Leverage Ratio set forth
in the Compliance Certificate (as defined in the Second Amended and Restated
Credit Agreement) delivered concurrently with the financial statements most
recently delivered to the Term Agent pursuant to Section 6.01(a) of the Second
Amended and Restated Credit Agreement is less than 4.75 to 1.0, any portion of
the fixed amount set forth above, if not expended in the fiscal year for which
it is permitted, may be carried over for expenditure in the next following
fiscal year and (ii) if any such amount is so carried over, it will be deemed
used in the applicable subsequent fiscal year after the fixed amount set forth
above has been expended; and provided, further, that any reinvestment in
operating assets, in accordance with Section 2.05(b)(ii) of the Second Amended
and Restated Credit Agreement, of any Net Cash Proceeds (as defined in the
Second Amended and Restated Credit Agreement) arising from Dispositions
permitted under Section 7.05 of the Second Amended and Restated Credit Agreement
shall not constitute Capital Expenditures for purposes of this Section 7.12
(and, accordingly, such reinvestments shall not reduce the amount of the
unutilized Maximum Cap Ex Amounts or otherwise be subject to the limitations on
Capital Expenditures set forth in this Section).
 
7.13 Amendments of Organization Documents.
 
Amend any of its Organization Documents in any material respect adverse to the
Administrative Agent or the Lenders.
 
7.14 Accounting Changes.
 
Make any change in (a) accounting policies or reporting practices, except as
required by GAAP or applicable Laws, or (b) its fiscal year, except in the case
of this clause (b) to a fiscal year ending December 31 or otherwise upon 30 days
prior written notice to the Administrative Agent.
 
7.15 Prepayments, Etc. of Indebtedness.
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except:
 
(a)           (i) the prepayment of the Revolving Loans in accordance with the
terms of this Agreement and (ii) the repayment and prepayment of Indebtedness
under the Second Amended and Restated Credit Agreement in accordance with the
terms of the Term Intercreditor Agreement; provided that the Borrower shall not
make any voluntary prepayments under the Second Amended and Restated Credit
Agreement (other than refinancings of the Second Amended and Restated Credit
Agreement permitted under Section 7.02) unless the Prepayment Conditions are
satisfied on a Pro Forma Basis immediately after giving effect to such
prepayment;
 


 
-94-

--------------------------------------------------------------------------------

BACK


(b)           regularly scheduled or required repayments, purchases or
redemptions of Indebtedness set forth in Schedule 7.02 (except any such
repayment, purchase or redemption subject to Section 7.15(d) below) and
refinancings and refundings of such Indebtedness and any Unsecured Term Loan
Facility in compliance with Section 7.02(d) or Section 7.02(m), as applicable;
 
(c)           prepayments, redemptions, defeasances or satisfactions of
Indebtedness permitted under Section 7.02(g); provided that (i) such
prepayments, redemptions, defeasances or satisfactions are made on, or within
sixty (60) days after, the date on which the Person owing such Indebtedness
becomes a Subsidiary of the Borrower, and (ii) the funds required to make such
prepayment, redemption, defeasance or satisfaction of such Indebtedness are
deposited with a trustee, escrow agent, paying agent or similar agent on the
closing date of the Borrower’s acquisition of such Person, and such funds
reduce, or are otherwise included as a portion of, the purchase price for such
Person pursuant to the terms of the purchase and sale agreement governing such
acquisition;
 
(d)           the prepayment, purchase, redemption or defeasance of (i) the
Second Lien Notes, (ii) other Indebtedness permitted to be incurred pursuant to
Section 7.02(g) or 7.02(n), (iii) the Senior Notes, (iv) the Equipment Loans in
an aggregate amount not to exceed $1,300,000 or (v) other Indebtedness (other
than the Unsecured Term Loan Facility) in an aggregate amount not to exceed
$5,000,000, in each case with (for the avoidance of doubt) such debt being
permanently retired, so long as the Prepayment Conditions are satisfied on a Pro
Forma Basis immediately after giving effect to such prepayment, purchase,
redemption or defeasance;
 
(e)           prepayments of Indebtedness permitted under Section 7.02(b);
 
(f)           [Reserved];
 
(g)           [Reserved]; and
 
(h)           prior to the refinancing in full of the initial Unsecured Term
Loan Facility with Indebtedness incurred pursuant to Section 7.02(m), the
prepayment, purchase, redemption, exchange or defeasance of the initial
Unsecured Term Loan Facility in an aggregate amount not to exceed the principal
amount thereof so long as the Unsecured Term Loan Prepayment Conditions are
satisfied on a Pro Forma Basis immediately after giving effect to such
prepayment, purchase, redemption, exchange or defeasance.
 
Notwithstanding the foregoing clauses (a) through (h) of this Section 7.15,
Holdings and the Borrower shall not, nor shall they permit any Subsidiary to,
directly or indirectly, make any payment in violation of the Intercreditor
Agreement with respect to any Indebtedness evidenced by the Second Lien Notes.
 
7.16 Amendment, Etc. of Related Documents and Indebtedness.
 
(a) Cancel or terminate any Unsecured Term Loan Facility Documents or Second
Lien Notes Documents or consent to or accept any cancellation or termination
thereof, except, in the case of the Unsecured Term Loan Facility, in connection
with any transaction permitted under Section 7.15(h), and, in the case of the
Second Lien Notes Documents, in connection with any transaction permitted under
Section 7.15(d), (b) cancel or terminate any Material Contract or consent to or
accept any cancellation or termination thereof, unless the cancellation or
termination thereof could not reasonably be expected to have a Material Adverse
Effect, (c) amend, modify or change in any manner any term or condition of any
Unsecured Term Loan Facility Documents or Second Lien Notes Documents or give
any consent, waiver or approval thereunder that, in any such case, could impair
the rights and remedies of the Secured Parties under the Loan Documents or
otherwise result in a Material Adverse Effect, (d) amend, modify or change in
any manner any term or condition of any Material Contract or give any consent,
waiver or approval thereunder unless such amendment, modification or change
could not reasonably be expected to have a Material Adverse Effect, (e)
[intentionally omitted], (f) waive any material default or any breach of any
material term or condition of any Material Contract, (g) take any other action
in connection with any Related Document that would impair in any material
respect the value of the interest or rights of any Loan Party thereunder or that
would impair the rights or interests of the Administrative Agent or any Lender
or (h) amend, modify or change in any manner any term or
 


 
-95-

--------------------------------------------------------------------------------

BACK


condition of any Indebtedness set forth in Schedule 7.02, except for any
refinancing, refunding, renewal or extension thereof permitted by Section
7.02(d), Section 7.02(m), Section 7.15(d) or Section 7.15(h) and except for any
such amendment, modification or change that could not reasonably be expected to
impair the rights and remedies of the Secured Parties under the Loan Documents
or otherwise result in a Material Adverse Effect.
 
7.17 Holding Company.
 
In the case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Equity Interests in the Borrower and CNMW
Investments, Inc., (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents, the Related Documents to which it is a party
and the Senior Notes Documents to which it is a party and the performance of its
obligations thereunder, (e) activities incidental to the businesses or
activities described in clauses (a) through (d) of this Section and (f) any
other activities substantially similar or related to the lines of business of
Holdings in the ordinary course of business as of the Closing Date to the extent
otherwise permitted under the Loan Documents.
 
7.18 Sanctions.
 
Directly or indirectly, use the proceeds of any Borrowing, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Lead Arranger,
Administrative Agent or otherwise) of Sanctions.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES

 
8.01 Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any
Revolving Loan or any LC Obligation or deposit any funds as Cash Collateral in
respect of LC Obligations, (ii) pay within three Business Days after the same
becomes due, any interest on any Revolving Loan or any LC Obligation, or any fee
due hereunder, or (iii) pay within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01(a), 6.01(b),
6.02(b), 6.03, 6.05(a), 6.05(c), 6.10, 6.11, 6.12, 6.14, 6.20(c) or 6.21 or
Article VII, (ii) any Guarantor fails to perform or observe any term, covenant
or agreement set forth in the foregoing subclause (i) that such Guarantor has
agreed to perform or observe pursuant to Section 4.01 of any Guaranty to which
it is a party, (iii) any Loan Party fails to perform or observe any term,
covenant or agreement contained in (x) Section 5.01(c), 5.01(d), Section
5.01(g), or Section 5.02 of the Security Agreement or the Canadian Security
Agreement, as applicable, or (y) the foregoing subclause (i) that any Loan Party
agreed to perform or observe pursuant to any Mortgage or Canadian Mortgage to
which it is a party or (iv) the Borrower fails to deliver a Borrowing Base
Certificate required to be delivered pursuant to Section 6.20(a) within five (5)
Business Days of the date such Borrowing Base Certificate is required to be
delivered (other than during an Increased Reporting Period, in which case such
period shall be two (2) Business Days); or
 


 
-96-

--------------------------------------------------------------------------------

BACK


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days from the earlier of (i) the date that any
Responsible Officer of a Loan Party has actual knowledge thereof or (ii) the
date that the Administrative Agent delivers to Borrower written notice of such
failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, national receiver,
interim receiver, trustee, custodian, conservator, liquidator, rehabilitator,
monitor or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has an A.M. Best Financial Strength Rating of at least
“A,” been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 


 
-97-

--------------------------------------------------------------------------------

BACK


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000,000, or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
(j)           Pension Event.  A Pension Event shall have occurred that when
taken either alone or together with all other such Pension Events (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) causes any
Lien to arise in respect of any Canadian Guarantor in connection with any
Canadian Pension Plan (save for contribution amounts not yet due) which could
reasonably be expected to secure assets of such Canadian Guarantor exceeding
$1,000,000 in value; or
 
(k)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(l)           Change of Control.  There occurs any Change of Control; or
 
(m)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms hereof of thereof) cease to create a valid and perfected
first priority Lien (subject to Liens permitted by Section 7.01 and the Term
Intercreditor Agreement) on the Collateral purported to be covered thereby; or
 
(n)           Subordination.  (i) The Intercreditor Agreement or the Term
Intercreditor Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the Second Lien Notes or Indebtedness under the Second Amended and
Restated Credit Agreement, in each case except pursuant to the express terms
thereof; (ii) all or any material portion of the Obligations cease to constitute
“First Lien Obligations” under the Second Lien Notes Documents; (iii) the
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of the
Intercreditor Agreement or the Term Intercreditor Agreement, (B) that the
Intercreditor Agreement or the Term Intercreditor Agreement exists for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank or (C)
limitations set forth in the Intercreditor Agreement or the Term Intercreditor
Agreement upon application of proceeds from any source to payment of principal
of, or premium or interest on, the Second Lien Notes or other junior lien
Indebtedness or the Indebtedness under the Second Amended and Restated Credit
Agreement; (iv) any holders of the Second Lien Notes or other junior lien
Indebtedness shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any material term of the
Intercreditor Agreement; or (v) any holder of Indebtedness under the Second
Amended and Restated Credit Agreement shall, directly or indirectly, disavow or
contest in any manner the effectiveness, validity or enforceability of any
material term of the Term Intercreditor Agreement.
 
8.02 Remedies upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the Aggregate Commitments and the LC Commitment to be
terminated, whereupon such commitments shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Revolving
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan
 


 
-98-

--------------------------------------------------------------------------------

BACK


Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;
 
(c)           subject to the Term Intercreditor Agreement, exercise on behalf of
itself, the Lenders and the Issuing Bank all rights and remedies available to it
and the Lenders under the Loan Documents or applicable Law;
 
(d)           terminate, reduce or condition any Revolving Commitment, or make
any adjustment to the Borrowing Base; and
 
(e)           require the Loan Parties to Cash Collateralize the LC Obligations,
and, if the Loan Parties fail promptly to deposit such Cash Collateral, the
Administrative Agent may (and shall upon the direction of the Required Lenders)
advance the required Cash Collateral as Revolving Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 4.02 are
satisfied);
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Revolving Loans and any
obligation of the Issuing Bank to issue, amend, extend or renew Letters of
Credit shall automatically terminate, the unpaid principal amount of all
outstanding Revolving Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the LC Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
 
8.03 Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the
Revolving Loans have automatically become immediately due and payable and the LC
Exposure has automatically been required to be Cash Collateralized as set forth
above), any amounts received on account of the Obligations (including without
limitation, proceeds received by the Administrative Agent in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral (including, without limitation, pursuant to the exercise by the
Administrative Agent of its remedies during the continuance of an Event of
Default) or otherwise received on account of the Obligations) shall, subject to
the provisions of Sections 2.11 and 2.13(j), be applied in the following order:
 
First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel payable pursuant to the Loan Documents, and all expenses, liabilities
and advances made or incurred by the Administrative Agent in connection
therewith;
 
Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses incurred by the other Secured Parties (other than in respect
of Secured Bank Product Obligations) and all expenses, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations);
 
Third, to interest then due and payable on the Borrower’s Swingline Loans;
 
Fourth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full;
 
Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.02, 3.03, 3.04 and 3.05;
 
Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;
 


 
-99-

--------------------------------------------------------------------------------

BACK


Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Parties, pro rata;
 
Eighth, to all other Obligations pro rata; and
 
Ninth, the balance, if any, as required by the Term Intercreditor Agreement or,
in the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).
 
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.  Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party.  If a Secured
Party fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 8.03, the Loan Parties
shall remain liable for any deficiency.  Notwithstanding the foregoing
provisions, this Section 8.03 is subject to the provisions of the Term
Intercreditor Agreement.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.
 
(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and none of Holdings, the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
 
(b) Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent to enter into the
Term Intercreditor Agreement and the Intercreditor Agreement, and any respective
amendments thereto on behalf of such Lender.  Without limiting the generality of
the foregoing, each of the Lenders hereby authorizes and directs the
Administrative Agent to bind each Lender to the actions required by such Lender
under the terms of the Term Intercreditor Agreement and the Intercreditor
Agreement.
 
(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swingline Lender (if applicable), the Issuing Bank and potential Secured Bank
Products Provider) hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such
 


 
-100-

--------------------------------------------------------------------------------

BACK


co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
(d) Québec Liens.
 
Without in any way limiting any of the foregoing provisions of this Section
9.01:
 
(i) Solidary Interests.  Should the Administrative Agent choose to create Liens
(hypothecs) pursuant to the Civil Code of Quebec through the solidarité
structure, then for the purposes of creating a solidarité active in accordance
with Article 1541 of the Civil Code of Quebec between each Secured Party, taken
individually, on the one hand, and the Administrative Agent, on the other hand,
each Loan Party granting a Lien (hypothec) to the Administrative Agent under the
Civil Code of Quebec and each such Secured Party acknowledges and agrees with
the Administrative Agent that such Secured Party and the Administrative Agent
are hereby conferred the legal status of solidary creditors of each such Loan
Party in respect of all Indebtedness, liabilities and other obligations, present
and future, owed by each such Loan Party to the Administrative Agent and such
Secured Party hereunder and under the other Loan Documents (collectively, the
“Solidary Claim”) and that, accordingly, but subject (for the avoidance of
doubt) to Article 1542 of the Civil Code of Quebec, each such Loan Party is
irrevocably bound towards the Administrative Agent and each Secured Party in
respect of the entire Solidary Claim of the Administrative Agent and such
Secured Party.  As a result of the foregoing, the parties hereto acknowledge
that the Administrative Agent and each Secured Party shall at all times have a
valid and effective right of action for the entire Solidary Claim of the
Administrative Agent and such Secured Party and the right to give full
acquittance for it.  Accordingly, and without limiting the generality of the
foregoing, the Administrative Agent, as solidary creditor with each Secured
Party, shall at all times have a valid and effective right of action in respect
of the Solidary Claim and the right to give a full acquittance for same.  By its
execution of the Loan Documents to which it is a party, each such Loan Party not
a party hereto shall also be deemed to have accepted the stipulations
hereinabove provided.  The parties further agree and acknowledge that such Liens
(hypothecs) under the Loan Documents shall be granted to the Administrative
Agent, for its own benefit and for the benefit of Secured Parties, as solidary
creditor as hereinabove set forth.
 
(ii) Fondé de Pouvoir.  Should the Administrative Agent choose to create Liens
(hypothecs) pursuant to the Civil Code of Quebec through the fondé de pouvoir
structure, then for the purposes of holding any Liens (hypothecs) that secure
the payment of any bond (or similar instrument), granted by any Loan Party
pursuant to any Quebec law governed Collateral Documents, the Secured Parties
hereby acknowledge that the Administrative Agent shall be and act as the Person
holding the power of attorney of all present and future Secured Parties for all
purposes of Article 2692 of the Civil Code of Québec, and, more specifically,
all present and future holders of bonds or similar instruments.  Each Secured
Party therefore appoints, to the extent necessary, the Administrative Agent as
its irrevocable fondé de pouvoir to hold the Liens created pursuant to such
Quebec law governed Collateral Documents in order to secure the payment of any
bonds or similar instruments. By executing an Assignment and Acceptance, each
future Secured Party shall be deemed to ratify the power of attorney granted to
the Administrative Agent hereunder. Notwithstanding the provisions of Section 32
of An Act Respecting the Special Powers of Legal Persons (Québec), the
Administrative Agent may acquire bonds and similar instruments.  Finally, each
Loan Party acknowledges that any bond or other similar instrument executed by it
shall constitute a “title of indebtedness” as such expression is defined in
Article 2692 of the Civil Code of Quebec. The Administrative Agent accepts to
act as fondé de pouvoir of the Secured Parties.
 
9.02 Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 


 
-101-

--------------------------------------------------------------------------------

BACK


9.03 Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Revolving Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Revolving Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
9.05 Delegation of Duties.
 


 
-102-

--------------------------------------------------------------------------------

BACK


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
9.06 Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (and, so long as no Event of Default has occurred and is continuing,
with the prior written consent of the Borrower, which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders or the Issuing
Bank, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (ii) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or
 


 
-103-

--------------------------------------------------------------------------------

BACK


based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Lead Arrangers,
Syndication Agents or Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Revolving Loan or LC Exposure
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Revolving Loans, LC Exposure and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Sections 2.05 and 11.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the
Issuing Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.05 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.
 
9.10 Collateral and Guaranty Matters.
 
The Lenders and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations under Secured Bank Product Obligations and (y) contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (unless Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent), (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document, or (iii) if approved, authorized or ratified
in writing in accordance with Section 11.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;
 


 
-104-

--------------------------------------------------------------------------------

BACK


(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
 
(d)           to enter into the Term Intercreditor Agreement and execute a
joinder to the Intercreditor Agreement.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11 Bank Product Providers.
 
Each Secured Bank Product Provider, by delivery of a notice to the
Administrative Agent of such agreement, agrees to be bound by this Article
IX.  Each such Secured Bank Product Provider shall indemnify and hold harmless
Agent-Related Persons, to the extent not reimbursed by the Loan Parties, against
all claims that may be incurred by or asserted against any Agent-Related Person
in connection with such provider’s Secured Bank Product Obligations.
 
9.12 Tax Indemnity.
 
To the extent required by any applicable Laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 3.01, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from or reduction of withholding Tax ineffective),
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12.  The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
 
ARTICLE X
 
CONTINUING GUARANTY
 
10.01 Guaranty.
 
Holdings hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
 


 
-105-

--------------------------------------------------------------------------------

BACK


Secured Parties, arising hereunder and under the other Loan Documents (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, reasonable attorneys’ fees and expenses incurred by the
Secured Parties in connection with the collection or enforcement thereof),
excluding, with respect to any Guarantor at any time, Excluded Swap Obligations
with respect to such Guarantor at such time.  The Administrative Agent’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon Holdings, and
conclusive for the purpose of establishing the amount of the Obligations, absent
manifest error.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of Holdings under this Guaranty, and
Holdings hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing, whether arising as a
result of any law or regulation of any jurisdiction or any other event affecting
any term of the Obligations.
 
10.02 Rights of Lenders.
 
Holdings consents and agrees that the Secured Parties may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent, the Issuing
Bank and the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations.  Without limiting the generality of the foregoing, Holdings
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of Holdings under this Guaranty or which,
but for this provision, might operate as a discharge of Holdings.
 
10.03 Certain Waivers.
 
Holdings waives (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Borrower; (b) any defense based on any claim that Holdings’ obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting Holdings’ liability hereunder; (d) subject to
Section 10.05, any right to proceed against the Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) subject to Section 10.05, any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties.  Holdings
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.  Holdings waives any rights and defenses that are or
may become available to Holdings by reason of §§ 2787 to 2855, inclusive, and
§§ 2899 and 3433 of the California Civil Code.  As provided below, this Guaranty
shall be governed by, and construed in accordance with, the laws of the State of
New York.  The foregoing waivers and the provisions hereinafter set forth in
this Guaranty which pertain to California law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Obligations.
 
10.04 Obligations Independent.
 
The obligations of Holdings hereunder are those of primary obligor, and not
merely as surety, and are independent of the Obligations and the obligations of
any other guarantor, and a separate action may be brought against Holdings to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.
 


 
-106-

--------------------------------------------------------------------------------

BACK


10.05 Subrogation.
 
Holdings shall not exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been paid in full in cash and performed in full and the Aggregate
Commitments and this Agreement are terminated.  If any amounts are paid to
Holdings in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.
 
10.06 Termination; Reinstatement.
 
This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are paid in full
in cash and the Aggregate Commitments and this Agreement are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or Holdings is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of Holdings under this paragraph shall survive termination of this
Guaranty.
 
10.07 Subordination.
 
Holdings hereby subordinates the payment of all obligations and indebtedness of
the Borrower owing to Holdings, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to Holdings as
subrogee of the Secured Parties or resulting from Holdings’ performance under
this Guaranty, to the payment in full in cash of all Obligations.  If the
Secured Parties so request, any such obligation or indebtedness of the Borrower
to Holdings shall be enforced and performance received by Holdings as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of Holdings under this Guaranty.
 
10.08 Stay of Acceleration.
 
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against Holdings or the Borrower under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Holdings immediately upon demand by the Secured Parties.
 
10.09 Condition of Borrower.
 
Holdings acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as Holdings requires, and that none of the
Secured Parties has any duty, and Holdings is not relying on the Secured Parties
at any time, to disclose to Holdings any information relating to the business,
operations or financial condition of the Borrower or any other guarantor
(Holdings waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
 
10.10 Additional Guarantor Waivers and Agreements.
 
(a) Holdings understands and acknowledges that if the Secured Parties foreclose
judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that Holdings
may have to seek reimbursement, contribution, or indemnification from the
Borrower or others based
 


 
-107-

--------------------------------------------------------------------------------

BACK


on any right Holdings may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by Holdings under this Guaranty.  Holdings
further understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of Holdings’ rights, if any, may entitle
Holdings to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968).  By executing this Guaranty, Holdings freely,
irrevocably, and unconditionally:  (i) waives and relinquishes that defense and
agrees that Holdings will be fully liable under this Guaranty even though the
Secured Parties may foreclose, either by judicial foreclosure or by exercise of
power of sale, any deed of trust securing the Obligations; (ii) agrees that
Holdings will not assert that defense in any action or proceeding which the
Secured Parties may commence to enforce this Guaranty; (iii) acknowledges and
agrees that the rights and defenses waived by Holdings in this Guaranty include
any right or defense that Holdings may have or be entitled to assert based upon
or arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.
 
(b) Holdings waives all rights and defenses that Holdings may have because any
of the Obligations is secured by real property.  This means, among other things,
(i) the Secured Parties may collect from Holdings without first foreclosing on
any real or personal property collateral pledged by the other Loan Parties; and
(ii) if the Secured Parties foreclose on any real property collateral pledged by
the other Loan Parties:  (A) the amount of the Obligations may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, and (B) the Secured Parties
may collect from Holdings even if the Secured Parties, by foreclosing on the
real property collateral, have destroyed any right Holdings may have to collect
from the Borrower.  This is an unconditional and irrevocable waiver of any
rights and defenses Holdings may have because any of the Obligations is secured
by real property.  These rights and defenses include, but are not limited to,
any rights or defenses based upon § 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.
 
(c) Holdings waives any right or defense it may have at law or equity, including
California Code of Civil Procedure § 580a, to a fair market value hearing or
action to determine a deficiency judgment after a foreclosure.
 
10.11 Keepwell.
 
Each Loan Party that is a Qualified ECP Guarantor  at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article X voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.01 Amendments, Etc.
 
(a) Required Lender and Unanimous Consent.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent
 


 
-108-

--------------------------------------------------------------------------------

BACK


shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
 
(i) [reserved];
 
(ii) [reserved];
 
(iii) subject to Section 2.19, extend or increase the Revolving Commitment of
any Lender (or reinstate any Revolving Commitment terminated pursuant to Section
8.02) without the written consent of such Lender (and the Issuing Bank, if
applicable);
 
(iv) subject to Section 2.19, postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document or modify the definition of
“Maturity Date” (or waive any provision thereof) without the written consent of
each Lender directly and adversely affected thereby;
 
(v) reduce the principal of, or the rate of interest specified herein on, any
Revolving Loan or LC Disbursement, or (subject to clause (D) of the second
proviso to this Section 11.01(a)) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or LC
Participation Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Revolving Loan or LC
Disbursement or to reduce any fee payable hereunder;
 
(vi) change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(vii) change any provision of this Section 11.01 or the definition of “Required
Lenders,” “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
 
(viii) subject to Section 9.10, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;
 
(ix) subject to Section 9.10, release all or substantially all of the value of
the Guaranty, without the written consent of each Lender;
 
(x) subordinate the Obligations or the Liens securing the Obligations without
the written consent of each Lender; or
 
(xi) modify the definition of “Interest Period” without the consent of each
affected Lender;
 
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (B) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (C) no such amendment, waiver or consent shall, without the
consent of the Issuing Bank or the Swingline Lender, amend, modify or waive any
provision relating to the rights or obligations of the Issuing Bank or the
Swingline Lender, respectively; (D) no such amendment, waiver or consent shall,
without the prior written consent of the Supermajority Lenders, change the
definition of the terms “Availability” or “Borrowing Base” or any component
definition used therein (including, without limitation, the definitions of
“Eligible Accounts” and “Eligible Inventory”) if, as a result thereof, the
amounts available to be borrowed by the Borrower would be increased; provided
that the foregoing shall not limit the discretion of the
 


 
-109-

--------------------------------------------------------------------------------

BACK


Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a permitted Acquisition to the Borrowing Base
as provided herein; and (E) no such amendment, waiver or consent shall, without
the prior written consent of the Supermajority Lenders, increase the percentages
set forth in the term “Borrowing Base” or add any new classes of eligible assets
thereto.
 
(b) Defaulting Lenders.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except those described in Section 11.01(a)(iii),
(iv) and (v).
 
(c) Replacement of Non-Consenting Lenders.  If any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender and that has been approved by the
Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 11.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
 
11.02 Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to Holdings, the Borrower, the Administrative Agent, the Issuing Bank or
the Swingline Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 


 
-110-

--------------------------------------------------------------------------------

BACK


(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final judgment to have resulted from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to Holdings, the Borrower, any Lender, the Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of Holdings, the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
(e) Reliance by Administrative Agent, the Issuing Bank and Lenders.  The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including any telephonic Notice of Borrowing)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the Issuing
Bank, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower, except to the
extent that such losses, costs, expenses or liabilities are determined by a
final judgment of a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Person.  All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
11.03 No Waiver; Cumulative Remedies.
 
No failure by any Lender, the Issuing Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising
 


 
-111-

--------------------------------------------------------------------------------

BACK


setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.10), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
11.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Banks and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Issuing Banks, but excluding any
costs of maintaining the Platform), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Banks or any Lender (including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Banks
or any Lender), and shall pay all reasonable, allocated fees and time charges
for attorneys who may be employees of the Administrative Agent, the Issuing
Banks or any Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Revolving
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable, allocated fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Revolving Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
under or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee or (y) result from a claim brought by the Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 


 
-112-

--------------------------------------------------------------------------------

BACK


(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or Issuing Bank in connection with
such capacity.
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, neither the Borrower nor any Indemnitee shall assert, and each
of the Borrower and the Indemnitees hereby waives, any claim against the
Borrower, any other Loan Party or any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Revolving Loan or
Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final judgment of a
court of competent jurisdiction.  For the avoidance of doubt, this subsection
(d) shall not limit the obligation of the Borrower to indemnify each Indemnitee
for any liabilities or damages incurred by such Indemnitee that are asserted
against such Indemnitee by a third party and that are payable by the Borrower
pursuant to Section 11.04(b).
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Bank and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
11.05 Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Issuing Bank or any Lender, or the Administrative
Agent, the Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the Issuing
Bank under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
11.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under the other Loan Documents (except in connection
with any transaction permitted by Section 7.04(a),
 


 
-113-

--------------------------------------------------------------------------------

BACK


(d) or (e)) without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment(s) and the Revolving
Loans (including for purposes of this Section 11.06(b), participations in LC
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
            (A)           in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment and the Revolving Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and
 
                    (B)           in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Revolving Commitment
(which for this purpose includes Revolving Loans outstanding thereunder) or, if
the Revolving Commitment is not then in effect, the outstanding principal
balance of the Revolving Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
the Swingline Lender’s rights and obligations in respect of Swingline Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that if the Borrower
fails to respond to a request for a consent to an assignment within five
Business Days following the date such request is received by the Borrower, then
the Borrower shall be deemed to have consented to such assignment;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment or any Revolving Loan if such assignment is to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;
 


 
-114-

--------------------------------------------------------------------------------

BACK


(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 11.06; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to the Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal and interest amounts of the Revolving Loans and LC
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and,
with respect to itself, any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Revolving Loans (including such
Lender’s participations in LC Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (iii) through (vi) of the first proviso to
 


 
-115-

--------------------------------------------------------------------------------

BACK


Section 11.01(a) that affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of those Sections, including the documentation requirements in
Section 3.01(e), and Section 3.06) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.06(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant complies
with Section 2.10 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal and interest amounts
of each Participant’s interest in the Revolving Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive and such Lender (and the Borrower, to the extent
that the Participant requests payment from the Borrower) shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  No Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to a greater payment results from a Change in Law
occurring after such Participant became a Participant.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitments and Revolving
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon
30 days’ notice to the Borrower, resign as Swingline Lender.  In the event of
any such resignation as Issuing Bank or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Issuing
Bank or Swingline Lender, as the case may be.  If Bank of America resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all LC Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations pursuant to Section 2.13).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.12(d).  Upon the
appointment of a successor Issuing Bank and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank or Swingline Lender, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit
 


 
-116-

--------------------------------------------------------------------------------

BACK


in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
11.07 Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process
(provided, that in the event of any such disclosure under this clause (c), the
Administrative Agent, such Lender or the Issuing Bank, as the case may be,
agrees to use commercially reasonable efforts to inform the Borrower of such
disclosure to the extent not prohibited by Law), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (other than through a Person whom the Administrative
Agent, such Lender or the Issuing Bank actually knows to be acting in violation
of his or its obligations to the Borrower or any other Loan Party).
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
11.08 Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of Holdings, the
Borrower or any other Loan Party against any and all of the obligations of
Holdings, the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of Holdings, the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so
 


 
-117-

--------------------------------------------------------------------------------

BACK


set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.11(b) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have.  Each Lender and the Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
11.09 Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law, or that would
result in the receipt by any Lender of “interest” at a “criminal rate” as such
terms are construed under the Criminal Code (Canada) (the “Maximum Rate”).  If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Revolving Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10 Counterparts; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
11.11 Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Revolving Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12 Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 


 
-118-

--------------------------------------------------------------------------------

BACK


11.13 Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 3.04, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06 (notwithstanding the foregoing, it being
understood that such assignment shall not require the consent of such Lender),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(i) the Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 11.06(b);
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Sections 3.01, 3.04
or 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b) Notwithstanding anything herein to the contrary, the Borrower may at any
time terminate in full the Revolving Commitment of any Revolving Lender that is
a Designated Lender (without any requirement of any reduction in the Revolving
Commitments of any other Revolving Lenders) by giving notice to such Designated
Lender and the Administrative Agent (which notice shall specify the effective
date of such termination); provided, that (i) at the time of such termination,
no Event of Default exists; (ii) concurrently with such termination, the
Borrower shall pay to such Designated Lender an amount equal to the outstanding
principal of its Revolving Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents; (iii)
if, on the effective date of such termination, any Letter of Credit is
outstanding, the conditions specified in Section 2.13(b) would be satisfied
(after giving effect to such termination) were each such Letter of Credit issued
on such date; and (iv) if, on the effective date of such termination, any
Swingline Loan is outstanding, the conditions specified in Section 2.12(a) would
be satisfied (after giving effect to such termination) were each such Swingline
Loan to be made on such date.  Upon satisfaction of the conditions specified in
the foregoing clauses (i), (ii), (iii) and (iv), the Revolving Commitment of
such Designated Lender shall terminate on the effective date specified in such
notice, its participation in the LC Obligations and outstanding Swingline Loans
(if any) shall terminate on such effective date and the participations of the
other Revolving Lenders in the LC Obligations and outstanding Swingline Loans
shall be redetermined as of such termination date as if the outstanding Letters
of Credit had been issued, the LC Disbursements had been paid by the Issuing
Bank, and the Swingline Loans had been advanced by the Swingline Lender, in each
case on such termination date.  The termination of the Revolving Commitment of a
Designated Lender pursuant to this Section 11.13(b) shall not be deemed to be a
waiver of any right that the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Designated
Lender.
 


 
-119-

--------------------------------------------------------------------------------

BACK


11.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER
THAN AS PROVIDED IN ANY MORTGAGE OR OTHER COLLATERAL DOCUMENT WITH RESPECT TO
ITSELF), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15 Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
11.16 No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower and Holdings each acknowledge and agree, and acknowledge their
respective Affiliates’ understanding, that:  (i) the credit facility provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, and each of the Borrower and Holdings is capable
 


 
-120-

--------------------------------------------------------------------------------

BACK


of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the Lead Arrangers is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, Holdings or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor any Lead Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or Holdings with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Lead Arranger has advised or is currently advising the Borrower, Holdings or
any of their respective Affiliates on other matters) and neither the
Administrative Agent nor any Lead Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Lead Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, Holdings and
their respective Affiliates, and neither the Administrative Agent nor any Lead
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Lead Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.
 
11.17 Judgment Currency.
 
If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given.  For this purpose “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice at its head
office in New York, New York.  In the event that there is a change in the rate
of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the Administrative Agent of the
amount due, the Borrower will, on the date of receipt by the Administrative
Agent, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by the Administrative Agent on such date is the amount in the
Judgment Currency that when converted at the rate of exchange prevailing on the
date of receipt by the Administrative Agent is the amount then due under this
Agreement or such other Loan Document in the Currency Due.  If the amount of the
Currency Due which the Administrative Agent is so able to purchase is less than
the amount of the Currency Due originally due to it, the Borrower shall
indemnify and save the Administrative Agent and the Lenders harmless from and
against all loss or damage arising as a result of such deficiency.  This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan Documents, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by the Administrative Agent from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Agreement or any other
Loan Document or under any judgment or order.
 
11.18 USA PATRIOT Act Notice.
 
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act.  The Loan Parties shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other
 


 
-121-

--------------------------------------------------------------------------------

BACK


information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the USA PATRIOT Act.
 
11.19 Canadian Anti-Money Laundering Legislation.
 
If the Administrative Agent has ascertained the identity of any Canadian
Guarantor or any authorized signatories of any Canadian Guarantor for the
purposes of any Canadian Anti-Terrorism and AML Legislation (including any “know
your client” policies, regulations, laws or rules), then the Administrative
Agent:
 
(i) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable
Canadian Anti-Terrorism and AML Legislation; and
 
(ii) shall provide to the Administrative Agent copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Canadian Guarantors or any authorized signatories
of the Canadian Guarantors on behalf of any Lender or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Guarantor or any such authorized signatory in doing so.
 
11.20 ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
11.21 Second Lien Indenture.   The Borrower hereby designates the Indebtedness
incurred under this Agreement and the other Loan Documents as “First Lien
Obligations” for purposes of the Second Lien Notes Indenture.
 
11.22 Subject to Intercreditor Agreements.
 
Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Secured Parties pursuant to the Collateral Documents
are expressly subject to the Term Intercreditor Agreement and the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Administrative
Agent hereunder or under the Term Intercreditor Agreement or the Intercreditor
Agreement is subject to the limitations and provisions of the Term Intercreditor
Agreement and the Intercreditor Agreement.  In the event of any conflict between
the terms of the Term Intercreditor Agreement or the Intercreditor Agreement and
the terms of this Agreement, the terms of the Term Intercreditor Agreement or
the Intercreditor Agreement (as applicable) shall govern.  In the event of any
conflict between the terms of the Term Intercreditor Agreement and the terms of
the Intercreditor Agreement, the terms of the Intercreditor Agreement shall
govern.
 
[Remainder of Page Intentionally Left Blank]


 
-122-

--------------------------------------------------------------------------------

BACK


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 





 
CENVEO CORPORATION, a Delaware corporation
               
By:
      /s/ Scott J. Goodwin           Scott J. Goodwin           Chief Financial
Officer  






 
CENVEO, INC., a Colorado corporation
               
By:
      /s/ Scott J. Goodwin           Scott J. Goodwin           Chief Financial
Officer  







 
 

--------------------------------------------------------------------------------

BACK







 
BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender
               
By:
      /s/ Steven Blumberg           Steven Blumberg           Senior Vice
President  







 
 
 

--------------------------------------------------------------------------------

BACK







 
BANK OF AMERICA, N.A., as a Lender
               
By:
      /s/ Steven Blumberg           Steven Blumberg           Senior Vice
President  



 

 